 In the Matter of THE BALTIMORE TRANSIT COMPANY AND ITS AFFFILII-ATED COMPANIES, THE BALTIMORE COACH COMPANY, THE UNITEDREALTY COMPANY OF BALTIMORE CITY, RESPONDENTSandAMALGAM-ATED ASSOCIATION OF STREET, ELECTRIC RAILWAY' AND MOTOR COACHEMPLOYEES OF AMERICA, DIVISION 1300 (AFL)Case No. C-2340.-Decided February 1, 1943Jurisdiction:street-transportation industry.Unfair Labor PracticesInterference,Restraint, and Coercion:denouncingnationally affiliatedunions;surveillanceof meetings*ofunion members;interrogating employees and seek-ing information as* to their membership in the union ; threateningemployees asto adverse consequences of union membership and activities upon their jobs;compelling employees to resign or refrain from joining the union and to refrainfrom engaging in union activities; encouraging employees to support thedominated union.Company-Dominated Union:union organized, sponsored, supported and controlledby employer prior to effective date of Act ; continuation thereof without materialchange following effective date of Act ; outgrowth of successorunions formedand controlled by employees active in prior company-dominated unions ; trans-fer of assets to successor union ; presence of and participation by companyofficials at meetings, absence of meetings of general membership ; acquiescenceof union officials in views of management ; absence of true bargaining withrepresentatives of management ; expulsion of union officials active inorganizingoutside union ; reward of officials in company-dominated union by promotion ;failure to deduct from wages of officials of company-dominated union fortime-spent in union activities during regular working hours.Discrimination:Discharges, and one forced resignation, because ofunion member-,ship and activities ; indicia : shadowing of employees who were union, membersfor the purpose of establishing breaches of companyrules;'assignment ofreasons for discharge not stressed in cases of violations of rules by employeesnot active in the affairs of the outside union; dismissals for minor' infractionsof rules ; handling of discharges by higher company, officials contrary to usualpractice; anti-union expressions of officials of respondent. 'Remedial Orders:dominated successor organization disestablished; employerordered to withhold recognition from predecessor dominated organizations inthe event of their revival; reinstatement and back pay awarded; restorationof dues checked off since assumption of jurisdiction by Board inpresent"proceecDECISIONANDORDER'On September 23, 1942, the Trial Examiner issued his IntermediateReport in the above=entitled proceeding, finding that the respondents,47 N L R. B., No 18.109 110DEC'ISIONS'OF NATIONALLABOR RELATIONS BOARDThe Baltimore Transit Company and The Baltimore Coach Com-pany,' had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andthat they take certain affirmative action as set forth in the copy of theIntermediate Report annexed hereto.Thereafter; exceptions to theIntermediate Report and briefs in support of the exceptions were filedby the respondents and,the Independent.'In their exceptions, the respondents contend in part that the TrialExaminer was biased and prejlgdiced in his conduct of the hearing.The Board has considered the; record and finds that there is no evi-dence of bias or prejudice on the part of the Trial Examiner and thatthe parties had a full and fair hearing on the issues involved.'TheBoard has considered all the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was, committed.Therulings are hereby affirmed.Upon request of the respondents and the Independent and pursuantto notice, a hearing was held before the Board at Washington, D. C.,on January 7, 1943, for the purpose of oral argument.The respond-ents, the Union, and the Independent were represented by counsel andparticipated in the hearing.The Board has considered the Intermediate Report, the respond-ents' and the Independent's exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the exceptions andadditions noted below.1.The Trial Examiner has made detailed findings as to the busi-ness operations of the respondents.The record shows, and we find,that the respondents furnish substantially all the public transporta-tion in and around Baltimore, Maryland; that among the passengerscarried on the respondents' transportation system are substantial num-bers of employees going to and from their work in industrial plantsin and around Baltimore; 3 that many of these industrial plants re-ceive large amounts of raw materials-from outside the State of Mary-land and ship their finished. products, which now include goodsessential to the nation's war effort, to destinations outside the State;and that the uninterrupted and undiminished operation of these in-dustrial plants, and the consequent flow of interstate shipments to andfrom these plants, are dependent upon the transportation facilities'On motion of counsel for the Board,the Trial Examiner during the hearing dismissedthe complaint as to the respondent, the United Realty Company of Baltimore City2 The exceptions to the Trial Examiner's conduct of the hearing are set forth and consideredat length in Appendix A to this Decision and Order'The Trial Examiner has found that 1 of the respondents'bus lines daily carries approxi-mately 7,500 employees of the Glenn L Martin plant.The record shows,and we find, thatMartin plant THD BALTIMORE TRANSIT COMPANY111provided by the respondents.We therefore find, as did the TrialExaminer, that the unfair labor practices in which the respondentshave engaged and are engaging affect commerce, 'within themeaning of Section 2 (6) and (7) of the Act.2.The Trial Examiner has found that, in a ballot' conducted bythe B. T. E.A. onJuly12, 1937, to determine whether to retain theB. T. E. A. or to form the Independent; 2,540 votes were cast 'forforming the Independent, 2 votes were cast against forming theIndependent, and 184 votes were blank.The record shows that thefigures thus found by the Trial Examiner refer to another ballotconducted by the Independent in June 1942, just prior to the hearingheld herein.The Trial Examiner's finding as to the number of votescast in the balloting on July 12, 1937, is therefore deleted.3.With respect to the Credit Union formed among the respondents'employees in 1935, the Trial Examiner has found, in part, that it wasa continuation of a previously existing company-benefit plan, and thatloans by the Credit Union to employees were subject to the respond-ents' approval.We have examined the record, and we find that it isnot sufficient to support these findings of the Trial Examiner.Thefindings are hereby reversed.The record does show, however, andwe find, that the respondents had, and on at least one occasion exer-cised,, such control- over the Credit Union that loans to employeeswere denied in order to discourage their joining or assisting affiliatedlabor organizations, and that the respondents thereby interfered with,restrained, and coerced their employees' in the exercise of the rightsguaranteed in Section 7 of the Act.4.The Trial Examiner has found that the respondents engaged inunfair labor practices by dominating and interfering with the forma-tion and administration of the U. R. A., the B. T. E. A., and theIndependent, and by contributing financial and other support to them.Although the respon'dents' activities with respect to the U. R. A.prior to July 5, 1935, the effective date of the Act, are material andrelevant in any appraisal of their subsequent activities with respectto the B. T. E. A. and the Independent, they are not unfair laborpractices within the meaning of the Act.We therefore find that therespondents dominated and interfered with the administration of,and contributed support to, the U. R. A. and the B. T. E. A.subse-quent to July 5, 1935, and-that the respondents dominated and inter-feredwith the formation of the Independent in 1937 and its.administration thereafter and contributed support to' it, therebyinterfering with, restraining, and coercing their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.By this course'See thefindings at pages 47-48 of the Intermediate Report with respect to the applicallion for a loan from the Credit Union made by O'Connor,a bus driver,in February 1942. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDof conduct, the respondents engaged in unfair labor practices, withinthe meaning of Section 8 (1) and (2) of the Act:5.The Trial Examiner has. found, and we, agree that, the recordsupports the finding, that in March, and September 1941; Transporta-tionManager Duvall, Line Superintendent Woolston, and ChiefSupervisor Soth engaged in surveillance ' of union organizing meet-ings held by employees of, the respondents.We find that, by thissurveillance of these, meetings by Duvall, Woolston, and Soth, therespondents interfered with, restrained, and coerced their,employeesin the exercise of the rights guaranteed in Section 7 of the Act, andthereby engaged 'in unfair labor practices within the meaning ofSection 8 (1) of the Act.6.The Trial Examiner has found that the respondents on March19, 1942, discriminatorily discharged Joseph Al. Flaherty because ofhis :union activities.The respondents contend, and there is someindication in the record, that Flaherty was not discharged but re-signed from his position on March 19, 1942.We do, not deem it-necessary to resolve this conflict in the testimony, since the recordshows, in our opinion, that if Flaherty did resign his resignation wascompelled by the respondents' deliberate and planned,accumulationof briefs against him, following the same technique used by them inthe other cases of discrimination found by the Trial Examiner.Wetherefore find that Flaherty's employment with the respondents wasterminated on March 19, 1942, either by his discharge or by his forcedresignation, because of his union activities..' By thus discriminatingin regard to Flaherty's hire and tenure of employment, the respondentsdiscouraged membership in the Union, thereby engaging in unfairlabor practices within the meaning of Section 8 (3) and (1) of the Act.7.The Trial Examiner'has recommended, in part, that the respond-ents ;reimburse their employees for any fees and dues checked offfrom their wages and paid to, the Independent since June 2, 1942, andthat the respondents make the discriminatorily discharged employeeswhole by paying to each of them a sum equal to the amount which hewould normally have earned as wages from the date of his discrim-ment, less his net earnings during that period.The respondentscontend that, because of the, dismissal by the Board's Regional:Director on September 29, 1937, for "lack of jurisdiction," of a chargepreviously filed, against the respondents under the Act,5 the Boardisnow without jurisdiction to make any findings of unfair, laborpractices on the part of the respondents, at least until the prior"adjudication" is, reversed.We are of the opinion and we find, asdid the Trial Examiner, that the dismissal of the chaige filed--in---1937-On appeal from'the Regional Director's ruling, the Board on April 29,1938,sustainedthe dismissal. THE BALTIMORE, TRANSIT COMPANY113is not'res,judicataof the question of the applicability of the Act to^the respondents."However, in, the exercise of our administrativediscretion as to the remedy most' appropriate in the circumstances,we find that it will best effectuate the policies of the Act if the pro-visions in our Order, that the respondents reimburse employees fordues checked off from their wages on behalf of the Independent andmake whole the discriminatorily discharged employees for any lossof earnings on their part, are limited to the period since June 2, 1942,the date on which the complaint herein was issued, since upon theissuance of the complaint the respondents were placed on notice that'the Board's prior administrative determination was no longer ineffect.'ORDERUpon the entire record in the case, and pursuant, to Section 10 ^ (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby -orders that the respondents, The Baltimore TransitCompany and The Baltimore Coach Company, Baltimore, Maryland,and their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Association ofStreet,Electric Railway and Motor Coach Employees of America,Division 1300, affiliated with the A. F. of L., International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, affiliated with the A. F. of L., or any other labor organization oftheir employees, by discharging or refusing to reinstate any of theiremployees, or' in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment ;(b)Dominating or interfering with the administration, of TheIndependent Union of the Transit Employees of Baltimore City orwith the formation or administration of any other labor organizationFederal Communications Commission v. Pottsville Broadcasting Co ,309 U S. 134;Jacobsen v N L R B,120 F (2d) 96 (C C. A 3), remandingMatter of Protective MotorService Company, a corporationandTwenty-five Employees,40 N L R. B 967, and 21N L R B. 552Since Theodore J: Peacock, one of the discriminatorily discharged employees, was in-ducted into the armed forces of the United States on May 22, 1942, we shall not directthe respondents to make him whole for loss of earnings, except for any period during whichthe respondents fail or refuse to reinstate him following his timely application for reinstate-ment after his discharge from the armed forces, in accordance with the provisions of ourOrder.The Union contends that Peacock would not have been inducted into the armedforces, if he had not been discriminatorily discharged and if the respondents had requestedoccupational deferment for him as they have for other similar employees, and that therespondents should therefore be directed to give back pay to Peacock for the period until hisdischarge from the armed forces of until a decision by the military authorities not to releasePeacock for, the pui pose, of resuming his civilian workAve are of the opinion that theconnection between Peacock's discriminatory discharge and his induction into the armedforces isspeculative and remote, and we therefore deem it unnecessary to consider whetherwe should in this instance depart from the form of order usual in such cases.513024-43-vol. 47-8 114DECISIONS OF NATIONAL LABOR RELATIONS' BOARDof their employees, and from contributing financial or other supportto The independent Union of the Transit Employees of BaltimoreCity or to any other labor organization of their employees;(c)RecognizingThe Independent Union of the Transit Employeesof Baltimore City as the representative of any of their employeesfor the purpose of dealing with the respondents concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment;(d)Giving effect to the agreement of January 18, 1942, betweenthe respondents and The Independent Union of the Transit Em-ployees of Baltimore City, or to any extension, renewal, or modifica-tion thereof, or to any other contract or agreement between therespondents and The Independent Union of the Transit Employeesof Baltimore City which may now be in force;(e) In any'other manner interfering with, restraining, or coercingtheir` employees in the exercise of the right to self-organization, toform, join, 'or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishThe Independent Union of the Transit Employees of Baltimore City,and withhold all recognition from United Railway Employees' Asso-ciation of Baltimore and Baltimore Transit Employees' Associationin the event that either of these two organizations at any time here-after resumes functioning, as the representative of any of their em-ployees for the purpose of dealing with the respondents concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment;(b)Reimburse all employees, whose fees and dues in the Inde-pendent were checked off, for the amounts thus deducted from theirwages since June 2, 1942;(c)Offer to George May, George Silberzahn, Arthur W. Rawlings,Clayton G. Perry, Frank Pennington, Carroll Lee Strupp, JosephM. Flaherty, John McHenry, and Charles L. Mueller immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges ;(d)Make whole George May, George Silberzahn, Arthur W. Raw-lings,Clayton G. Perry, Frank Pennington, Carroll Lee Strupp,Joseph M. Flaherty, John McHenry, and Charles L. Mueller, for anyloss of pay they have suffered by reason of the respondent's discrim- THE BALTIMORE' TRANSIT COMPANY115ination against them by payment to each of them of a sum of moneyequal to the amount which he would normally have earned as wagesfrom June 2, 1942, to the date of the respondents' offer of reinstate-ment, less his net earnings during such period;(e)Upon application by Theodore J. Peacock within forty (40)days after his discharge from the armed forces of the United States,offer him immediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniority orother rights` and privileges;(f)Make whole Theodore J. Peacock for any loss of pay he maysuffer by reason of the respondents' discrimination against him, bypayment to him of a sum of money equal to the amount which -henormally would have earned as wages during the period from a datefive (5) days after Peacock's timely application for reinstatement,if any, to the date of the offer of'reinstatement by the respondents,less his net earnings during that period;(g)Post immediately in conspicuous places throughout their trans-portation system in and around Baltimore, Maryland, and maintainfor a period of at least sixty (60) consecutive days from the date ofposting, notices to their employees stating : (1) that the respondentswill not engage in the conduct from which they are ordered to ceaseand desist in paragraphs 1 (a), (b), (c), (d), and (e) of this Order;(2) that the respondents will take the affirmative action set forth iiiparagraphs 2 (a), (b), (c), (d, (e), and (f) of this Order; and (3)that the respondents' employees are free to become or remain mem-bers of Amalgamated Association, of, Street, Electric Railway andMotor Coach Employees of America, Division 1300, affiliated withthe A. F. of L., or International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated with the A. F. ofL., and that the respondents will not discriminate against any em-ployee because of membership in or activity on behalf of thoseorganizations ;(h),Notify the Regional Director for the Fifth Region in writing,within ten ,(10) days from-the date of this Order, what steps therespondents have taken to comply herewith.APPENDIX AThe Board finds no merit in the exceptions taken by the respondentsto the rulings and conduct of the Trial Examiner.Because of theemphasis placed on this issue by the respondents, it has been deemedappropriate to analyze the exceptions in detail.Exceptions 168, 169, 190, 191:merely allege prejudice and bias gen-erally, without reference to any specific grounds. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDException 170:criticizes the admission of a note written to Mr_Perry by Dr. Pass. Since Dr. Pass was a resident of Baltimore atthe time of the hearing, his presence could have been secured by therespondents, through subpoena, for cross-examination as to the con-tents of the note, which was properly received in evidence.Exception 171:criticizes the admission of a copy of a notice postedon the respondents' bulletin board, which copy had been made byPerry's daughter.The copy is clearly, admissible.ExceptionM:relates to the Trial Examiner's rejection of Respond-ents' Exhibit 3, a copy of the deportment record of Pennington.How-ever, the original, of which Respondents' Exhibit 3 was a copy, was,actually admitted in evidence as Respondents' Exhibit 9.Exception 173:criticizes action of the Trial Examiner in permittingqualifying questions by the Board's attorneys in connection withproposed exhibits, and comment on the exhibits before they werereceived.It is difficult to ascertain the specific nature of the respond-ents' contentions in this exception.However, with regard to thepractice of commenting on documents not received in evidence in con-nection with qualifying questions, the respondents' attorney pursuedthe same practice as, for, example, at p. 3351 of the, record, when heread from the respondents', records in questioning the witness,Rawlings.Exception 174:relates to the alleged refusal of the Trial Examinerto allow the witness, Perry, to testify whether he was employed by theAmalgamated Union before or after his discharge. The question was,in fact, allowed at p. 2262 lines 7-13.As to questions addressed to Perry concerning, the "Plan," this ques-tion was also actually allowed, as is shown by the following testimony :Q. Your method, your idea of improving those conditions, wasby bringing in the Amalgamated Association, was it not?Mr. WHEAT'LEY. Object.Trial Examiner WHITTEMORE. No ; I will permit the witnessto answer this glestion.A. Yes.Objection to the following question was sustained (p. 2136, lines18-25)Q. Now, on March 6th of this year, when you were dischargedby Mr. Duval, you felt that you had achieved a great victory,.didn't you?,Mr. SHAwE. Oh, I object to the form of the question.Trial Examiner WHIrFErioRE. I sustain the objection. THE BALTIMORE T TRANSIT COMPANY117But objection to the following question was overruled (213)Q. (By Mr. Colgan.) When you were discharged by Mr. Duvalon'March 6, 1942, you were very well satisfied with his action,were you not?Mr. WHEATLEY. Objected to, Mr. Examiner.Trial ExaminerWHITTEMORE. I will permit the witness toanswer.A. I was very much dissatisfied, as most anyone would be,after 23 years of service with the company and then be,fired.Objection to the following question was sustained (p. 2138, lines 6-12)Q.Who was the first man you looked for and called up sifterMr. Duval discharged you?*****A. The first man' I called upon was Michael Garvey.Q. Exactly.What did you say to Mr. Garvey?Mr. SHAWE. Don't answer that. I object, Mr. Examiner, asto what this man said to his own union representative.Trial Examiner WHITTEMORE. What is your purpose, Senator,in going into this?Mr. COLGAN. This is preliminary, sir. It is preliminary.Trial Examiner 'VVHITTEMORE. Preliminary'to what?Mr. COLGAN. Other questions.Trial Examiner WHITrEMoRE. Well, unless you can give mesome good reason for examining, him upon what he may havesaid to his own union representative, and giving the ground only,that it will be followed by other questions, I will sustain theobjection.The ruling, even-if it had been erroneous, was not prejudicial andwas cured by the following testimony (p. 2141, lines 1-9) :Q. (By Mr. Colgan.) Did.you tell Mr. Garvey what had hap-pened to you?A. Yes ; I did. ,Q. And Mr. Garvey had told you,you had done a good job,didn't he?Mr. WHEATLEY. Object.Trial Examiner WHITTEMORE. Oh, I will permit him to answer.A. Mr. Garvey did not.,Exception 175:relates to the 'alleged refusal to allow Strupp toanswer similar questions.The witness was actually permitted toanswer these questions, as is shown by the testimony at p. 2476, par-ticularly at lines 4-11.'Exception 176:concerns the Trial Examiner's refusal to permit thewitness, McHenry, to testify to certain conversations'with representa- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of the Amalgamated.The questions, objections to which weresustained,were extremely remote from the issues and the ruling waseminently correct, as is shown by the following testimony and ques-tions at pp.2579 and 2584,line 14 and following :Q. (By Mr. Colgan.)Whom did you talk to aboutjoining it[the Amalgamated]before you joined?Mr.WnmATLEY.Same objection.Trial Examiner WVHIrrEMORE.The objection is sustained.Q. (By Mr. Colgan.)Did Mr. Keeler, of Philadelphia, talkto you about it?Trial Examiner WHITPEMORE.The objection is sustained.Q. (By Mr. Colgan.) Did anybody in Washington talk to youabout it?'TrialExaminer WHITTEMORE.Sustained.Trial Examiner,Whittemore-then asked:What is thepurpose,Senator, may I ask?Mr. COLGAN.To obtain,sir, all of the evidence-and all of thelight possible for the purpose of showing why without reason,provocation or complaint the Amalgamated Association cameinto Baltimore for the purpose of disrupting this independentunion and paralyzing the operations of the Baltimore TransitCompany.TrialExaminerWlmirrEMORE.Well-I will sustain theobjection.Exception 177:involves the sustaining of objections to questionsaddressed to the witness,Flaherty, as to matters discussed with Duvall.The questions,objections to which were sustained,were as follows(at p. 2732, line 22 and following'and p. 2733, line 1 and following)':Q. And when you told Mr. Shawe, the attorney here for theUnited States Government, that that was'all you can think of,you were mistaken about that,weren't you?Mr.'WHEATLEY.Object.Trial Examiner WHITTEMORE.Oh, I will permit the witness toanswer.A..Whatdo you mean; about what?Q. On the witness stand a while ago, when you told the attorneyhere for the Government that that was all Mr. Duvall said toyou, what you told him?Trial Examiner WHIITEMORE. I beg your pardon.I will sus-tain the objection,if that is the question.I understand it, if thatwas all he recalled Mr. Duval stating.Now,if youwant to framethe question the way I understood it to be framed THE BALTIMORE TRANSIT COMPANY119Mr. COLGAN. We will take an exception, sir, and I will askanother question.It thus appears that the Trial Examiner's ruling was only as to theform of the question, which respondents' counsel declined-to change.Moreover, the witness had already testified, at p. 2732, lines 19-21, asfollows :Q. So he did talk to you about a lot of things besides your unionactivities; didn't he?A. Yes, sir.The question objected to was therefore merely repetitive.Exception179:'relates to the Trial Examiner's alleged overrulingof the respondents' objections to questions as to violations committedby other employees.The respondents' objections were actually, sus-tained.At p. 3336 an objection to the question as to whether driverscustomarily smoked was sustained.An objection to the question asto whether the witness-had observed, other drivers smoking, at theend of the line was overruled.The latter question was clearly materialon the issue of the alleged discriminatory treatment.Exception 180:involves the Trial Examiner's action in permittingthe Board's attorney to comment on an alleged letter of recommenda-tion of Rawlings.The testimony as to the alleged letter was actually stricken, to-gether with the entire testimony regarding it, as is shown by the recordat pp. 3343, 3344, 3345, and 3346.Exception 181:concerns.the sustaining of objections to questionsaddressed by respondents' counsel to Rawlings designed to show thatthe witness was guilty of violations of the rules, and to statements bythe Trial Examiner that the respondents' counsel had not proven theviolations.:The correctness of the ruling is shown by the followingtestimony at pp. 3375 and 3376, especially line 23:Q. (By Mr. Colgan.) Mr. Rawlings, I only asked you aboutviolations and reprimands that occurred prior to March 17th,you understand that, don't you, 1941?You understand, don'tyou ?-Mr. WHEATLEY. Object to the form, violationsthat occurred.Trial Examiner WHIrrEMORE. I will permit the witness, toanswer.It is-his allegation that they occurred.Mr. COLGAN. I know, Mr. Examiner, but please, sirTrial Examiner WHiTTEMonE. It doesn't merely proveMr. COLGAN. Please, sir, haven't we got the right, if we can, toprove by`testimony of this witness, in connection with questions,that he has been guilty of repeated violations of-rules, and-whyshould anyone have the right to object to that? 120 -DECISIONS OF NATIONAL LABOR REEL ATIONS, BOARDYQ. (By Mr. Colgan.) Mr. Woolf or, since you have,been,super-intendent, have you ever warned or threatened, or in anywiseinterfered with or attempted to interfere with the, employeesbecause ,they were members of or were active on behalf of anyoutside labor organization?Mr. WIIEATLEY. Object.Trial Examiner WHITTEi roRE. Let me pose this question, sinceit is quite likely that it will come up again.Do you seriouslymaintain that even if the witness should deny that he, is interferedwith, even in the legal definition of the term, or its general interpre-' tation, that that would be binding, that the Board could not makefindings that he had, 'if the facts and the evidence showed he had?Trial Examiner WHITTEMORE, Well-I will permit the witnessto answer, the question.I overruled your objection.A. No. sir.Mr.'WHEATLEY. You haven't proved it.Mr. COLGAN. I am attempting to prove it.Trial Examiner WIIITrEMoRE. Well, you are not proving it,Senator.,[This was true-Colgan was referring to reprimands for violations asproof of the violations; the Trial Examiner's remark was helpful tocounsel in pointing this out.]Mr. COLGAN. I may not be able to prove it, I am' merely tryingto.Haven't I aright to try?Trial Examiner WHITrEMORE. I don't know, whether you under-stand yetMr. COLGAN. Maybe I am dense; I don't pretend to bebrilliant-,TrialExaminer WHITTEMORE. Well, I don't understand whatthis outburst is for.I ruled in your favor and told, you ,to goahead.Exception 182:involves ,the granting of permission to the Board'sattorneys to inspect memoranda used by ' respondents'' witnesses' torefresh their recollection and-the granting of permission to cross-examine witnesses on such memorahda, not offered in evidence.Thisright is fundamental and well recognized.''Exception 183:relates to the Trial Examiner's allegedly `biasedtreatment of the witness, Woolford, at p. 5321.The incident referredto by respondents is as follows (5319=5321) THE BALTIMORE TRANSIT COMPANY121The Trial Examiner made the statement not, as respondents'counselstated, in questioning respondents'counsel, but in questioning theBoard's counsel,and the statement was in explanation of hisoverrulingtheBoard'sobjection to the question.Exception 18x:relates to the striking out of testimony of the wit-ness,Woolston,to- the effect that Mueller came in angry and swearing.The testimony was actually received in two places,once in answer to aquestion by the Boards counsel and'once in answer to a question by theTrial Examiner himself. In view of the unfairness of the criticismadvanced by respondents on this point,the testimony is set forth atlength as it appears at p. 5407, especially line 24; p. 5408,line5'et seq;p. 5412, line6 et seq;p. 5413,line 1et seq;and pp. 5522L5523:Q. * * * Well, what took place on that occasion, do yourecall?A.Well)I Vecall Mr. Martin having sent for Mr. Mueller be-cause of some briefs, violations,I don't recall just how many.There were several, I am sure; andit seemed that he came in theoffice very angry,and he did some swearing.Mr. SHAWE. I move that that be stricken,Mr. Examiner.Mr. COLGAN. Why do you want it stricken,Mr. Lawyer.Mr. SI wE.Counsel for the Baltimore Transit Company, Iwant it strickenbecause I would like to havethe conversation andnot this witness'biased conclusion.Mr. COWAN.He said he came in swearing.He can go, on totellwhat was said.Mr. SHAWE.Let us have the conversation.Mr. COLGAN.I have no objection,sir, but you don't have to giveme- orders, sir.Trial ExaminerWHITrEMORE.He said he came in very angryand did some swearing.That may be stricken.[Obviously, at any rate at the very commencement of the testimony asto this conversation,the words said, and not the general impression ofthe, witness,:should'be given.The ruling was proper.],Mr. COLGAN.Did you really strike that,Mr. Examiner, that hecame in swearing?Trial Examiner WmrrmueRE.I did, yes.I want to hear thiswitness' testimony as to what was said.Thereafter,respondents'counsel refused to ask witness any morequestions,although the Trial Examiner expressly invited him to do so.TrialExaminer WHITrEMORE.All, right.That objection isoverruled.Start all over again and have him testify as to whatwas said. 122DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDMr. COLGAN. I don't care to ask him any more questions, sir,because it is already in the record.Trial Examiner WHITIEMORE. Well, all right.Mr. COLGAN. I am satisfied with that, sir. I am through withMr. Woolston and I am very much obliged to you, Mr. Woolston.I can not examine the witness, sir, under such circumstances andunder such limitations.On the ensuing cross-examination,Mr. Shawe, the Board's counsel,asked the witness about the conversation :Q. * * * Now,I will ask you about this conversation thatcounsel apparently didn't want * *A. Mr. Martin,as -I said, had sent for Mr. Mueller. It wasobvious when he walked in the door,he was angry.(After objectionby Mr. Colgan) :.`Trial Examiner WHITrEMORE.All right.Now, Mr.Witness,I want you to tell us exactly what happened.Now, I assure youof this,when you are all through telling,exactly what was said,I will ask you the question;since you twice'said lie was angry-I will ask you the question what made you -think he was angry,but I want you to give me that conversation of what anyone inthere, yourself,Mueller, or whomsoever else was in there, said. Ijust want you to statewhatwas said andby whom. 'A.Well,Mr. Martin confronted Mr. Mueller with the viola-tions, and his remark was, "Is this a God damn purge" or some-thing of that sort.And Mr.Martin said, "No, it is not a purge,it is just a case we want to get youstraight."And the exactwordsI can't give,but then there was some moreswearing;somethingeverybodyaround here,every God damnsoul'around here,something,about that purge,or somethingbetween this purge, something 'about that purge-there wasn'ta lot said.Just like a flash, it'was all over.******Trial Examiner,WairrEMoRE.Now, how do you know'-he wasangry?A.-It was his appearance,which was very obvious,and the factof'what he told the dispatcher.That was not a customary thing,when a man had to see Mr. Martin;and yet to say "I will onlybe in there a second,"or "Watch me come out," or something likethat.Again at p. 5522, on re-direct examination,the Trial Examinerasked Mr. Colgan : "If you want to ask him whether or not he wasangry, and go over that again-lie has already testified on the point-I have no objection to your asking him." THE' BALTIMORE TRANSIT COMPANY,123,Mr. CoLGAN. We were forbidden, sirTrial Examiner WHITTEMORE. The record shows exactly whathappened.Q. (By Mr. Colgan.) Now, what was his attitude when he came -in the office?Trial Examiner WHITTEMORE (after objection) : I will permitwitness to answer.A.Well I was judging from his appearance, because, as arule, he is a very pleasant fellow, and you could tell-that he wasn'tfeeling in that mood.Exceptions 18.:relates to respondents' exception to the commentof the Trial Examiner that Woolston had done nothing after seeingRawlings commit two violatioiis within 4 minutes.That the Trial'Examiner's statement clearly meant that Woolston had not spoken toRawlingsat the time,and that the respondents' exception states amisleading version of the incident, is shown from the following testi-mony at pp. 5429-33, 5556, 5562, line 15 and following, which indi-cates that the witness observed McHenry committing dangerous viola-tions, but failed to speak to him immediately about them. (The wit-ness' testimony contained so many inconsistencies that questioningby the Trial Examiner to bring out the real facts was eminentlyproper).Trial Examiner WHITTEMORE. All right.On October 31st, at11: 12-rather, at 11: 09 in the morning, you yourself, accordingto the brief that you turned in, saw him fail to stop at a railroadcrossing..A. That is right.Trial Examiner WHITTEMORE. Four nniuites later, 11: 13, hefailed to stop at another railroad crossing?A. That is right.Trial Examiner WI-IITTEMORE.What did you do about that?oA. I turned those over to Mr. Badart, because the caseTrial Examiner,WHITTEMORE. YOU mean, within four min-utes he failed to stop. at two railroad crossings and you didn'tdo'anythingabout it?The foregoing indicates clearly that the Trial Examiner meantdoing something about itat the time.Respondents' misapprehensionas to the meaning of the remark is still more difficult to understand inview of the following explanation of the Trial Examiner at p. 5563,line 24, in denying a,rrmotion to strike out the question for bias:I assure you, counsel, that I have no bias against the respondent.I have tried to find out from the superintendent here who hasgiven certain testimony, as to why, when he himself finds a man 124DECISIONS OF NATIONAL LABOR RELATIONS' BOARDwithin 4 minutes failing to stop at 2 railroad crossings, whichhe says endangers the public, he does nothing about it.Now, asa member of the public, I think I certainly should ask this ques-tion whether Tam in this hearing or not.'Exceptions 186 and 187:refer to comment by the Trial Examineron the testimony of the witness, Field. - The record shows the fol-lowing questions and answers at p. 5569, line '4 and following; p.5570, line 9 and following; and p. 5570, line 17 and following :Q. Now, what conversation, if any, did you have, with Mr.McHenry or did he have with you?Tell us what took place fromthe time he got on the bus until he got off.A.Well, just offhand, I can't remember now just which onedid start the conversation.***Trial Examiner Wan=MORE. Well, Senator, may I raise apoint right now? I don't, see the necessity, in view of the witnesssaying that he can't remember whether he started the conversa-tion or McHenry did, what possible relevancy could it have?TrialExaminerWHITrEMORE. From the witness' openingstatement that he doesn't remember whether he started it,or Mc-Henry did, I certainly don't see where any responsibility shouldbe placed on McHenry.After argument by counsel, the Trial Examiner said :Trial Examiner WHITTEMORE'.Well, if you still think it is im-portant, after' the witness' testimony, go ahead.Since the respondents were apparently attempting to prove the viola-tion of talking to a passenger while on duty, the question of whostarted the conversation was material. In any event, the full con-versation was ultimately, after a short 'colloquy, permitted. It iscaptious of the respondents nowto claim reversible error because ofthe foregoing interruption of the questioning.The Trial Examiner'snext "interruption"'was as follows, 'at p. 5572;,p. 5573, line 17; and'pp. 5582 and 5583,'line 4 and following:Q.Well, now, after you said "How do you do" to each other,who then carried on the conversation, if you know?A.Well, offhand, I really don't know who spoke.Q.Well, do you remember what the conversation was?A.Well, itQ.What it was about?A.WellMr.WHEATLEY. I object to what it was about.Give us theconversation. THE BALTIMORE TRANSIT COMPANY125Trial Examiner WHIrIEMOBE. What possible materiality is thesubject matter of a conversation, Senator?Mr. COLGAN. It has a bearing upon his whole testimony, sir,what took place and what was done.Trial Examiner'WHIrrEMORE.Wait a minute. I sustained theobjection.If you want the conversation,give it, but I don't wantthis witness' characterization of it.Thereafter the entire conversation was repeated, from pp. 5574 to5579.The,topic, it developed, was solicitation of Field to join theUnion.At the conclusion of cross examination; the Trial Examinerasked (evidently the,attempt to "break down" the witness referred toin the exceptions) :TrialExaminerWHZrrEMORE. You didn't say anything toMcHenry and ask him not to talk to you about unions?'A.No, I didn't.Trial Examiner WHIrrEMORE. Why didn't you ask him if hewas your friend? If he was a friend of yours, if you were sayingsomething to him and he didn't like it, wouldn't you expect himto ask*you not to say anything more about it?Would you stillconsider him as a friend if he went over your head to your boss?When the respondents moved to strike the question as biased, theTrial Examiner explained it as follows :Trial Examiner WHITTEMonE. Well, I again deny that I haveprejudicial bias.My task is here to ascertain the facts, if pos-sible.Now, I have worked and I have had friends who areworking, and this raises a point which I think any human being,whether he is a trial examiner or newspaper man or man on thestreet would be justified in asking of somebody else why a man,who says another is his friend, 'and tries to get him to, stop talkingto him in a certain manner, doesn't ask him, but, goes over hishead to their mutual boss. ' I think it is a logical question. Itwas not intended as bias. I wanted to find out what was in thisman's mind.'Exception 188:relates to the Trial Examiner's questioning the wit-ness, Flaherty, on matters not in the record.The incident referred toappears at pp. 5674-6.The Trial Examiner's questions were directedat ascertaining how the witness happened to board the bus at that timeand whether he had been instructed to look for violations, one of thematerial issues in the case.The questions were not, therefore,required to be based on the witness' previous testimony. , The natureof the respondents' motion to strike the Trial Examiner's questions 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDat p. 5676, line 16, shows that respondents'counsel failed to under-stand the proper functions of a Trial Examiner.Exception 189:relates to alleged harassment of the witness, Dr.Kourey.The discussion was precipitated by questions by the Board'scounsel directed to establishing the fact that the minutely detailedreport of the interview preparedby Dr.Kourey was an unusual prac-tice for a physician(Board's Exhibit 203A-B).Respondents' coun-sel intervened at this point(p. 5999),alleging that the Board's attor-ney was treating the witness in a contemptuous and offensive manner,which Board's attorneydenied.The witness admitted that the case,that of Perry,was treated as an unusual case(p. 6026).The TrialExaminer's question was as to why,after Perry hadrefused to be examined,as the witness had stated, the witness had"calledPerry's doctor,Dr. Pass, to ask if he had any objection toPerry's being examined(p. 6042).The Trial Examiner,in askingthe question,said(p. 6042, line 22 and following) :Well, Iwould like to have you explain what apparently is aninconsistency.Now,Iwant to giveyou full opportunity to doso, Doctor.*e*yI simply want to give the witness full opportunity to explainwhat to me-whether it does to counsel or not-appears to bean inconsistency here.Now, in all fairness to you, I don't wantyou to leave the stand until you have had an opportunity toexplain it.Now, if you feel you have explained it and it is simplythat I don't understand it, all right.This is what respondents' counsel refers to as attempting to breakdown-the witness' testimony and arguing with the witness.TheTrial Examiner was entitled to ask the witness to explain a seeminginconsistency, and did so in the most courteous terms.When the wit-ness explained his telephone call as prompted by professional courtesy,(p. 6046), the Trial Examiner asked him why he had asked the patientfirst (p. 6047), a natural inquiry.At this point respondents' counsel accused the Trial Examiner ofbeing more an advocate of the Board than an impartial trier of facts;whereupon the Trial Examiner then further explained the inconsist-ency in the witness' testimony (p. 6049).At p. 6047 the Trial Exam-iner took pains to explain the matter to the witness as follows :But just as a lawyer sometimes has to submit himself to certain..practices, -probing . . . I suggest that now . . . you submit your-self to cross examination by counsel' for the Board and not accusehim of trying to make a crook out of you. THE BALTIMORE TRANSIT COMPANY127Elsewhere in this same exception, the respondents apparently exceptto a ruling of the Trial Examiner in striking out remarks made byBoard's counsel to which respondents' counsel himself had objected.INTERMEDIATE REPORTMessrsEarle K. ShaweandAlbert P Wheatley,for the Board.Messrs.Edward J. Colgan, Jr.,andCharles A. Trageser,of Baltimore, Md.,for the respondents.Messrs. E. L Oliver,of Washington, D C, andA. H. Keeler,of Baltimore, Md,for the Union.Carman, Tucker & Anderson,of Baltimore, Md., byMessrs. Robert R. CarmanandHarold J. Wolfinger,for the intervenor.STATEMENTOF THE CASEUpon a second amended charge' duly filed on July 1, 1942, by AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employees of America,Division 1300, affiliated with the American Federation of Labor, herein calledthe Union, the National Labor Relations Board, herein called the Board, by theRegional Director for the Fifth Region (Baltimore, Maryland) issued its com-plaint dated June 2, 1942, against The Baltimore -Transit Company and itsaffiliated Companies, The Baltimore Coach Company and- The United RealtyCompany of Baltimore City,' herein called the respondents, alleging that therespondents had engaged in and were engaging in unfair labor practices withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act.With respect to the unfair labor practices the complaint, amended as herein-after described, alleged in substance (1) that the United Railways and ElectricCompany of Baltimore, predecessor of The Baltimore Transit Company, in October1918 initiated, -formed, and sponsored The United' Railways Association ofBaltimore, hereinafter called the U R. A., and at all times between October1918 and July 1935 dominated and interfered with the administration of theU. R. A. and contributed financial and other support thereto ; (2) that in July1935, receivership and reorganization proceedings involving said The UnitedRailways and Electric Company of Baltimore were terminated, said corporationbeing reorganized and becoming known as The Baltimore Transit Company, oneof the respondents herein, and that the respondents continued, from July toAugust, 1935, to dominate and interfere with the administration of the saidU. R A, and to contribute financial and other support thereto ; (3) that in August1935 the said U. R A. changed its name and continued to function as the Balti-more Transit Employees' Association, herein called the B T. E A, and thatthereafter until July 1937, the respondents dominated and interfered with theadministration of the said B T. E. A. and contributed financial and other supportthereto; (4) that in July 1937 the said B. T. E. A. changed its name to and con-tinued to function as The Independent Union of the Transit Employees of Balti-more City, herein called the Independent ; and that the assets and liabilities ofthe said B. T E. A. were transferred to and assumed by the Independent, andthat the respondents thereafter and until the date of the issuance of the' com-plaint, dominated and interfered with the formation and administration of the'The original and first amended charges were filed, respectively, on March 5 andMarch 9,'19422During the hearing, counsel for the Board moved to dismiss the complaint as to theUnited Realty Company of Baltimore CityThe motion was granted f128DEiCISIONS OF NATIONAL LABOR REILATZONIS BOARDIndependent and contributed financial and other support thereto; (5) that therespondents,sinceJuly 5, 1935, have urged and warned their employees,to joinand assistthe Independent and its predecessor organizations, have recognizedthe said labor organizations as the exclusive bargaining agency of all of theiremployees, and have deducted dues and assessments from the wages of theiremployees on behalf of said labor organizations; (6) that the respondents, atall times since July 5, 1935, have urged, persuaded, and warned their employeesnot to become or remain members of=any other labor organization, especially theUnion; lave threatened their employees with discharge if they became orremained members of the Union or any, other national affiliated labor organiza-tion ; and have kept under surveillance the activities of their employees on behalfof the Union and other national affiliated labor organizations; (7) that therespondents, on or about the dates listed opposite their names, discharged andthereafter refused to reinstate the following employees, because they engagedin concerted activities with other employees of the respondentsand assisted alabor organization known as the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers (AF of L), herein called'the Teamsters,and the Union':September, 1941, George May.October 14, 1941, GeorgeSilberzahn.November 6, 1941, Arthur W. Rawlings.(8)That the respondents, on or about the dates listed opposite their names,discharged and thereafter refused to reinstate the following employeesbecausethey joinedand assisted the Union :March 6, 1942, Clayton G. Perry.March 7, 1942, Frank Pennington.March 19, 1942, Carroll Lee Strupp.March 19, 1942, Joseph M Flaherty.March 20, 1942, John McHenry.April 14, 1942, Theodore J Peacock.fSApril 22, 1942, Charles L. Mueller.and (9) that by said activities the respondents have interfered with, restrained,and coerced their employees in the exercise of the rights guaranteed in Section 7of the Act.The complaint and accompanying notice of hearing were duly servedupon the respondents, the Union, and the Independent. .The respondents, by their answer verified June 9, 1942, denied that they hadengaged in the unfair labor practices alleged, and affirmatively alleged thatthe Board is without jurisdiction in the premises (1) because the respondentsare not engaged in other than intrastate activities; and (2) because on Sep-tember 29, 1937, the then Regional Director for the Fifth Region informed therespondents that he was dismissing charges filed with the Regional Office againstthe respondents, for, lack of jurisdiction, and that said dismissal constitutedres adyadicataas to the 'issues raised in the complaint in these proceedings.Pursuant to notice, a hearing was held at Baltimore, Maryland, and at Atlanta,Georgia s between June 15 and August 27, 1942, before the undersigned, theTrial Examiner duly designated by the Chief Trial Examiner.At the openingof the hearing the Trial Examiner granted a petition to intervene submitted bythe Independent.The Board, the respondents, the Union, and the Independent3The hearing, upon agreement of all parties, was transferred to Atlanta, Georgia, forone day, August 19, for the purpose of taking the testimony of Theodore J Peacock, thenserving inthe U. S. Army.,., THE BALTIMORE TRANSIT COMPANY129were represented by counsel and participated in the hearingFull opportunityto be heard; to examine and cross-examine witnesses, and to introduce` evidencebearing upon the issues was afforded all parties.At the opening of the hearingthe Trial Examiner overruled an objection made by counsel for the respondentsto proceeding with the hearing, said objection being based upon the ground ofallegedres adjudicate.Thereafter counsel for the respondents was alloweda standing objection to the taking of all evidence.During the hearing theTrial Examiner granted.a motion by counsel for the Board to amend the com-plaint, by adding to the list of discharges the name of Joseph M. Flaherty, therebeing no objection, except the standing objection, by counsel, for the respondents.At the close of the hearing, counsel for the respondents made a motion to dis-miss the complaint.Ruling'upon said motion having been reserved by the TrialExaminer,it is hereby denied.Also at the close of the hearing the TrialExaminer-granteda joint motion by counsel for the Board and for the respond-ents to conform the pleadings to the proof.At the conclusion of the hearing, allparties were afforded an opportunity to argue before the Trial Examiner.Onlycounsel for the Board availed themselves of this opportunity.All parties weregranted until September 15, 1942, for the filing of briefs with the Trial Examiner.No briefs have been received.\,Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS'OF THE RESPONDENTSA.History of the respondentsThe Baltimore Transit Company is the outgrowth of the reorganization in1935 of the United Railways and Electric Company. That company had itsbeginning in 1859 when the Baltimore City Passenger Railway inaugurated ahorse car line from the foot of Broadway to Baltimore and South streets. TheUnited Railways and Electric Company of Baltimore was organized in 18S9.From it, there emerged in 1899 the United Railways and Electric Company. In1930 a receiver' was appointed for the company.Reorganization proceedingsresulted, on July 18, 1935, in an order of the United States District Court forthe District of Maryland terminating the receivership and directing the Trusteesto transfer to the newly organized The Baltimore Transit'Company, the charterof which was approved on July 9, 1935, the properties formerly administeredby the Trustees.The Baltimore Transit Company and the Baltimore Coach Company are corpo-rations duly organized under the laws of-the State of Maryland, having theirprincipal office and place of business in the City of Baltimore, Maryland, andare engaged in the operation of a street railway and bus transportation system.The Baltimore Transit Company owns and operates the street cars of the system.The buses are owned and operated by the Baltimore Coach Company, which wasIncorporated in January 1927 and the entire ownership and control of whichIs vested in the Baltimore Transit Company. The Transit Company and theCoach Company are operated under single management' and together constitutea unified and completely integrated system, the effective directing force ofwhich is the Baltimore Transit Company.The United Realty Company of Baltimore City, a subsidiary of the Balti-more Transit Company, was found at the hearing to be merely a holding, com-*Both companies have the same president and the same general manager.513024--43-vol. 47-9 130 i DECISIONS OF NATIONAL LABOR - RELATIONS BOARDpany and not , an operating company.A motion by counsel for the Board to"dismissthe United Realty Company, of Baltimore City from the proceedings wastherefore granted, as above noted.B. The nature of the respondents' activities with respectto interstateand foreigncommerce1.Questions raised at the hearing-At the commencement of the hearing the question of the jurisdiction of theBoard was raised generally through the respondents' objection to the introductionof evidence by the Board on the ground that the allegations of the complaintwere not sufficient to show that the respondents were engaged in other thanintrastate activities; or that their activities affected the free flow of commerceamong the several States or with foreign nations.The question of the Board'sjurisdiction was also raised, as above noted; by the respondents' specific objec-tion to'the introduction of evidence, treated by the Trial Examiner as a motionto dismiss, on the ground that a decision of the Regional Director for the FifthRegion in September 1937 in connection with a charge filed by one Robert J.Brylke, alleging violations by the Baltimore Transit Company of Subsections (1)and (3) of Section 8 of the National Labor Relations Act, constituted anadjudication whicdi precluded the Board from again in the present proceeding in-quiring into the presence of jurisdictional facts'The Trial Examiner overruledthe general objection to the introduction of evidence and denied the motion todismiss.-2.The scope of the respondents' activitiesThe respondents operate 22 bus lines, including 3 trackless trolley lines, andabout 30 streetcar lines.Eleven of these lines are icominouly referred to' asindustiial lines.The lines serve for practical purposes every section of the city,with some minor exceptions.One line operates from Dundalk, near which isstationed Camp Holabird, an army camp. The respondents sell commutationtickets for all of the suburban lines operating beyond the city limits into thecounty zone, including the lines operating from Towson, Catonsville,- EllicottCity, Carney, Middle River, Back River, Essex, and Landsdowne.Line number16 comes within a block and a half of the Fairfield Broadway Ferry, maintained'The relevant facts of the Brvlke proceedings are as followsOn August 6, 1937,the Transport Workers Union of America, a C I 0 affiliate, filed charges that the Balti-more Tiansit Company had violated Subsections (1) and (3) of Section 8 of the Act bydischarging one Robert J. BrylkeAfter considering the chaiges, Bennet F Schauffier,then Regional Director of the Fifth -Region, on September 29, 1937, wrote a letter.to the attorney for the Baltimore Tiansit Company stating that he had decided to dis-miss the charge for lack of jurisdictionNo formal complaint was ever issued.No hear inns were held, for the reason that the Company declined to participate becauseitquestioned the jurisdiction of the BoardUnder date of April 29, 1938, Beatrice M,Stern.Assistant Secretaiy of the Boaid, advised the Transport Workers Union ofAmerica that the Boaid had affirmed the refusal of the Regional Director to issue a com-plaintNo appeal was taken and no plenary hearing was ever held by the BoardSincethe charging party was a different union from those involved in the present proceeding,since no plenary heaimg was held, and since the factual situation existing in 1937 wasdifferent from that now piesented, the decision was obviously notres fudicetaof the juus-dictional question herein presentedThat an administrative agency is not in any eventbound by its prior adjudications is abundantly establshedby PennsylvaniaWater andPower Company v Federal Power Coniniission,123 F (2d) 155, 162, holding that succeed-ing heads of departments may reverse a practice founded on an incorrect interpretation ofthe lawSec alsoPayne v. Iloughton,23 Appeals, D C., 234, affirmed 194 U' S 88. Thatthe naluie of uiterstate commerce is not a static concept is demonstrated by the changesince 1937 in the views of the Supreme Court of the.United States on this question. THE BALTIMORE TRANSIT COMPANY131by the Maritime Commission for the workers at the Fairfield Plant of the Bethle-hem Steel Company and at the Wagner and Maryland Dry Docks. Line number21 comes to within a few blocks'of the ferry.' In this section ocean-going liliesply up and down the Patapsco River, a,navigable river.The ferry handles 1,500passengers a day, of whom at least 70 or 80 walk from respondents' cars to theferry.Line number 20, serving Sparrows Point, increased its passenger total from953,000 in January 1941 to 1,338,000 in April 1942.8Another line serves theLogan Field Airport.Commission of Maryland ' for the year ended December 31, 1941, reveals thefollowing information :Total operating income______________________________________ $12,615,069.72Passenger car mileage________________________________________27, 036, 539. 00,Passenger car'hours_________________________________________2,846,590.00Regular fare passengers carried_______________________________ 136,152,635 00Total compensation of employees______________________________ $5,829,001.44Total passenger carrying cars________________________________-1,128.00In addition to its railway system, the respondents maintain shops, offices, etc.,occupying eight acres of floor space.-The Baltimore Transit Company operates the only, streetcar lines in Baltimore.The only bus lines operated in the city other than, by the Baltimore Coach Com-pany for the past 11 years, with the exception of the interstate through systems,are those operated on Fayette Street by five individuals operating a ,total of 8buses, as'against the Baltimore Coach Company's 18 buses operated on that linealone ; the Rosedale Line, operating from the terminal of respondents' number 6line to the Glenn L. Martin plant, and the McMahon Bus Company Line, anothersmall line operating into the Martin plant from the northeastern part of the city 7There are a certain number of privately owned trucks which carry passengers,but Stoll, the respondents' general manager, was unable to name a single companysupplying such services. ' No such service is supplied, for example, by the Bethle-hem Steel Company, employing many thousands of workers at its SparrowsPoint and other plants.At the time of the hearing, 998 taxicabs 'were in operation in Baltimore, the.number of which is likely to be affected by the recent prospective orders ofthe Office of Defense Transportation.IThe number of passengers on respondents',lines is increasing daily.There hasbeen a considerable increase in recent months in lines serving the industrial areas,and respondents are carrying "a tremendous increase over what they were carryinga year ago."'The Public Service Commission has repeatedly requested therespondents to attempt to secure, and the respondents have tried to secure,additional equipment for their operations.Respondents' "P" bus line, serving the Glenn L. Martin plant, carries approxi-mately 7,500 of its employees daily.'_l8 Stoll, the respondents' general manager, admitted that the war effort had "quitea lot" to do with this increase'7There is one permit holder in the Sparrows Point area who was not shown to bepresently operating, as against respondents' 70 streetcars in that area.8Testimony of Paul L Holland, Chief Engineer; Maryland Public Service Commission.Holland further testified that "at the present time a'large part of the industrial pas-sengers in Baltimore is'hauled by the Baltimore Transit Co "9 Stoll's statements to the contrary, his estimates, dropping as low as 100, are con-tradictory.His testimony reveals, moreover, that the respondents' check was only ofone shiftContrast the letter from Duvall, respondents' general manager, to the, StateOccupational Advisor, of April 24, 1942, to secure deferments, stating that 2,700' peoplewere transported by respondents to the end, of the line nearest the Martin plant.Duvall 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents' line 20 serving Point Breeze carries between 20 percent and25 percent of the 3900 workers employed at the Westinghouse Plant. Respondents'"Q" line also serves this plant.Respondents' number 2 line serves the Bendix Radio Plant. Other Bendixplants are served by the number 6 and number 8 lines.' Line number 30 servesthe Koppers Plant. This plant is also served by the "Q" bus line.,The foregoing enumeration of certain lines serving industrial areas is illustra-tive only, and not exhaustive. Significant of the ratio of war industry workers, ,carried, to other passengers, is the fact that on May 5, 1942, a typical, weekday,according to a letter written by Mr. Hill to the Maryland Committee on WartimeTransportation," the respondents delivered 5,042 day shift workers reportingat 7 a. m., an increase of 51 percent over a typical weekday 3 months earlier,as against 37,000 passengers carried between 8 and 9 a. m. to a whole squaremile of the central business district.Equally significant is the fact that adiminution in gross receipts during 1931 of 13 percent was explained by Mr. Storrs,president, in his annual report to the stockholders as attributable to a falling offin the Maryland industrial payrolls of 19 percent "3The extent of the respondents' activities affecting interstate and foreigncommerceThe impact of the respondents' activities on interstate and foreign commercehas in the past as-well as recently been not only admitted but insisted upon bythe respondents' representatives.In July 1941, in the face of approaching war,there appears in "Baltimore Transit Topics," a publication of the respondents,the 'flat statement that "most workers in defense industries use street cars orbuses to get to work."Mr. Hill, the respondents' president. in his annual reportto the stockholders for 1941, stated that the transportation problem faced by theCompany was particularly acute "because of Baltimore's leading place in warindustry," in an application for priorities addressed to the Director of IndustryOperations about February 26, 1942.Mr. Hill also stated that the applicant,,theBaltimore Transit Company, "furnishes all of the public transportation in'Baltimore and the surrounding suburbs including the only service to practicallyall of the important defense industries among them being the Bethlehem-Fair-field Shipyard and Bethlehem-Fairfield Company."' In March 1942,-Mr. Duvall,the general manager, referred to the respondents as being "as important as thePennsylvania Railroad," and as recently as April 7, 1942, Mr. Potter, a vicepresident, referred to the respondents as one of the seven most importantindustries in the war effort.It is unnecessary, however, to rely on the admissions of the representativesof the respondents in,this regard.The Trial Examiner finds affirmative proof,abundantly established, of no less than eight independent aspects of the respond-ents' activities which constitute participation in interstate commerce or whichaffect, directly and substantially, commerce between the States and with for-eign nationsThese aspects are: (1) transportation of workers to and fromindustrial plants, the materials or products of which move in interstate com=claimed, that the figure of 2,700. was a stenographic error for 270, but his penciled notesshow a comma after the figure 2 in the figure 270On another occasion Duvall gave theMartin figures as 750, based on a check made on the morning of his testimony.10The stated purpose of the letter was to induce certain plants to staggerand sub-divide the principal shifts, since "the indicated trend points definitelyto complete satura-tion of the no., 6 Curtis-Bay, Fairfield line within a comparatively short time."11Annual report of the United Railways and Electric CompaniesofBaltimore, 1931,page 4.. THE BALTIMORE TRANSIT COMPANY133merce; (2) the purchase of supplies from across State lines; (3) the supplyingof transportation services connectingwith interstate railroads and boat lines ;(4) the abortive attempt to evade the Federal jurisdiction by the discontinuance,,on July 17, 1937, of the respondents' interstate bus service; (5) transportationof United States mail'; (6) transportation of newspapers; (7) the display ofnational advertising; and (8) the purchase of electric energy generated outsidethe State.These bases of jurisdiction will be separately considered in thefollowing subsections.(a) The transportation of workers to and from industrial plants engaged ininterstate commerceRepresentatives of 47 of Baltimore's largest industrial plants, constitutinga substantial cross-section of its largest and most important industries, testifiedin the proceeding.The composite result of the testimony, based on surveys,questionnaires, and other methods of fact finding, demonstrates than an enor-mous number of industrial workers in the Baltimore area are completely depend-ent on transportation facilities furnished by the respondents.Of the more than147,000 employees of these 47 plants alone, over 45,000 depend for transportationon the streetcars and buses of the respondents.Mr. Holland, chief engineer ofthe Maryland Public Service Commission, cited figures received from the Balti-more Transit Company itself showing that during morning rush hours it carried100,000 passengers to the industrial areas of the city.Mr Holland also testifiedthat in his opinion the facilities of the respondents were essential to the opera-tions of the vital war industries located in and around Baltimore and theoutlying areas.Although certain of the calculations of the representatives of the industrialplants are based on estimates and in a few cases on whatrinay be fairly describedas mere guesses, there is in the record ample definite proof to compel the con-clusion that any interference with the regularity of the transportation furnishedby the respondents would have an immediate, disastrous, and, in the phraseemployed by the president'of the Baltimore Transit Company, "absolutely vital"effect in retarding, diminishing and halting the flow of commerce between the.States and with foreign nations and the prosecution of the war effort. Sincethe great mass of the testimony on this point renders impracticable a completediscussion, the Trial Examiner has prepared the following table comprising asummary tabulation of the testimony :CompanyEmployeesPassengersSourceAmerican Smelting & Refining Co -----------------2,1001,088Individualcanvass.BethlehemSteel Co , Sparrows Point Shipyard44, 5008, 400Actual count of pas-sengersWestern ElectricCo , Point BreezeWorks: ____-__-_' 3, 576,681Estimate based on70%return, of question-naireDavidson Chemical Corp---------------------------1,600-1,700771EstimatedWestern Maryland Railway_______________________857423DoMen's Hats,Inc-----------------------------------700-1,000875DoMaryland Drydock Co_____________________________6, 000SooDo.Bethlehem Steel Co , Shipbuilding Division, KeyHighway7, 800989DoBethlehem-Fairfield Shipyard_____ ----------------27, 0005, 000DoCrown Cork & Seal Co', llighlandtown Plant___ -2, 163/978Questionnaire.Rustles Iron & Steel Corp_____________ -----------2, 550000EstimatedWestinghouse Electric & Manufacturipg Company_2, 000500DoSchluderberg-Kurdle Co_____________ --------------1, 400080(70%)DoButler Brothers____ -------------------------------775500-Do.Chesapeake & Potomac Telephone Co of Balti-more City4,300-4,400"a substantialnumber "American Can Company___________________________700200Estimated.William Hooper & Sons Co__ ----------------------1, 050525DoMcCormick & Co Inc. & Subsidiaiies_____-_______'445324(73%)Individual canvass.1 134DECISIONSOF NATIONALLABORRELATIONS BOARDCompanyEmployeesPassengersSourceConsolidated Gas, Electric Light & Power Co ofBaltimore_5, 5003, 000GuessGeneral Refractories Co___________________________600-700192Individualcanvass.Alfred F Goetze,Inc____________ ------------------530400EstimatedCity Baking Company______________ --------------475350DoCrosse & Blackwell Co_____________________________500300Approximation basedon individual can-vassStandard Wholesale Phosphate & Acid Works------488320Estimated.General Baking Company ------------- ------------387157Individual canvass.Continental Oil Company___ _______________ ------200109EstimatedAmerican Sugar Refining Company______ ----------9001478DoBaltimore Enamel & Novelty Co___________________22510IndividualcanvassKaylon, Incorporated______________________________250-275225Estimated.Aetna Shirt Company____ -----------------------262 (98%)256DoPittsburgh Plate Glass Company -------------------325261DoBaltimore & Ohio Railroad-2i ------------------- --9, 3007, 000DoMaryland Glass Corporation ___________________'_-_476328DoBendix Radio, a Division of Bendix Aviation Cor-poration4, 8001,000GuessKoppers Company, Barlett Haywood Division-----2, 400"Employees are very dependent uponstreetcar and bus transportationKoppers Company. American Hammer & PistonRing Division2, 2001, 6001Estimated.Revere Copper &Brass,'Inc------------------------1, 200288Do.() wens-Illinois Can Co________ --------------------1, 055603DoAnchor Post & Fence Company____________________700300DoBaltimore& Ohio Railroad,-Montclair shops------1, 8551,200DoMaryland Biscuit Company_______________________425300DoFrankfort Distilleries Inc________________ ---------400230DoFederal Tin Company, Inc450375GuessPennsylvania Railroad, Orangeville Engine House__569260Estimated.Harry C Weiskittel & Cc________________________ _18550Do.Butler Brothers ________ _________________________170155DoLever'Brothers Company______'___________________734349DoThe 47 industrial concerns included in the foregoing enumeration buy 'andbring into Maryland annually from across State lines over $271,000,000 worthof materials and sell and ship out of Maryland across State lines over $500,-000,000worth of merchandise.They are all clearly' engaged in interstatecommerce.Corroborating the overwhelming proof established by the foregoing figures,even disregarding those based on estimate or conjecture, is the testimony ofStoll, the respondents' superintendent of traffic.- Stoll testified that the re-spondents' line serving Curtis Bay transports 45,000 people who are employedin various industries along that route, including the Fairfield Shipyards of theBethlehem Steel Company," the Maryland Dry Dock Company, and 20 or 30other industrial plants, "10 to 20 percent of whose employees were, the witnessadmitted, carried by the cars of the respondents. This estimate correspondswith that of the Association of Commerce of Baltimore.'Illuminating testimony in this regard was furnished by Paul L Holland, chief-engineer of the Public Service Commission of Maryland, who has since 1940worked on a survey of transportation services in and around Baltimore., A mapprepared in connection with these studies divided the city into ten areas.Datacompiled as of January 8, 1942, from information furnished by representativesof various industrial plants reveals an accurate picture of the integration ofrespondents' arteries of transportation with the industrial heart of the city 14"The Sparrows Point line, serving the Fairfield area, was recently enlarged so asftocarry 5,000 workers--The respondents on June 22, 1942, added 101 additional buses, to provide increasedfacilities for `war production plantsi4 The map indicates the principal industrial plants, the number of employees, and thepercentage of employees carried by the respondents.The figures are in close correspond-ence,with the testimony adduced by witnesses who testified on behalf of many of the com-panies whose plants are shown on the map. The"Directory of Maryland Manufacturers,"Commissioner of Labor Statistics,Maryland,of April 1940,was used in-preparing the map. THE'. BALTIMORE TRANSIT COMPANY135Even since' 1937, when the Regional, Director of the Fifth Region declinedto issue a complaint based on the Brylke charges, the integration of industryand transportation has become more and more self-evident. This has beenrecognized by the Supreme Court in the Consolidated Edison case'G It re-quires but little imagination to translate into the effect on the war effort a stop-page in the transportation of workers in the war industries of Baltimore, one ofthe country's most important industrial areas."'The decision of the UnitedStates Supreme Court inKirschbaum v.,, Walhng,17upholding the validity ofthe Fair Labor Standards Act as applying to the employees in a loft building,including the elevator operators, is directly applicable'to the transportation ofworkers to plants engaged in interstate commerce. Both theConsolidated Edisoncase and theKirschbaumcase are applicable to the situation here involved,unlessindeed a distinction is to be drawn as to _the first case between supplying elec-trical energy and human energy, and as to the second case between verticaland lateral transportation.38The sweep of the commerce clause is not halted byencountering the-element of. manpower rather than electric power.Distinctionsof constitutional interpretation are not so minutely drawn.19Consolidated Edison Company V N. L RB, 305 U. S. 197.See alsoConsumers PowerCompany v N. L. R B,113 F. (2d) 38 (C. C. A. 6).18 The record fails to substantiate the respondents'contention that other facilities couldbe substituted,such as private automobiles or converted railroad sidingsThe Baltimoreand Ohio Railroad serves some outlying stations and suburban areas in the direction ofHalethorpe,Relay,and Philadelphia.There are a few passenger stations in Baltimore, atCamden, Mt Royal, West Baltimore, Lansdowne,and Halethorpe,and a platform at GayStreet.The through service precludes adequate space for commuters even from thosestations.Even if the Baltimore and Ohio tracks ran into the highly concentrated employ-ment centers,the facilities of the respondents would be necessary to get the passengers tothe stations.The Pennsylvania Railroad has no local service between the Union Stationand Orangeville.'A passenger car can not be shunted into a freight car siding.Railroad officials reportthat facilities are lacking to use the railroads for passengers even in the event of anemergency, see report of Conference of Representatives fiom Industrial Plants ProducingWar and Defense Necessities before Public Service Commission of Maryland, January 8, 1942.As to the use of passenger automobiles, apart from the fact of scarcity of gas and tires,there is no place to park private automobiles in sufficient numbers to transport all the people.17 62 S Ct. 1116, aff'g 124 F. (2d) 567 (C C. A 3; sub, nmu.Fleming v Kirschbaum)andFleming v. Arsenal Building Corp.,125 F (2d) 278 (C. C. A. 2).Seealso'Matter ofButler Bros,41 N. L R. B., Case No. C-2005, June 1942; "The passenger elevators carryemployees of the various tenants . . . to and from their offices and warehouses in thebuilding"See also NL R B. v Bank of America National Trust & Satiings Association(C C A 9; decided September 14, 1942)18 That the operation need not in itself be interstate commerce but need merely affectinterstate commerce, isNof course clear."It is the effect upon interstate or foreign com-merce, not the source of the injury,which is the criterion,"Consolidated Edison Companyof New York v. N. L. If. B,footnote 15,supra.Note that the language of the NationalLabor Relations Act itself, 49 Stat. 449, Sections 1 and 2 (7), is much broader than thelanguage of the Fair Labor Standards Act.19 The respondents'present position is hardly consistent with its apprehension in thespring of 1938 that it would be affected by the Wages, and Hours Law. In the minutes ofthe meeting of the Board of Representatives of the Independent Union, of May 17, 1938,attended by Mr. Mundy,counsel, appears the following :`Since the Secretary of Labor has such power as the Act gives, it is possible shemay rule we are engaged in enterstate(sic)commerce as we buy so much of ourequipment out of the state.-Representative Loftus said if we admit we are under this act and deny we are underthe Wagner Act, we will be inconsistent. (sic) 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Purchasesby therespondents of materials originating outside the StatePurchased from Sherwood Brothers, Inc., Baltimore, Maryland :Gasoline°_Callon1937----------------------------------=---------------1,570,1241938------ -------------------------------------------1,497,0291939--------------------------------------------------1,529,1831940----------------I---------------------------------1,672,4001941-----= -------------------------------------------1,698,2801937------------------------=------= -------------------10,6571938---------------------------------------------------165, 3771939--------------=---=----------------- =------- ------201,8851940----------------------------------------------------210,4821941----------------------------------------------------313,976Itwas stipulated by the counsel for the Board and the counsel for the,re-spondents that all of the,oil and gasoline so purchased originates from pointsoutside of Maryland.Total purchases by respondents from sources located within Maryland1940--------------- \ ----------------------------- $1,045,003.861941 ---------------------------------------------1,676,462.98Included in these figures is the cost of oil and gasoline and the rental of tires 2DTotal purchases from sources outside of Maryland, including newequipment suchascars, buses, and trolley coaches1940----- ----------------------------------------$1,120,308.121941-------------------------=-----------= ------2,353,455.96To be added to these figures is the cost of oil and gasoline.During the years 1937 and 1938 specific purchases from points outside of Mary-land" were as follows :1937 Buses, streetcars, and trackless trolleys-------,- $1,305,663.781938 Buses and trackless trolleys-------------------854, 178. 68(c)Services connecting with interstate carriersThe Chesapeake Boat Line runs to'Norfolk, Virginia, and into Delaware. Twoof the respondents' streetcar lines run directly to the wharves. In some casesthe respondents serve wharves where 5ocean-going liners dock, as at SparrowsPoint and Pratt Street, served by the respondents' number 10 trackless trolley line.Stoll testified, "I will say that mass transportation has been provided in front ofthe Pennsylvania Station in years gone by as well as today." Streetcars inBaltimore "have, always been a necessary adjunct of the steam railways intransporting passengers between their homes and the depot." 2220The record shows that in 1941 the respondents rented tires at a cost of $87,266, fromthe Baltimore office of the U. S. Rubber Company, but fails to show conclusively that thesetires originated outside the State.2' "The test of the Board's jurisdiction is not the percentage of either purchases or salesmade outside the State but the effect thereof on commerce,"Matter of May Company,39N. L. R B. 471, 475.22Board's Exhibit 42. THE BALTIMORE TRANSIT COMPANY137(d)The abortive attempt to evade the Federal jurisdiction by the discontinuanceof the interstate bus servicelDuvall,, the respondents' general manager, admitted that the respondents' pur-pose,in discontinuing its interstate service on July 17, 1937, was so that theNational Labor Relations Act would no longer apply to them. It may well, beargued that the very fact of the discontinuance of such services demonstrates thatthe unfair labor practices in question affect the flow of commerce and that theBoard has jurisdiction.There is nothing to indicate that the former practicemay not be resumed after the decision of a proceeding before the Board.'(e)Transportation'of United States' mailOn July 19, 1935, the Post Office Department authorized the respondents to carrymailover a designated route. The order was a continuing one and is now in effect.The revenue derived by the respondents from this activity has been as follows:1937--------------------------------------------------$3,000.001938--------------------------------------------------2,100 00'1939-------------------------------------------------2, 000 001940--------------------------------------------------1,000.001941-------------------------------------------------1,100.00(f)Transportation of newspapersAnnual Income:1937-1941 inclusive ------------------------------- ^'$1,000 00(g)Display of National advertisingThe revenue of respondents from -this source was as follows :1937-------------------------------------------------$45,000:001938------------------------------------------------45,.000 00939-------------------------------------------------45,000 00940-------==---------------------------------------34, 371. 291941----------=-------------------------------------=28, 731.,98The display of advertisements of companies doing an-interstate business hasbeen, held to constitute in itself an activity affecting interstate commerce:'(h) The purchase of electric energy:Sales of- electric energy to the respondents by the Consolidated Gas, Electric,Light and Power. Company of Baltimore during 1940 Re amounted to 128,826,900kilowatt-hours,-at the price of $1,009,970.Delivery was at, Baltimore and SellersPoint,Maryland 27During the same year, 1940, Consolidated purchased 11041;-23 Section 10 (c) of the National Labor Relations Act reads:has engaged in or is engagingin any such' unfair labor practice "24SeeN. L R B v. A. S Abell Co,97 F (2d) 951 (C. C. A. 4), enf'g as modified 5N L R B.,644.In the Matter of Express Publishing Companyand San AntonioNewspaper Guild,13N. L. R B 1213, aff'd inN. L;R. B V. Express Publishing Company,312 U S. 426-" Letter of Federal Power Commission to N. L R B B. dated March 26, 1942 I27 "Moody's Public Utilities," 1941, states that under the 1contract between the ConsolidatedGas, Electric Light and Power Company of Baltimore and the Baltimore Transit Company,the Consolidated "supplies all power and energy required for the operation of the TransitCompanies lines."An article in the July-August, 1939, issue of Baltimore Transit Topics,entitled"Power," contains the following statement at page 9: "All the electrical energywe use is purchased from the Consolidated Gas, Electric Light and Power Company ofBaltimore." 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD127,400 kilowatt-hours of energy at a cost of $5,091,612, and in addition generatedless than one-half of its total output.The energy purchased by Consolidated fromthe Pennsylvania Water and Power Company and from the Safe Harbor WaterPower Company is brought into Maryland from Pennsylvania. The energy sopurchased from Pennsylvania sources amounts to 974,199,000 of the total of1,041,127,400 kilowatt-hours purchased by Consolidated in 1940. 56.5 percentof the total kilowatt-hours sold by Consolidated in '1940 consisted of-energy gen-erated in Pennsylvania.In 1941 sales of electric energy to the respondents by Consolidated amountedto 138,381,291 kilowatt-hours.In that year Consolidated purchased across Statelines 898,230,000 kilowatt-hours.Total power generated by Consolidated" inthat year was 1,395,691,000 kilowatt-hours,- so that approximately 39 2 percentof the total sales by Consolidated in 1941 consisted of energy generated outsidethe State of Maryland.The power generated and purchased by Consolidated goes into a single pooland is distributed to all of its customers.Therefore, in 1940; approximatelyone-half, and in 1941 approximately' three-eighths, of the power purchased ofConsolidated by respondents was imported across State lines.The amount ofthe total consumption of electric energy by respondents in 1940 was 128,826,900kilowatt-hours and in 1941, 138,381,291 kilowatt-hours.Respondents paid in1940, for approximately 129,000,000 kilowatt-hours, the sum of approximately$1,010,000.At the same rate, respondents paid in 1941 for approximately 139,000,-000 kilowatt-hours a slightly greater sum. Since approximately one-half ofrespondents" consumption of electric energy i in 1940 and approximately three-eighths of respondents' consumption of electric energy-in 1941 consisted of energygenerated in Pennsylvania, the amount paid by respondents for electric energygenerated in Pennsylvania amounted in 1940 to approximately $500,000 and in1941 to approximately $375,000.C.Physical structure and management personnel of the respondentsThe respondents' operating personnel, numbering about 3,000, with whom theseproceedings are mainly concerned, are under the general direction of the super-intendent of transportation.S-The operating department includes the street cars, buses and trackless trolleys.From November 1935 until May, 1942, the manager of transportation was JohnB. Duvall. In May he succeeded H B. Potter as general manager, and wassucceeded as transportation manager by Badart, previously Duvall's assistant.Soth is now Badart's assistant.Under the transportation manager and his assistant is Chief Supervisor Moore,who has under him six supervisors.Under the supervisors are 11 division or ,line superintendents.Under the line superintendents are 29 street inspectors, 51dispatchers, 20 car house clerks and 13 starters.One of the supervisors has'charge of a chief instructor and seven instructors.All of the employees above-listed have supervisory powers.In general, the superintendent of transportation has complete and, absolutesupervision over all of_ the positions above named, as well as the respondents'police department and some other divisions.-Among the supervisors who will be referred to frequently herein are Ayres,Smith and Martin.Martin is in charge of all bus operations and some tracklesstrolley operationsAyres is special night supervisor over the entire system.Smith is one of the district'supervisors. THE BALTIMORE TRANSIT COMPANY139Of the eleven line superintendents, who have charge of 17 operating bases,Woolston and Wisner figure prominently in the discharge cases hereinafterdiscussed.Both are under Supervisor Martin.II.THEORGANIZATIONS INVOLVED'Amalgamated Association of Street,Electric Railway and Motor Coach Em-ployees of America, Division 1300,affiliated withthe A.F. of L.;InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers,affiliatedwiththe, A.F. of L. ; _and The Independent Union of the Transit Employees ofBaltimore City are, and the Baltimore Transit Employees'Association and TheUnited Railways Employees Association of Baltimore were, labor organizationsadmittink to membership employees of the respondents.JIII.THE UNFAIR LABOR PRACTICESA.Domination and interference with the formation and administration ofinside labororganizations; the U. R. A., the B. T. E. A., and theIndependent(1)Management's formation and installationofthe U. R. A. in 1918From 1918 to the time of the hearing, the respondents and their predecessor,the United Railways and Electric Company of Baltimore,have dealt with theiremployees for purposes including collective bargaining,only through inside, or-ganization of the employees.Such organization has borne the names,succes-sively, of the United Railways Employees Associationof Baltimore, (temporarilycalled the United Railways Association of Baltimore),the Baltimore TransitEmployees Association,and the Independent Union of Transit Employees ofBaltimore City.In the spring of 1918 a meeting took place at which were present the presi-dent, vice president,generalmanager,superintendent of transportation, andassistant superintendent of transportation of the United Railways and ElectricCompany of Baltimore,herein called Railways Company.The assistant super-intendent of transportation was then Duvall,who subsequently has become,general manager and who testified at the hearing.Duvall testified that he hadheard, at the meeting in question,that a request had been made by the plat-form men and that the company officials"wanted to see what could be doneto help them work out a plan whereby they could organize an independent union.'The request from the employees,was not made to Duvall personally,and he testi-fied' to it only from hearsay.On July 12, 1918, a meeting of a temporary com-mittee ofthe United Railways Association of Baltimore was held at the ParkTerminal Car House.There were present 26 platform men, comprising thecommittee,and the assistant to the president of the Railways Company, itsassistant general manager,its superintendent of transportation,and Stuart, ofcounsel for the Railways Company. Palmer,assistant to the president, wasthe first speaker and stated that he had prepared a tentative set of constitutionand bylaws.The assistant secretary of the company acted as secretary of themeeting.Nominations were had for temporary chairman and- one of the plat-form men was elected and presided thereafter.The proposed constitution andbylaws were unanimously adopted and a resolution passed for the preparationand distribution of nomination blanks for the election of membersof the Gen-eral Committee.The-General Committee met on July 22 for organization andelection of officers.This meeting also was attended by officials of the-RailwaysCompany, including its president,Cross.On August 6,1918, the General Coin-i1 140DEiCISIONS' OF NATIONAL °LA-BOR-"REILATIONIS BOARD__=mittee adopted a constitution' and bylaws for the organization undei, the nameof United Railways Employees Association of Baltimore.-The objectives of the U. R. A., as stated in the constitution, wee . to cooperatewith the company . . . to promote the welfare of the employees and the Com-pany by discussion and adjustment amicably of all 'questions that may ariseas to,wages and working conditions."A Board of Arbitration was establishedto settle disputes.On August 20, 1918, a new constitution and bylaws wereadopted, which differed from 'the old principally in the following respects: (1)discipline and efficiency should not be subject to arbitration, and' (2) the Rail-ways Company was to continue benefits and insurance at its own expense ; wasto contribute not less than $1,000 a month toward the sick benefit fund and wasto bear the expense of carrying on the U. R. A. except as the expenses mightbe defrayed by the monthly assessinents of members.Among the provisions of, the constitution and bylaws were the following:(1) provisions for the company's approval of the constitution and bylaws, (2)provisions for the company's approval of -amendments to the constitution andbylaws, (3) provisions for the appointment by the company of the, Associa-tion's secretary and treasurer, the latter being bonded at the company's expense,and (4) -provisions for company contributions and support.Also to be observedis the absence of any provision for the holding of meetings of the general member-shipIndeed, since the formation of the parent union in 1918, there has neverbeen a meeting of the general membership down to the present time.28 Althoughthe constitution and bylaws contained no provision at this time for a check-off;such a system was immediately inaugurated."The offices of the U. R. A. were on-company property, where meetings of theGeneral Committee were also held. From the inception of the U. R. A. committeemembers were paid- by the Railways Company for their time spent on unionmatters, at their customary rate of wages. , This practice was continued in thecase'of the successor unions and obtained through the time of the hearing.Thebulletin boards of the company were used for Association notices.The U. R. A.received time to time advice on its affairs from the company's counsel.Minutesof committee meetings were prepared 'on company mimeograph machines., Super'visors, including acting dispatchers, foremen and starters, as well as officers ofthe Railways Company, were eligible 'to- become beneficial members and to voteon sick benefits,'but were not eligible to hold office.Company officials were present at practically every meeting of the GeneralCommittee.The practice, which was continued throughout the history of thesuccessor unions, was for the members of the General Committee, after callingthe meeting to order, to go into executive session, after which any of the generalmembership who might be in attendance were excluded. After discussion amongthe Committee members of such matters as were presented, the officials of theRailways Company were' called into the meeting.Occasionally the companyofficials attended the meetings from the beginning.,No public notices of theCommittee meetings were posted and, as has been stated, the attendance by therank and file of the membership was infrequent and extremely limited.Therewas, similarly, no public posting of the minutes of the Committee meetings.Onat least one occasion a motion for the posting of minutes was rejected, by a voteof 22 to 8. '28During the past 8years the largest number of rank and file members to attend a meetingdid not exceed 12, according to the testimony of Clarke, president of the Independent.20 The first appeiirance of a provision for a check-off in the bylaws occurred in 1937 in thebylaws of the Independent Union.L THE BALTIMORE TRANSIT COMPANY141(2)Management's continuing domination of the B. T. E. A. in 1935In July 1935, when the name of the United Railways and Electric Company ofBaltimore was changed at the conclusion of the reorganization proceedings to theBaltimore Transit Company, the U. R. A.'s name was changed to the BaltimoreTransit Employees Association.The new constitution and bylaws were, withminor variations, copies of the old.The provisions setting forth the RailwaysCompany's contribution were continued substantially unchanged.The constitu-tion and bylaws were submitted to the company for approval by its Board ofDirectors.Potter, the company's vice president, stated at a meeting of theBoard of Representatives on July 23, 1935, that they were "the same old companyworking for the same ideals and with only a newname." 80At a meeting of the General Committee on August 13,' 1935, Potter stated thatas vice president and general manager and ex-officio member of the General Com-mittee, he wished to cooperate to the extent of his ability with the newly electedCommittee 'and that he looked for the cooperation of the members of that Com-mittee as had been given in the pastel(3)Domination and interference with the Independent in 1937 and thereafterThere has- already been mentioned, in the discussion of the respondents'withdrawal from interstate activities on, July 17, 1937, the respondents' frankadmission of their purpose to avoid the-incidence of the National Labor Rela-tionsAct.That withdrawal had occurred shortly after the validity of theNational Labor Relations Act had been sustained by the United States SupremeCourt inNational Labor Relations Board v. Jones & Laughlin Steel Corporation,301 U. S. 1, on April 12, 1937.Duvall, the respondents' General Manager, testifiedthat in 1937 "there was probably more unrest on this property, labor unrest, thanhad ever been before, in my time, . . There was talk and threats of strikein 1937 . . . There was talk of picketing our property."At the meeting of theGeneral Committee on May 25, 1937, President, Shepp of the B. T. E. A. statedthat for the previous 2 weeks he had been getting reports that both the C. I. O.and the A. F. of L^ were about to attempt to organize the employees of theBaltimore Transit Company and he suggested that the members of the Commit-tee give,ci reful consideration to ways and means of changing the constitutionand bylaws "so that it complies in all respects with the law.","It is relevant to note the proximity in time of these events with the' date ofthe formation of the Independent Union of Transit Employees of BaltimoreCity, the constitution and bylaws of which were adopted on July 12, 1937,pursuant to a previous notice."On the following day, July 13, the B. T. E. A.passed a resolution that all of its assets be transferred to the newly formedIndependent union.Tellers and judges of election at the election of July 12 were appoipted by themembers of the General Committee of the B. T. E. A. The ballot was for thesole purpose of deciding whether to retain the old Baltimore Transit Employees80Minutes, General Committee meeting; July 23, 193581Minutes, General Committee meeting, August 13, 1935.82Minutes,General Committeemeeting,May 25, 1937.33A prior balloting on June 4, 1937,had been halted upon the recommendation of Mr.Schauffler,Regional Director of the Fifth Region, for an ambiguous reference on the ballotsto theN. L. R. A.,I1 '142DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation or to form the Independent Union 3° Although the new union wasnot formally recognized by- the respondents until November 2, it was in fact.recognized by them as the employees' exclusive bargaining agency from July 12,1937, on.The committee that drafted the constitution and bylaws of the Inde-pendent was made up of representatives of the B. T. E. A. and used as a basis someof the old bylaws of the U. R A. and of the B. T. E. A. The new constitution andbylaws omitted the former provisions concerning company contributions, com-pany appointment of the secretary and treasurer, and company approval of theconstitution and bylaws.That the changes were satisfactory to the company,and that the threat of outside organization referred to by Shepp had been-successfully countered, is evident from the following extract from the minutesof the meeting of June 22, 1937: "President Shepp reported that the new consti-tution and bylaws had been approved by the, Committee.General Manager andVice President H. B. Potter talked briefly to the Committee and assured themof the cooperation of the company and said he was proud of the way theGeneral Committee had reactedto an emergency."[Italics supplied.]In the minutes of the meeting of the General Committee of the moribundB. T. E. A. on July 13, 1937, there appears the following statement : "PresidentShepp explained that all members of the Baltimore Transit Employees Associa-tion who wanted to join the Independent Union of Transit Employees of Balti-more City must sign an application-and would in turn be given a union identifica-tion card."The minutes of the same meeting contain a recital that- membersof the old association might join the\new union without the necessity of passinganother medical examination.At the final meeting of the General Committee of/the B. T. E. A. Potter "saidthat in the new set-up his door would always be open and he pledged the entirecooperation of the company to the new set-up in the coming years." 83Such a pronouncement is the antithesis of the requirement that the employer"mark the separation between the two organizations and, publicly (to) deprivethe successor of the advantages of its apparently continued favor." 30The last annual election of the representatives of the B. T. E. A. was held onAugust 3, 1936.As has been stated,, the constitution and bylaws of the Inde-pendent were adopted on July 12, 1937.Until the first annual election of mem-bers, of the Board of Representatives of the Independent on August 3, 1937, thatis, from July 12, 1937, to August 3, 1937, all officers, and members of the GeneralCommittee of the B. T. E. A. continued to serve as officers and as members of theBoard of Representatives, respectively, of the newly formed Independent.The respondents' donation of $30,000 annually provided for in the workingagreements of 1930 and 1937,-between the respondents and' the B. T. E A, werecontinued from July 1937 to December i937 and paid to the Independent.There-after, the respondents assumed-the burden of the cost of hospitalization, nursing,medical and dental charges, and the Independent continued to defray the cost ofsick benefits and death benefits.A34The vote of a membership of 3,000 was 2,540 yes, 2 no, 184 blank: Participationby employees under such circumstances does not indicate free choice, since their only choiceis either to vote or not to voteunder theplan.If the employees were dissati:,fled with theold union their only choice was to accept that which was now presented to them ; there wasno opportunity for the choice of a different new unionMinutes,General Committee Meeting of Baltimore Transit EmployeesAssociation,July 27, 1938.,3°Westinghouse Electric it Manufacturing Company v.NationalLabor'RelationsBoard,112 F. (2d) 657 (C C. A. 2), aff;d (per curiam) 312 U. S 660;See alsoNationalLaborRelations Board V. Newport News Shipbuilding it Dry DockCo, 308 U. S. 241 ;NationalLabor Relations Board V. Link-BeltCo., 311 U. S 584;Western Union Telegraph Co. v.NationalLaborRelations Board,113 F. (2d) 992 (C. C.`A`. 2). THE BALTIMORE TRANSIT , COMPANY1431,At its organization in July 1937 the Independent had its offices in the Knicker-bocker Building along with the Credit Union, hereinafter described, the twoorganizations occupying the front and rear offices of a large room.Shortly afterNovember 1, 1938, both the Independent and the Credit Union moved to the sixthfloor of the Equitable Building.Quarters on the fourth, and fifth floors of theEquitable Building were then being renovated for the occupation of the respond-ents and the first section of the company to move commenced occupying itsquarters immediately after the Independent and Credit Union. The Independentpaid lent only for a small office in the sum of $37.50 monthly, the rest of thespace being contributed free of charge by the respondents.The method of conducting the meetings of the old U. R. A. has been continuedby the Independent.At the present time, meetings of the Board of Representa-tives of the Independent are held in the respondents' assembly room on the fourthfloor.Duvall's office is on the fifth floor.Twice a month at Board meetingsthe Independentsends forhim and other company officials to discuss problems.Until May 1, 1942, every supervisory official of the respondents was a non-voting,or "beneficial,"member, asthey continue to be up to the present time with theexception of Duvall, the general manager, and Hill, the president.(4)The Credit UnionA company benefit plan became effective April 1,,1922.Collections were madethrough the company paymaster.The Credit Union, formed in 1935 by eightcommittee members of the B. T. E. A , continued the provisions of the companybenefit plan.Oiily members of the B. T. E. A. in good standing were entitled toloans nThe relationship between the Credit Union and the Independent is close.As has been stated, their offices were until recently adjoining, in different partsof the same large room. $20,000 of the funds of the Independent have beeninvested in the Credit Union.Trageser, resident counsel since October, 1926, for the respondents and theirpredecessor, was counsel for the Credit Union.Loans from the Credit Union tothe respondents' employees were subject to the approval of the Company S8(5)The respondents' financial support of the U R A, of the B: T. E. A., and ofthe IndependentIt was specifically provided in the constitution and bylaws of the U. R. A. that"The Railways Company shall continue pensions and insurance at its own expensealso "The expenses-of carrying on the Association-except insofar as defrayed bythe said monthly assessments-shall be borne by the Company." The contribu-tionwas soon increased.The minutes of the General Committee meeting ofFebruary 24, 1920, when the dues were raised from 50 cents to $1.00 a month, con-tain the following statement:-Assistant to President L. H. Palmer read a letter from President Emmons ofthe Railway Company, stating that the Board of Directors of the RailwayCompany has agreed to increase its monthly contribution to the Associationfrom $1,000 to $1,500 provided members' monthly dues are increased to $1.00In the minutes of the General Committee meeting of March 10, 1920,, appearsthe following extract from a letter written to the Committee by the Presidentof the Company :81Minutes of General Committee meeting, October 8, 1935."Minutes of General Committee meeting, March 23, 1920 144_\^T1DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt' gives me pleasure to advise that the Board of -Directors of the United Rail-ways and' Electric Company have ratified the proposed amendments to theConstitution and By-laws of the United Railways Association, approving theincrease in the amount of dues to not more than $1.00 a month * * * Ithink your members will be interested in knowing that for the first year of theAssociation which ended last October the members paid in dues about $22,000and the United Railways Company expended for insurance benefits and-otherforms of welfare and the expenses of the welfare department, $66,000, inround figures.A pension system established by the company in 1914 grew into the welfaredepartment, organized in September 1916.From that date until the organizationof the first employees' association in the summer of 1918 the company directlysupported the hospitalization and other 'welfare work:' In 1918 those activitieswere transferred to the U. R. A.They were conducted by that association and,its successor, the B. T. E. A., and for a period of a few months by the Independent,and were thenresumedby the company in the latter part of 1937.--It is the respondents' contention that the contributions by them to the U. R. A.and its successors during the period from the fall of 1918 to the fall of 1937were exclusively for hospitalization and medical, dental, and nursing service,and should not therefore be considered to be financial contributions for thegeneral support of 'the unions.However, the disbursement of the contributionswas handled by the Independent without any check by the company as to whetherprovided that the company donates $30,000,a year "to further the, Associationas the bargaining agency for its employees, with referencetowages, hours,and working conditions."The TrialExaminerfinds that the contributionsof the company were made to the-unions not, as the respondents contend, asthe company's disbursing agent, but were contributions for the general purposeof strengthening the company's domination and. support of thelabor organ-izations.Additional contributions were made from time to time.The minutes of themeeting of March 13, 1928, of the general committee of the U. R. A., contain thefollowing recital :To relieve the Association (U. R A.) of the necessity of holding a raffle,of automobiles in connection with the' coming picnic, the GeneralManageranswered that the approval of the President and of the Executive Committeeof the United Railways had been secured for the appropriation of $1,000additional per month to the general funds of the Association.-Other contributions by the respondents to the financial support of the Inde-pendent consisted of thefinancingof picnics of the Independent, an outing atAtlantic City for the Board of Representatives, and various banquets given inBaltimore to the members of the Board of Representatives.An. additional kindof indirect assistance consisted of permission to maintain cigarette and candyslot machines on company property, rent free as(6)The "bargaining" process employedThe following extracts from the minutes of the meetings of the General Com-mittee and of the Board of Representatives of the Independent exemplify thebargaining process employed.The minutes of the meeting of July 8, 1941, con-89The Union's income from 17 to 18, candy,vending machineslocated onrespondents'property is approximately $128 a,monthOn the effect of suchassistance,seeMatter ofCurtis-Wright Corporation,39 N. L. R. B. 992, 1009. THE BALTIMORETRANSIT COMPANY ,145ktaro the following statement: "Vice-president Stockman asked Mr. Duvall justhow far he considered a representative could go in representing a man; thatseveral representatives had been told'that thing brought up was not their busi-ness, and' that it was the opinion of the Board that anythingthat concerns anemployee is the representatives' business.Mr. Duvall said his door was opento all representatives at all times,but, of course, there were matters that hecould not-let a representative have any voice in."[Italics supplied.]The policy underlying this frank expression evidently had been long under-stood, however, by the representatives, under the U.*IL A. and B. T. E. A., asis indicated by the following extracts from the minutes.Minutes of special wage committee meeting of November 15, 1922. Officersof the company were present.After a thorough discussion the management was called back and ChairmanManion reported that the General Committee had unanimously decided toaccept President Emmons' proposal with the request that certain inequalitiesof wages in some of the departments be readjusted * * * PresidentEmmons then very heartily thanked the General Committee for their fair-mindedness and cooperation.Report of wage committee, December 15, 1926:iAn increase in wages of 3 cents an hour was requested. It was realized bythe Committee that in the Company's present earning condition no suchincrease in wages is possible, unless there is an increase in fare.The Committee did not desire to suggest to Baltimore car riders anincrease in fare at this time due to increased rate of wages * * _ * Theytherefore agree to cooperate with President Emmons and the managementof the Company to enter into a two-year agreement for an increase of onecent an hour'in 1927 and an additional cent in 1928.Minutes of meeting of General Committee of December 9, 1930:Committeeman Strasbaugh explained that the question of restoring a50-hour week at the Shops had been taken up with the Superintendent ofShops by Committeemen McCloskey, Hoffman and himself. It was foundthat the Shops' budget could not possibly be increased and that in order torestore the 50-hour week it would be necessary to throw out of employment37 shop men, 22 carhouse shopmen, and 13 car cleaners. The Shops Com-mitteemen feel this would be unwise as well as inhumane -at this time andthat they have agreed that the 40-hour week should be continued until-conditions are more favorable for a change.Minutes of meeting of the General Committee of the B. T. E. A., September10, 1935:Mr. Potter was asked by various members of the Committee if the recentwage increase granted employees of the Washington Transit Company wouldin any way effect (sic) the employees of the Baltimore Transit Company.The General Manager pointed out that every city must make comparisonwithin its own limits as conditions in every city are different * * *Hestated that it is far better to work for a fair rate of wage and assure thesuccess of the Company than to insist on some impracticable wage. rate whichwould result in nothing but disaster.Minutes of. the meeting of Board of Representatives of the Independent Union,November 25, 1938:513024-43-vol, 47-10 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDDULANEY. I think operators of 1-man cars should get 75 cents per hourand 2-man operations 70 cents per hour.STOCKMAN. Mr. Duvall has said the lines are in the red this year, so I think65 cents and 70 cents per hour should, be a fair wage.After discussion Potter and Duvall were asked to step outside.Mr. Potterand Mr. Duvall was called back to the meeting. Chairman Haymakeraddressed Mr. Potter stating the members of-the Committee have gone onrecord asking the Company fora raise of 3 cents per hour for transportationdepartment and a proportionate raise for the miscellaneous departments.Mr. Potter replied he could see why they were asking for a 3 cent raise**, I must tell you there isn't a thing in sight. I want you to signthe same \wage agreement for 1939 as you did in 1938.-IMr. Potter was again asked to leave the room.Upon his'return:Chairman Haymaker addressed Mr. 'Potter by saying : Mr. Potter, ourmen feel they should have a raise, but after you told them there was nothingin sight, they have faith in you and have decided to accept the same agree-ment as we had last year.- 1In the minutes of October 11,, 1938, we find the following discussion :Representative Pennington brings up the subject of holding all meetingsof Board and sub-committees in Court Square 'Building.He stated thismatter had been tabled at the last meeting and he was' anxious to knowwhat is to be done about it; Mr. Pennington lead an attack on the move tohold all meetings in Court' Square.Representative Barlipp also challengedthe move to hold all meetings in Court Square.Representative Bedell spokein favor of returning to Court Square stating wewere not independentanyway so why make believe.After so much opposition was shown Repre-sentative Moser withdrew his motion, and the subject was dropped. (Italicssupplied.)-'a.Annual agreementsThe respondents have entered into annual agreements,with each of the organi-zations.Paragraph 1 of the agreement of 1935, with the U. R. A., states :The Company shall, and does hereby, recognize the association as therepresentative of all the employees of said Company and its competency tonegotiate for all employees of said Company in all matters pertaining to.working conditions, wages, and the interest'in general of said employees;and to further this purpose, Company agrees to contribute Thirty ThousandDollars ($30,000) per annum to the funds' of said Association, togetherwith such additional sums of money as shall'be necessary from time to timeto assist the Association in carrying on its work.Each of the annual agreements has contained the provision that the respond-ents recognize the then-existing organization as the exclusive representativefor all their employees, for the purposes of collective bargaining.The current contract, entitled "Working Conditions Agreement" was enteredinto between the respondents and the Independent on January 22, 1942.b.Conclusions as to"bargaining"Althoughlip-service was paidto the -concept ofbargainingin good faith, therewas no bargaining In fact.Requests, by therepresentatives were granted ordenied by the company officials, whose decisionswerefinal.Neither denials nor THE BALTIMORE TRANSIT COMPANY147modifications of requests concerning wages or conditions of employment wereever transmitted during the 25-year history of the unions to the rank and file ofthe membership for their approval or disapproval.Counterpropositions by theemployees' representatives are almost non-existent.When made they were madein an indecisive manner.The annual agreements with respondents were neversubmitted to the membership for their approval.The series of increases, in theform of a bonus rather than an increase in wages between February 24, 1942, andMarch 10, 1942, were made under the threat of pressure of the American Federa-tion of Labor for the organization of an outside union.40Throughout the 25-year history of the employees' organizations there emergesa continuous pattern of pretended recognition of the collective bargaining rightsof the employees as a means of preventing the exercise of such rights in fact.(7). The Representatives as agents of the respondentsa.Control of the RepresentativesPrior to 1937 the purpose of the respondents was fairly unimpeded. The asso-ciations functioned as the figureheads of the employees, and the members of theGeneral Committee, elected annually, served as the conduits for effectivelygrounding the as yet inarticulate demands of the employees for a voice in thebargaining process.Financial assistance and an orderly program of recognitionand reward of the officers of the associations for loyalty, not to their constituentsbut to the respondents, by promotion to higher positions, constituted adequatepreventivemeasures. , The period of depression following 1929 helped to deferthe day of reckoning. In the spring of 1937, under the threat of outside organiza-tion, stronger measures became necessary.We find accordingly complaints bymanagement that the representatives were spending too much of their time, paidfor as it was by the respondents, in their activity of representing the rank and,file of the members of the Independent Union. Thus,on- September 13, 1937, ata meeting of the Board of Representatives, the presiding officer of which wasH. B. Potter, the respondents' vice-president, the latter complained that the repre-sentatives were holding too many meetings. On March 8, 1938, Shepp transmittedto the Board a complaint of Potter to the effect that the week before "thecommittee had cost the Company $500" Shepp said the cost had been cut to$238 for the last week.RepresentativeMoser stated he did not see why theCompany should be so tight on the committee's time as the committee -had donea great dealfor the Companyin fightingoutsidelabor organization." (Italics.supplied.)That the matter still rankled in the mind of Potter one week later,is indicated by the fact that at the meeting of March 15 he complained that"the cost was running over $500 a week."b.Use of Representatives as agents to lobby against National and State legislationDuring this period another threat was sought eto be averted by the respondentsby employing the representatives to lobby in Washington against the prospectiveWages and Hours Law, a method also used to avert threatened taxicab com-petition sponsored by a pending bill under discussion at Annapolis. ,40 Between February 24, 1942, and March 10, 1942, three bonuses, first of 4 percent, thenof 6 percent, and finally of 20 percent, were voluntarily granted by the company.Thebonuses were not added as the result of any written agreement,were revocable by; theCompany at any time and were for that reason unsatisfactory to the employees as asubstitute for a wage increase.l 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.unionsAccording to the minutes of January 24, 1939, Potter makes the followingstatement :- Why should I be a trouble shooter around here? * * * He referredto the labor paper that has been attacking the Union of late and said someonein this very room is feeding this stuff to these, people.The following statement appears in the minutes of the meeting of February 27,1940:Mr.'Potter then gave a talk.The text of his talk was "Mind your ownbusiness."He said there were certain men who go around telling othersthat such and such is going to happen.These men are trouble shooters, andif any one in this room who the coat fits let him wear it * * *,Whatwe need is less criticizing and more boosting.The minutes of the meeting 6f February 10, 1942, contain the followingstatement :--,JThereupon Representative Perry made a motion, seconded by RepresentativePennington to request the Company to issue a bulletin stating that employeesmay join any union they desire and that there will be no interference by theCompany.President Clarke ruled the motion was out of order, but a motion to expelPerry and Pennington was passed, the vote being 14 in favor of the motion, 5against, 1 absent, 11 not voting.Potter'was then called in and told what hadoccurred and the reasons for the expulsion.The minutes' continue as follows:Mr. Potter said' that was enough. That the Board had acted wisely***You both will regret this.You will be hated by your fellow workers,you have turned Judas * * * The other organization will not trust youafter you have double-crossed this organization.At the meeting of February 17, 1942, Clarke said : "I think this is the time forthe loyal men of the Company to get the six percent you promised us," to whichMr. Potter replied, "We have a fifth column in this organization * * * Thosebastards were helping Hitler when they did this.41In their efforts to discourage the organization of an outside union the respond-ents made use of the employees' representatives.An example is the exhorta-tion of President Clarke of the Independent to McHenry to withdraw from theAmalgamated.''2A further example is Clarke's statement that certain namedunion organizers had been successfully weeded out two years before, and thatnow the Independent had also happily rid itself of Perry and Pennington. It41 The only members ever expelled were men involved in the present proceeding, all ofwhom were active in the A.F. of L efforts to organize respondents' employees.Peacockresigned from the Independent Union.No attempt was made by the representatives to takeup the reasons for the discharge of any of the others who had been expelled by the Inde-pendent.Clarke admitted that in the past 4 or 5 years he had taken up only two casesof discharges, and those men were not reinstated.Clarke himself decided whether thedischarged employees had justifiable grievances.One of them admitted his fault.Clarkenever saw the other man and never took'up any cases with the Board of Representatives.There is a significant correlation in the dates when Duvall had warned Pennington,February7.1942, and the date of his expulsion from the union, February 10. Thefirst expulsionPennington had ever attended was his own.12Zumbrun,a committeeman,was present at that conversation,which was held inWoolston's office, and the respondents must be deemed responsible for' the utterances of bothClarke and Zumbrun equally. THE BALTIMORE TRANSIT COMPANY149must not be forgotten that Clarke was vested by the company with almostunlimited powers to call out any number of representatives for such periods oftime as he chose and for such duties in connection with the Independent asClarke might assign to them"Similar statements- hostile to efforts in the direction of outside organizationwere :made by President SheppThe efforts of these men and other membersof the board of representatives were conducted on company time for whichthey were being paid by the respondents and in the background of a record andimplicit promise of promotion of those union officials who most loyally servedthe respondents' interests.",The respondents cannot avoid responsibility for the statements made by thesemen in derogation of the right 'of self-organization guaranteed by the Act.Thestatementswere obyiously inspired by repeated exhortations of Duvall, Potterand others, urging the suppression of efforts to form outside unions. As aresult, the statements by the representatives, otherwise permissible, becametainted and were equivalent to corresponding expressions by the company officialsthemselves.'sTherefore the Trial Examiner concludes and finds that the repre-sentatives have served, and are serving, as agents of the respondents in further-ing the respondents'antiunion policies.CONCLUSIONS IN SUMMARYWhilethe respondentsmay not be held accountable for unfairlabor practicesengaged in before the effective date of the Act, July 5, 1935, the above' factsrelating to the U. R. A. serve as a background against. which to appraise therespondents' conduct sincepassage ofthe Act.-It is plain, however, that the U. R. A., the B. T. E. A. andthe Independent,except for minor administrative changes, were and are the same organizationsunder different names.No distinct line of cleavage was made apparent. Atno time have the respondents withdrawn their supportand domination, norhave they at any time openly disavowed their parenthood of the organizationof which the present Independent is the direct descendant.Dues continue tobe deducted from each employee's pay for the support ofan organization orig-inally conceived, planned, inaugurated, established and continuously dominated,interfered with, and supported by the respondents.'Therefore the Trial Examiner concludes and finds thatthe respondents havedominated and interfered with the formation and administration of the U. R. A.,the B. T. E A. and the Independent; and have contributed financial and othersupport thereto, and that the respondents thereby interfered with,restrained,43 Zumbrun and Pittinger were called off their jobs by Clarke for periods of from 4 to 6weeks for union work,and were paid for their time by the respondents.44 Four presidents of the Independent Union or its predecessors were promoted afterleaving office.Joseph A. Flaherty was appointed instructor immediately upon completinghis term as president.He was told, at the conclusion of the last meeting at which hepresided,August 13,1940, of his promotion to motorman instructor, a job for which he hadappliedwhile president.Shepp,after an interval,became a foreman.Smith was madeclerk of the record office, and Wolf became superintendent of personnel.From 193.5 up tothe incumbency of Clarke,now president,each president has been appointed to a supervisoryjob on the expiration of his term.The cards from which thei company's promotion list-was made up show in each casean entry that the employee was a member of the Independent Union.45 "The employer***may be held to have assisted the formation of a union eventhough the acts of the so-called agents were not expressly authorized or 'might not beattributable to him on strict application of the rule ofrespondent superior," InternationalAssociation of Machinists,etc.v.N.L. R.R,311 U.S. 72.Clarke and Zumbrun werecertainly"in a strategic position to translate to their subordinates the policies and desiresof the management," id. 150DECIk IONS OF NATIONAL LABOR RELATIONS BOARDand coerced their employees in the exercise of the rights guaranteed in Section 7of the Act.The Trial Examiner further finds that the agreements entered intobetweenthe respondents and the Independent and the contractural relationship existingthereunder, have been and are a mean of utilizing an employer-dominated organ-ization to frustrate the exercise by the respondents' employeesof the rightsguaranteed in Section 7 of the Act._B. Organizational efforts of the Amalgamated in 1937,; acts of interference,restraint and coercionk(1)Duvall's coercive interviews with union membersIn May 1937, an international organizer for the Amalgamated came to Balti-more to direct organization of the respondents' employees.During the followingweeks, meetings were held, a few employees joined, and a charter was issuedBefore the organizational effort failed, as described below, 24 employees appliedfor membership.Among those joining the Amalgamated at this-time was einployee Wallace.The only other employee present, when Wallace signed his application, wasWalter Peregoy, then a non-supervisory employee, but soon thereafter promotedto instructor.Wallace told no one about his act. Sometime later Wallace wastold, by Instructor Ayres to go,to Duvall's office's Employees O'Connor andBowman also joined the Amalgamated. Sometime after joining both wereordered to Duvall's office,O'Connor by either his dispatcheror line superin-tendent, andBowmanby line superintendent Moore.`?Three or four other transportation'- employees were in Duvall's office whenWallace arrivedDuvall told Wallace, "I heard you joined the union," andwhen Wallace admitted it, the superintendent asked what he got "for (his) twobucks." "Duvall then gave him a talking to and clearly implied to the employeethat he wanted him to belong to no union but the Independent, the benefits ofwhich he extolled.Duvall further told'him and the other employees present thatif they did the right thing, they would have steady jobs.Wallace promptlyabandoned the union.When O'Connor made his visit to Duvall's office he also,was with agroup ofother employees who likewise had joined the Amalgamated.Duvall told thegroup that he had called them down to see why they had gotten "mixed up inthis trouble",and to ask eachwhy hehad joinedthe outsidelabor movement.Duvall. finally declared that if the men could help themselves by joining anoutside union, he would not stand in the way, but he did not, see how theycould get more benefits than they were already receiving.O'Connor thereafterdropped his union membership.When employee Bowman reached Duvall's office he was told by the superin-tendent that he had a list of the employees who signed in the union. Bowmanadmitted that he had joined, and said that he was sorry. Duvall then toldhim to go back to work and keep his mouth shut.Duringthe hearing Duvall produced a list, made in 1937, of 24 employees whomhe said he had learned had joined the Amalgamated. It tallies identically withthat produced by the Amalgamated of, all employees of the respondents whosigned applications during that period.40 Although Ayres was in the courtroom during most of the hearing, he was notcalled,as a witness."Bowman's testimony on this point was uncontradicted.11Duvall admitted asking Wallace this question. THE BALTIMORE TRANSIT COMPANY151JSoon after the interviews Duvall had with the employees the Amalgamatedceased to hold meetings.The charter was returned,and the organizationbecame inactive until 1941.(2)Testimony of Duvall and Peregoy as to these interviewsDuvall testified that during the summer of 1937 nineteen employees "rushedinto" his office,voluntarily,singly and in groups, and told him they had joinedthe Amalgamated.He maintained that he told them there was nothing he coulddo about it.He further testified that he made a note of each employee as he wasinterviewed, and thereafter made up a list of all.His list also included thenames of 5 employees whom he had been informed, by some of the 19, had joinedthe union but whom he did not talk to., Peregoy was among these five.Duvall denied receiving any information from Peregoy and denied that Ayressent any of the employees to him.He admitted, however, talking with Ayresabout the matter, stating :I think I did discuss this with Mr. Ayres because I think he knew all thesemen and I think they talked to him, some of them. He was originally on oneof the lines operating from that base and a good many of_these men were menfrom the Edmondston Avenue base and I think from what he has told methat some of them talked to him.He didn't bring this to me.Later he admitted that Ayres himself came in with one group of employees.'When asked by counsel for the Board :Have any of your superintendents or supervisors reported to you that anyof these men have been active on behalf of the A. F. L. now?Duvall replied :I don't recall that my attention was ever called to these men conductingthemselves in an improper manner at all since that time.Peregoy, promoted to an instructor a few months after the foregoing events,admittedknowingsome of them listed by Duvall and having -seen them at unionmeetings he attended.He denied reporting the names of the union members toDuvall.However, he admitted that at the time Duvall told him of his promotion,the superintendent also told him that he had talked to the other 19 union members.Since 1937 Ayres has been promoted to chief instructor.Peregoy serves under_him.As found below, both Ayres and Peregoy figure prominentlyin Duvall'santi-union hostility in 1941 and 1942.(3)Conclusions as to these acts of coercionFrom the admissions of both Duvall and Peregoy it is reasonable to believe thatthe latter obtained accurate information as to the identity of his fellow unionmembers and that this information was forwarded, by him to Duvall, whetherthrough Ayres or otherwise.`The spectacle of 19 men "rushing" into Duvall's office to confess voluntarilytheir union membership defies all human probabilities.They were plainly sum-moned by.Duvall and, instead of confiding in him, were informed that he wasalready aware of their union affiliationThat Duvall left no doubt in theirminds as to the course that must follow, if they wished to remain on the respond-ents'payroll, is shown by the fact that all promptly dropped out of theorganization.It is also found that Peregoy,,in informing upon his fellow employees, wasacting as an agent of the respondents, and that for his services he was thereafterpromoted. 152DECISIONS OF NATIONAL LABOR RELATIONS, BOARDThe Trial Examiner concludes and,finds that, by the action and remarks ofDuvall, Ayres and Peregoy, noted above, the respondents have interfered with,restrained and coerced their employees in the exercise,of rights guaranteed to themby Section 7 of the Act.C. The discriminatory discharges(1)Background of discharges in 1941a.The respondents' general practice as to "briefs"Whenever a supervisor desires to bring management's attention to violation,of one or more of the company's 293 operating rules by any employee, the re-spondents' general practice is to have a form entitled "Transportation Depart-ment Brief" filled out by the observer of the violation.On the brief is noted theman's name or badge number, a short description of the violation, and the sig-nature of the supervisor observing it.These reports are turned over to theparticular line 'superintendent having -direct supervision over the' employeeinvolved.According to Duvall, the superintendent is supposed to interview theemployee, and note upon the brief what action, if any, is taken: The brief isthen turned over to a dispatcher or clerk and a digest of its text is posted by himin a looseleaf ledger, called "deportment records."Usually within a period of30 days the briefs themselves are destroyed, and the loose-leaf ledger sheets areretained for three years.According to Duvall, the line superintendent handlesthe briefs, but if a violation is of sufficient importance he confers with the Super-visor,who may, if his judgment so decides, then take the matter up with thesuperintendent of transportation.Ordinarily, also, the line superintendent inter-views the employee within a day or two after the brief is received.However,if the violations are not important, according to Duvall, several days may elapsebefore the employee is interviewed.Also, according to Duvall, for some briefs the employee is only talked to, withno discipline administered at all."For others, he may be cautioned or repri-manded. In'still other instances, he may be suspended,."either outright or ontrippers, usually trippers "Assignment to trippers is ordinarily made in thecases of operators who report in late for their own runs.He then'takes out shortruns during the day, and may or may not get'as much time in as he would have;-had he not reported late.Line superintendent Wisner testified' that sometimesa -man "suspended" to trippers, actually makes more money than on regularruns.`Infraction of operating rules has been, and continues to be, a not uncommonpractice among the respondents' employees, and the practice is well known tomanagement. Indeed, Superintendent Woolston candidly stated that "some menwould give you a chance to write 20" briefs against them in a single night, "if -you were out to see how many times he would violate, and you would follow himout."SuperintendentWisner admitted that when he was a conductor he didnot call all stops.SuperintendentWeisheit testified that, "a lot of men areguilty" of the infraction of running "sharp", or 'ahead of time, and furtherstated, "There is nothing unusual for a man getting ahead of time.", 'Although Duvall declared that violations of the type charged against theemployees whose discharges are involved in these proceedings, lead to accidents,he admitted that none of the infractions hereinafter listed from the deportmentrecords of specific employees, actually led to accidents.From Woolston's 'testimony, above quoted,-it may reasonably be inferred thatinspectors, instructors, and others do not make a general practice of following THE BALTIMORE TRANSIT COMPANY153operators for the sole purpose of recording every, violation of rules they mayobserve.The record of no one of the discharged employees here involved showsas many as 20 briefs in one night, or in one day. Inspector Graves, called bythe respondents to testify on other matters, was asked on cross examination ifhe wrote briefs on men where they did not call streets.He replied, "Well, whatdo you' want to do? Hound a man because he missed a street occasionally?We don't believe in that."b.Discharges, 1940-1942, other than those involved in theseproceedings.The respondents contend that most of the employees alleged by the complaintto have been discriminatorily discharged in 1941 and 1942, were dismissed be-cause of their deportment records.Before determining the merits of each casealleged by the Board to be an 8 (3) discharge, the Trial Examiner considers itessential to determine what the respondents' practice is, and has been, in respectto all other discharges of recent date.' Therefore, immediately belowis a sum-mary of evidence relevant to this matter.The summary includes informationappearing upon each former employee's record, as well as Duvall's ' testimonywith respect to the discharge.NameDateemployedDatedismissedCard recordDuvall's commentRigney---------5/19/218/30/40Repeatedly violating rules --______Unsafe practices-bad recordWatson________6/24/243/ 4/40Generally bad record 46 violationsfor last few years.Continued bad record through-in '39 11 in '40.out 1939 and 1940, untilLaird, G J_____2/18/193/14/40Stayed away without permission--dischargedWent away on a trip withoutWright---------G/ 9/2510/11/40Away from home while offAlsopermissionKnew drinkingto excess whileeterson____c__2/22/272/19/40admitted he was drinking anddid not see Dr Knapp except toget releasePast record hadIn saloon in uniform and drinkingoff.Brougli-________12/7/396/ 4/40dui mg working hours.Rear-end car collision_____________Schaefer--------11/10/255/31/40Assaulting another employee------Pensker__ _ _ _ _ _ _2/4/265/31/40Accident, boy killed.PreviousBarlipp________8/4/255/10/40had recordHigh accident record______________Former chauffeur, could notMaykrantz_____7/8/265/ 3/40Services not satisfactory-----------learn rail operationPrefersnot todisclose realBrandt_________7/18/225/ 6/40----- do -----------------------------reason, not similar to anycase in theseproceedings.Do.Weseka________10/26/262/17/40-----do -----------------------------Do.Thomas________9/ 9/204/ 1/40Failing towork____________________Had not workedmuch moreEstep---_______7/21/252/14/40,Drinkingin full uniform----------than half timesince 1936.Just______2/24/271/19/40Went on vacation for 1 weekCallery_________12/ 8/201/ 8/4011/12/39, not heard from since.Excessive drunkenness------------Periodicsprees for several years.Gemmill_____-_2/ 3/191/ 5/40Taken off car, drunk______________Had accident while drunk.Miller -------___1/ 2/4012/26/41Stayed away Christmas. SaidSparks_________8/11/4112/30/41didn't like lobanyway.Trifling, would not work----------Bass________7/27/3912/11/41Failing to report for work, trifling-_Romberger_ _ _9/18/4112/ 5/41Disappeared 11/1/41 with equip-Barga__________6/26/238/28/41ment, cannot locateDisappeared from home 5/18/41,Mental case, held lob open longCardwell-------2/23/407/ 2/41has not reported back for work.Frequentmissing of runs----------time.'Sheets__________11/ 2/263/17/41Has not workedsince1/6/41.Jobhim.Never able to contactJackson--------5/ 6/306/30/41with another company.Trifling, continually on short listFarace_________2/16/289/ 4/41Went away with half-day's re-ceiptsTrifling, would not work----------Smith__________2/ 5/419/ 5/41Refusing to work-----------------Mettle-_____j__9/26/2910/ 3/41Last a orked 8/28/41, cannot beHarp ----------9/ 2/4110/ 6/41located.Reference not satisfactory --------New man.Gray -----------2/17/307/17/41.Excessive drinking, assaulted em-ployee while drunk off duty.1 r154DECISIONS OF NATIONAL LABOR RELATIONS BOARDNameDateemployedDatedismissedCard recordDuvall's commentAnderson--____10/30/232/14/41Not satisfactory___________________Would rather not disclose realreason.Case not similar to'any case here involved.Per Dieu -------9/24/297/ 8/41Violation of rules------------------Do.Byrne ---------9/16/174/14/42Trifling and drinking, habitualPeriodicsprees,previouslydrinker,warned.Laird, L L----4/10/412/25/42Intoxicated while on duty ---------Dise-----------3/11/302/12/42Failed to report and make turn-inExcessive drinking.for run after missing second partdue to over-indulgenceKane ----------1/14/412/10/42Intoxicatedwhen reported forduty.Macauley__----7/21/411/ 3/42Intoxicated while operating bus---Accident, arrested, fined, wentto jail.Waters------_-_3/ 4/424/25/42Intoxicated when reporting at carhouseBrown ----------3/10/254/17/42Working at another position whileTending bar, would not comeon sick leaveback to work.Dawson --------1/ 2/412/20/42Refused to finish out run_--------Grams---------12/ 5/413/ 4/42Would not work, could not keepoff short list.Lippy-- ------ ;-6/ 8/261/22/42Violation of regulations-_e_____-__Does not wish to disclose realreason-not similar to anycase hereinvolved.Although Duvall testified, at one point in his examination, that he had dis-charged men for violations of all sorts of rules, during his testimony on the fore-going list of discharges he admitted that "I don't think we had a single man whowas dismissedfor identically the same, thing that these men (those involved inthese proceedings) were because we didn't have any men who behavedas thesemen behaved."C.Effortsof the respondentsIn 1941 another'abortive effort was made by a few of the respondents'employees,mainly assignedto the Potomac and Bush street terminals,to organize in anoutside union.Assuming leadership in this enterprise was Arthur W. Rawlings,a busdriver of 19 years service with the respondents.Rawlings was later joinedby George H. May, operator of a trackless trolley and,George W. Silberzahn, bus'driver.The subsequent discharges of all three are discussed below.Early in March, after discussing organizing possibilities with May and otheremployees, Rawlings sought assistance from Harry Cohen. then head of 'theTeamster's union in Baltimore.? Cohen sent for an organizer of the Amalgamated,and in mid March a meeting for Potomac Street employees was arranged to' beheld at the home of a friend of Rawlings.May was unable to attend. A numberof others invited did not show up.Duvall was outside the meeting place, a factwhich was reported to Rawlings by employee Boyle,.who had not come inbecauseof Duvall's presence in the vicinity.60The Amalgamated organizer left Baltimore,and no more meetings were held until fall.1During the summer, however, May obtained membership applications fromCohen and organizer Jantz of the Teamsters, and solicited interest among em-ployees in that organization.Among other employees, May and Rawlings elicitedthe interest of Silberzahn, who worked out of the Bush Street terminal duringthe latter part of September.40Local Union No 355, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men; & Helpers.IsoDuvall aemitted being in the vicinity, and seeing Boyle, but denied knowing anythingabout the union meeting.He testified that he had come to the spot as a result of an"anonymous" telephone 'call that "there would be something going on,there thatI ought tosee, that,our men would be involved in."The,Examiner cannot accept Duvall's explanationas reasonable,in view of his previouslyestablishedanti-unionhostility. THE BALTIMORE TRANSIT COMPANY.155May was discharged on September 25. On or about October 8 some 15 employees,includingRawlings and Silberzahn, met at his home. A Teamster's representativewas present.Rawlings, May, Silberzahn and most of the other employees presentsignedapplications for membership on this occasion.During the course of themeeting Woolston, May's line superintendent, was observed walking back andforth across the street by Mrs May, May, and Rawlings while during the sameevening May discovered chief supervisor Seth standing in the alley adjacent tothe house" About a week later the same group, including Rawlings and Silber-zahn, met in a room over a cafe. And a few days later a meeting was held atRawling's home, which was attended by only four or five employees.Silberzahnwas discharged on October 14, and Rawlings on November 6. Theeffort to organize in the Teamsters' local had proved abortive.(2)Discharge of George H Maya.Events leading up to the dischargeMay was first employed by the respondents in March, 1940, as a tracklesstrolley operator.After a short period as an extra, he was assigned to a regularrun, from the Potomac Street garage under line superintendent Woolston.As found above, during thesummerof 1941 May actively engagedin an effortto revive interest among his fellow-employees in the Teamsters union, talkingto them at the end of his run and visiting them at their homes.His efforts hadscant results, however, the employees telling .him that they were afraid of beingfired.During the latter part of August or early in September, May tried toelicit the interest of Pittinger,-Independent representative at this location, inthe union.About2 weeksbefore his discharge, while May was talkingto a group ofemployees about the Teamsters, in front of dispatcher Wise's office or "cage"Wise interrupted to declare that the Baltimore Transit would never stand foran outsideunion 52/Within 3 or 4 days after the remark by Wise, many briefsbegan to be filedagainstMay, almost daily, although the only other brief since mid-April hadbeen filed on August 28. Between September 15 and 24, according to recordssubmitted by the respondents, 20 briefs were filed.May, however, was notinterviewed by Woolston, as had been the previous practice, `on anyof. thesealleged violations.On the morning of September 25, as he reported for hisrun, May was sent to Duvall's office by the dispatcher.Duvall informed the employee that he had a number of briefsagainst him,citing the nature of a few, and asked him if he could think of any reason whyhe should not bedismissed.May replied,that he could think of a good reason,his nine-week old babyDuvall declared that this was no reason, and told Maythat he was discharged.`SiThe findings as to this surveillance by Woolston and Sotb are based upon the credibletestimony of Mr and Mrs May, Rawlings and Silberzahn.Both Woolston and Seth deniedbeing at this pointWoolston's testimony, where uncorroborated, ' was generally untrust-worthyAs -established in many details hereinafter,Woolston played an active part inDuvall's campaign against the Union in 1942Soth, who had ,general supervision "on theoutside", as he testified, "to see that the duties of the company were carried out." admittedthat at the time of the meeting he had heard that the men were trying to organize51The finding rests upon May's credible testimonyWise denied making the statementInview of the established fact that the superintendent of transportation had already demon-strated the respondents' hostility toward outside unions, it is reasonable to believe that hissubordinates freely reflected his attitude, and the Trial Examiner rejects the denial.1- 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs May went out, he turned to Duvall and asked, "Why don't you tell me Iwas fired for the union," and Duvall answered, "Well, that could be a reason." b°Duvall then instructed May to turn his bus over to Woolston.That afternoon Woolston asked May what he planned to do.May replied thatthe Teamsters would get him work, and Woolston commented, "Maybe if you hadleft the union go, you would have had a job."_b.The respondents' contentions and testimony as to May's dischargeMay's personnel record bears the notion : "9/25/41-Dismissed for continuedviolation of rules."Duvall testified that he had had May's deportment record,brought to him before the employee's discharge, and on September 25 confrontedMay with the 20 violations dated from September 15 on.He testified that he"went into the violations with May in detail . . . and he did not deny thathe had done the very things that he had been reported for." Duvall furthertestified that he saw May "chasing his-leader at a reckless speed" the verymorning he was dismissed, and that because the employee had piled up such abad record he dismissed him.Woolston testified that he was consulted by Duvall before May's discharge andthat he had called Martin's attention to many briefs filed against the employee.The Trial Examiner finds the testimony of both Duvall and Woolston unre-liable.May's testimony is unrefuted that upon reporting for work that morningbe had been ordered to report to Duvall and laid off until he had seen the super-intendent' of transportation.He could hardly have beenseendriving a busrecklessly' when not working.As found above, briefs are ordinarily handled, by the, line superintendent. Ifthe testimony of the respondents' witnesses is to be believed, this practice isaltered only if the violations are serious or unusually accumulative.Woolston'stestimony, therefore, implies that May's case was taken out of his hands becauseof unusual circumstances.The employee's 1941 deportment record, as producedby the respondents,is asfollows :Jan. 17Running 2 min. ahead of time.Jan. 17Failed to stop at R. T. crossing.Jan. 20Failed to observe traffic light.Apr. 12Failed to pull to curb.Apr. 17 Smoking cigarette while operating trolley.Aug. 28Made a sudden stop to avoid hitting a horse, throwingpassengersaround.Sep. 15Failed to display proper destination sign.Sep. 15Running ahead of time on trip to garage.Sep. 18Talking with pass., sitting in back of him while operating T. T. acrossintersection.Sep. 18Left end of line 2 min. ahead of time. _Sep 18 Arrived in garage 5 min. ahead of time on last trip.Sep. 18Running 3 min. ahead of time.Sep.,18Left end of line 1 min. late.Sep. 20Running 11/ min. ahead of time.-Sep. 22Failed to stop at R. R crossing.Sep. 22Working on manifest while operating T. T.Sep. 23Talking to passenger while operating T. T.Sep 23 Operated T. T. across intersection full speed.ea The findings as to this interview rest upon May's credible testimony.Duvall's denialthat he told the employee his union activity "could be a reason" is not accepted as true.Duvall's uncorroborated testimony was wholly untrustworthy. THE BALT1IMORE TRANSIT COMPANY157Sep. 23Holding conversation with pass., while operating T. T.Sep. 23Failed to pull to curb.Sep. 23Failed to reduce speed crossing intersection.Sep. 24Failed to pull to curb.Sep. 24' Failed to slow down at intersection operated recklesslySep. 24Following leader less than 15 feet behind him.Sep. 24Ran away from colored pass. that was at entrance door when he started.Sep. 24Failed to pull to curb.All entries from September 15 to 24 are bracketed as having been handledby Duvall on September 25. The record also establishes that between April 17and September 15 May had been charged with but one violation. One violationsurely is not "many".Nor does the nature of the violation of August 28-"Made a sudden stop to avoid hitting a horse-throwing passengers around,"reasonably define it as"serious".As in all following cases of discharges discussed herein, the respondents failedto adduce substantial evidence that violations, as recorded on the deportmentrecords, actually occurred, but only offered evidence that they were recorded;and as later found, the respondents admitted, at the hearing, errors in the recordof Pennington, and palpable falsifications have been found in the record of Muel-ler.The Trial Examiner can place no reliance upon the deportment record ofMay, particularly from September 15 to the day of his discharge, since Duvallhimself admitted that he could not testify as to the truth or falsity of any of thedeportment records.It is not reasonable to believe that, in the absence of other and special circum-stances, Duvall would have discharged May on this record. It is found, there-fore, thatMay'sdeportment record served only as a convenient pretext for theemployee's dismissal,that thereal reasonis to be found in other factors, andthat there is no merit in the' respondents' contention that May was dischargedbecause of violation of rules.C. Conclusions as-to May's discharge-As found above, shortly before his discharge May's union activitywas madeknown both to representative Pittinger and to inspector Wise. In view ofmanagement's known antipathy to outside unions, and Duvall's own surveillanceof the employees' meeting a few months before, it is reasonable to believe andthe TrialExaminerfinds, that information of May's conduct was transmittedto Duvall.Thereupon a record of alleged violations was accumulated, whetherby actual surveillance of inspectors or by other methods.As found above,Woolston testified that it would be possible to write 20 briefs in a single nightagainst an employee, if followed long enough.The Trial Examiner concludes and finds that the real reason for May'sdischarge on September 25 was his activity on behalf of the Teamsters union.3.The discharge of George W. Silberzahna.Events leading up to the`dischargeSilberzahn was employed by the respondents on October 11, 1940, and wasdischarged on October14, 1941.He was assigned as an extra bus driver, butworked regularly,out of the Bush Street garage. -Wisnerwas his linesuperintendent.-..As found above, Silberzahn became interested in the efforts to organize inthe Teamsters during the latter part of September.At the meeting held in 158DECISIONS OF NATIONAL LABOR RELATIONS' BOARDMay's home on October 8, above described, he signeda membershipapplication.On his way into May's home he saw Woolston outside." It is reasonable toinfer, and it is so found( that Woolston also saw him. ,Silberzahn thereafter signed the "off book",-a request to be off thefollowingSunday, October 12.When he noted, on Saturday, that he had been assignedto a run the next day, he protested to dispatcher Woolford.The dispatchertold him to call up on Sunday, and see whether or not he might be able to getoff.As instructed, he called Woolford about an hour and a half before time,to report.Woolford told him he would have to\work, therebeing no one presentto substitute.Silberzahn remarked, "That is a lot of crap,"-but reportedfor work.Woolford did not reprimand him when he reported, nor make com-ment upon his remark. Sometime later that day, Silberzahn went to the officefor change, and remarked to acting-relief-dispatcher Hoffmaster that he wasnot going to work any more on Sundays. There is- no evidence that Hoffmastertitook umbrage at this remark.-When Silberzahn reported for his run the next afternoon he was told, bythe dispatcher to take the rest of the day off and report to Duvall the nextmorning, October 14.At Duvall's office he was told by the superintendent, after the latter hadlooked at his deportment record, that according to all his violations he shouldexpect to be fired.Duvall then asked him about his telephone conversation withWoolford.Silberzahn readily admitted using the language attributed to him,but explained that such language was common among the men, and if Woolfordhad appeared angry, he would; have apologized.Martin, also present, remindedSilberzahn that he had told an acting dispatcher that he would work no moreSundays.Silberzahn also admitted having made this statement, but pointed outthat he had said it to dispatchers before, that no young fellow wanted to workon Sunday, but that he had always reported as instructed.Duvall then dis-charged him.fb.The respondents' contentions and testimony as to his discharge.Duvall testified that Silberzahn was discharged for "insubordination".Hispersonnel record bears the following notation "10/14/41-Dismissed by orderfrom Main Office-Repeated violation of rules, constantly missing, ugly attitude."Duvall also testified that on Monday he received the following letter fromWoolford :Chauffeur,G. Silberzahn, badge #74, called on the telephone-at 12 Noon andasked off.I told him I could not let him off and be said, "How about the 1 o'clockman".I then told him that I had a day's work for the 1:00 P. M. man.Silberzahn replied, "That's a lot of s-t", and slammed up the receiver.This' man has that "I don't give a damn" attitude when doing his workand takes his job to be a big joke.Also on Monday, according to Duvall, 'Martin told him that Silberzahn had"used seine pretty bad language to Hoffmaster and made the statement thatthat was the last Sunday that he intended to work".He then toldMartin, hetestified, to bring him -a report from Hoffmaster, as well as the employee's61Silberzahn admitted that at that time he did not know Woolston, but. that Mrs May,May and Rawlings saw and identified the line superintendent that same evening, and thathe further recognized his identity when Woolston was on the witness stand. THE BALTIMORE -TRANSIT COMPANY1159deportment record.AccordingtoDuvall, Martin laterbrought him the follow-ing letter from Hoffmaster :OCTOBER 12, 1941.'While working in the office on the above date G. Silbeizahn, badge #74,asked me for $2 00 in nickels and remarked "This is the last damn SundayI am going to work".He also said"They can fire me if they want but I won't work any moreSundays".Duvall furthertestifiedthat he did not make thedecision to discharge Silber-zahn untilthe latter was in his office, and afterhearing himadmit the remarksabove quoted.Woolford testified that he hadnever before written a lettertoWisnerreport-ing the useof bad language by an employee, although he had heard men usethe same expression.He also testified that he could recall neither the nameof an employee involved or the subject matter of any other letter written toWisnerin the preceding7 months.Hoffmaster testified that he wrote the letter on the date it bears-October 12-'ofhis own volition.He also testified that although he had heard other menmake the same remark, about not workingon a givenday, hehad never writtentoWisner about it.He finally testified that the difference in this case wasthat Silberzahn had used'the word "damn" in his remark.The respondents' case lacks the coherence and consistency essential to afinding of merit in their contentions, in the face of a clearly established anti-union policy and practice.N,EitherDuvall or Hoffmasterwas in error as to what,prompted the latter towrite' the above-quoted letter.And although both Woolford and Hoffmasterhad heard similar language, statements and remarks from other employees, iftheir testimony is to be believed they never before had reported the incidents.'Furthermore,Wisner's testimony is clear that Silberzahn's record had neverdisturbed him.Nor does the record show that he ever turned it over to Martin,as would normally have been the case with a bad deportment record.Silberzahn's remark to Woolford, while concededly vulgar, was also common,as the dispatcher admitted.As a superior, had Woolford actually resented itsuse, it is reasonable to believe that when Silberzahn reported for work he wouldhave said something about it.And, in the absence of other circumstances, it isreasonableto believe that Silberzahn would then have apologized, as he toldDuvall he would have done.Hoffmaster's admission, that the only reason he reported Silberzahn's remarkabout not working another, Sunday was the inclusion of the word "damn," is tooabsurd to require further comment.Although it is established that Silberzahnhad previously made similar impulsive remarks, about not working, he not onlyhad always worked, but had never before been reported for making the remark.The Trial Examiner finds no merit in the respondents' contentions that Silber-zahn was dismissedbecause of insubordination.-CONCLUSIONSAS TO SILBERZAHN'SDISCHARGEIn the absence of any reasonable explanation offered by the respondents forthe employee's discharge, the Trial Examiner must look to the evidence as tohis union activities.It has previously been found that May was discharged forassisting the Union in organization.Shortly after his discharge a meeting washeld at his homeWoolston saw Silberzahn there.As found hereinafter, Wool- uston played a leading part, during early 1942, in aiding Duvall weed out employees '160DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho joined the Amalgamated. It is reasonable to believe, and the Trial Exam-iner finds, that word of Silberzahn's attendance at the union meeting in May'shome reached Duvall, through Woolston, and that thereafter some pretext wassought which might serve as an excuse for discharging the employee.The Trial Examiner is convinced, and finds, that Silberzahn was discharged ,because of his union activities.-4.-The discharge of Arthur W. Rawlingsa.Events leading up to the discharge./Rawlings was employed by the respondents in November 1922, and workedcontinuously as.a bus driver until his discharge on November 6, 1941.Woolstonwas his line superintendent and Martin was Supervisor of all bus operations.His only disciplinary layoff during the 19 years of his service was for oneweek,when involved in a collision with a street car, 6 or .7 years before hisdischarge.About a year before his dismissal he was complimented for his goodwork by Martin.vAs found above, Rawlings initiated the move toward outside organizationin early 1941,by approaching the Teamsters local.Also, as found, after Duvallwas seen outside the first meeting,no others were held until fall of the same year.A week or-two after this meeting, he was sent for by Martin,the first time hehad been summoned by him since his employment.Martin queried the employeeabout a slight accident he had had about a week before.Martin told him thatif he did not change his way of working,he would need to look for another job,declaling that the employee had things-on his mind that did not concern thecompany.Martin further told him that the sooner he got "this"off his mind, thebetter for him.55As found above, the next union meeting was held on October 8,atMay'shome,`and about two weeks later another was held at Rawlings'home.Atabout this time Rawlings found himself subjected to complaints,-criticismsand surveillance similar to those which were levelled against other employees,herein involved,as soon as management became aware of their union activities.He was criticized for such minor infractions as being a minute ahead of time, orfor smoking at the end of the line,for which he had never before been calledto task.Three days after the meeting at May's home,although no brief had beenfiled against him on that day, he was called in by Woolston,told to get this"off his mind",or he would.not have his job long. On November 5, whenturning in the day's receipts,he was told to report to Duvall's office the nextmorning._Duvall had been ill since the latter part of October and his assistant,Badart,was in his office with Martin.Badart told him that he had many briefs againsthim that lie couldn't tolerate this, and that he was dismissed.Rawlings wasnot shown the briefs,but was told they were for not stopping at rapid crossings.Ib.The respondent's contentions and testimony as to Rawlings'dischargeRawlings' personnel record bears the following notation: "Dismissed 11/6/41for frequent and continued violation of rules"Badart testified that on November 5 Martin came to him, told him he washaving a lot of trouble with an employee who was violating rules, whereupon he6' As to this interview, Martin corroboratedRawlings'testimony,uponwhich the findingismade.\ THE , BALTIMORE TRANSIT COMPANY161told the Supervisor to bring the employee in.The next day, according to Badart,Martin came in with a number of briefs and Rawlings.He and Martin citedthe nature of 4 or 5 briefs to Rawlings, who replied, according to Badart, "Isuppose so", when asked if they were right. Badart then told Rawlings, thatthey were serious, that he_ might kill somebody, and that if he continued theycould not continue to employ him.Then, according to Badart, Rawlings statedthat he had another job in view, upon which he instructed Martin to give theemployee "his time."Badart admitted that he did not "go into" Rawlings'previous deportment record.At the hearing Badart identified 28 individual briefs which, he said, had beenbrought to him, on, the morning of November 6 by Martin, but 'which he couldnot vouch for as to their truth or falsity. 18 of the 28 briefs bore the purportedsignatures of Paragoy or Ayres, both of whom have been identified above asbeing the instruments of, Duvall in his successful effort to discourage member-ship in an outside union in 1937. Although Paragoy and Ayres were in thecourtroom at the time, and thereafter, neither was called to identify his purportedsignature.Much mystery beclouds the briefs identified by Badart.As found above, it isthe respondents' custom to destroy all briefs soon after they have been enteredin the deportment ledger. In this case the respondents produced not only theledger sheets noting these briefs, but the-briefs themselves, as well. Badart atfirst testified that he returned the briefs to Martin 2 or 3 days after Rawlings'discharge and that he had no knowledge as to what Martin did with them or howthey happened to appear in the hearing room. Later during his examination,in response to a question by counsel for the respondents, Badart testified thathe might not have turned the briefs back to Martin, but might have put them inDuvall's desk, which he was temporarily usingDuvall was recalled, at this point, and testified that during the last week ofApril, when cleaning out his desk upon taking over his new position as generalmanager, he found the briefs in question, and knowing that Rawlings and thebriefswere involved in the present proceedings, kept them in his possession"ever since."Duvall also testified, contrary to Badart's version, that since thattime he had discussed these briefs with him.When it was pointed out to Duvallthat no charge naming Rawlings as a complainant was filed until June 1, and thathe therefore could not have known the last of April, the employee would be involvedin these proceedings, he changed his testimony and said that he discovered thebriefs after June 1.This explanation is equally unreasonable, since Badartduties of Superintendent of Transportation.,Furthermore, if belief can be given to the altered testimony of Badart, (tothe effect that he didnotturn the briefs back to Martin, but left them in thedesk) and to the unaltered testimony of Duvall that the briefs had not left hispossession since he found them, then the record fails to provide an explanation,that accords with the respondents' general practice of entering briefs on therecords immediately after action has been taken by the supervisor.DispatcherPrince, however, testified that the briefs were turned over to himafterRawlings'discharge, with the notation upon them that Badart had handled them, and thathe thereupon entered them on the ledger sheet.Martin's testimony, however,refutes that of, Prince.The supervisor testified (1) that immediately afterRawlings was discharged, and, while still in Badart's office he, himself, hadchecked the ledger sheet bearing the summary of these 28 briefs with the briefsthemselves; '(2) that Badart wrote upon the ledger sheet a notation of thedismissal,; and, (3) that he left the briefs with Badart. If, Martin is, to be be-5130244-3-vol . 47-11I 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieved, then'the ledger sheet must-have been made up before Rawlings was inter-'viewed and discharged, directly contrary to the practiceWoolston, however,testified that the sheet was made upafterthe discharge.As to the briefs themselves, as has been pointed out, no substantial proof wasoffered that the majority of them correctly recorded any violations.Woolstonidentified 3 of the 28, which he had filed against the employee on October 31,'nearly a week before the discharge.Two of these three are for alleged failure to'stop at railroad crossings, one being noted as having occurred at 11: 09 a. in.and the other at 11: 13 a. in., the same day.Woolston testified that-he had wit-nessed these violations, but also admitted that he did not speak to Rawlingsabout them, despite his previous testimony that such violations were "veryserious;" against the law, and dangerous, and also despite'the fact that he wasRawlings' immediate, superior.Out of this welter of, contradiction 'and confusion of 'records and testimony,submitted by the respondents themselves' in support of their contention thatRawlings was discharged for violation of rules, the Trial'Examiner is unable todraw any other reasonable conclusion except that the respondents were seekinga'pretext to rid themselves of'Rawlings;,and that the real reason lay elsewhere.Therefore the Trial Examiner concludes and finds no merit in the respondents'contention that Rawlings was dismissed because of violation of rules'C.Conclusions as to Rawlings' discharge.used by Duvall and, others of management, in warning other employees to ceasetheir union activitiesIt is reasonable to believe that this was also Martin'sintent,when he similarly warned Rawlings soon after the fist meeting inMarch, 1941, which had been under the direct surveillance of Duvall.Whetheror not as a direct result-of this warning, the record establishes that no moremeetings were held until fall of that yearWhen they resumed, however, andparticularly -immediately after the meeting at Rawlings' home, a campaign toaccumulate briefs against Rawlings was engaged in by Paragoy, Ayres, andothers.It is clear that-the real reason for Rawlings' discharge was his union activity,and the Trial Examiner so finds5.Background of discharges in 1942a. ' Organization of the Amalgamatedassistance of other A. F. of L. representatives was sought by three other veteranemployees, Clayton Perry, Francis Pennington, and Theodore Peacock.Perryand Pennington were then representatives on the Independent board, whilePeacock, previously a representative in both the Independent and its predecessororganizations,' had recently been defeated in an Independent election.Perry hadbeen employed by the respondents since 1919, Peacock since 1920, and Penningtonsince 1922.During November A. H.'Keeler, Amalgamated representative, cametoBaltimore,met with the 'three employees, and an organizational campaignwas begun. In view of the recent discharges of employees who had-tried toorganize in the Teamsters, Perry, Pennington, and Peacock solicited membershiponly from men' whom-the'y-felt they could trust.During the latter part of December and in January 1942'each"6f the three obtained many membership applicationsfrom their fellow employees. In February a charter' for the'Amalgamated was THE - BALTIMORE ' TRANSIT COMPANY'163issued withthe namesof Perry, Pennington, and Peacock leading the list ofcharter members.-'Ib.Dissension among Independent representatives, dissatisfaction among employeesWhile quietly soliciting membership strength for the Union, Perry and Penning-ton continued to represenf the employees of their terminals on, the board ofIndependent representatives.On December 29 President Bancroft Hill informedthe representatives that the bonus of 10 percent would be increased to 14 percentin January.Potter told the representatives to take the next,day off .and informthemen.Three, representatives, including Perry, told management that theemployees wanted a raise, and not a bonus.66 They also demanded that a wagemeeting be held with management.On January 15 the representatives reportedon the wishes, of the, men in their divisions, most of them reporting that theemployees wanted a flat-rate raise, and not a bonusThe representatives thenvoted 23 to 8 for a 15-cent wage increase.Management was called in, and therequest for a wage increase was refused. On January 19, although most of therepresentatives reported that their "constituents" were dissatisfied with the,On January 22 therepresentatives signed the wage agreement with management.c.Perry and, Pennington expelled .from the Independent because of their unionactivities -'°The following excerpts, relevant to their expulsion, are quoted from the organiza-tion minutes of that date.Rep. Perry requested the Board to give him their -attention for a fewminutes.He then went on to tell of the beginning of the Union (the Inde-pendent) in 1937 and the share Mr Pennington had had in the beginning ofthe Union.That Mr. Pennington had siged him (Perry) up. as a memberand he was, sure Mr. Pennington had his heart into the work. But sincethe Independent Union had become completely (sic) dominated by the Com-pany as was shown at the last wage meeting (sic) The members of thisBoard went out and talked to their men as Mr. Hill said that was what hewanted us to do and report back to him So we did and we brought backalmost all of us that the men were not satisfied.Were the facts everreported to Mr. Hill? they were not. So we accepted, the Company's offer.We then went back and told our men. The reaction of the men was thatthey had been sold out, and they told us they had no faith in this Committee.They told Mr. Pennington and myself that other cities as large as Baltimorewere paying more money. They asked us why? we told them we did notknow but we would look into the matter.Well, we did.And we find thesecities have Amalgamated Association.Well,-the men said if that is the wayto get more money then that is what we- want. So, Mr. Pennington andmyself have gone to work to get the men what they want.We have anorganizer here and without any trouble at all my location has been organizedand Mr. Pennington's location is practically organized.So Mr. Penningtonis called in to Mr. Duvall's office and told he has a bad record.Mr. Duvallcharged him with not punching transfers, not stopping at crossings and notpulling, over -to the, curbs.Rep:, Perry asked Rep. Pennington if he hadboUnder the bonus system- employees receive each' month a certain' percentage of whatthey earned at the fiat-rate wage the.previous month. 164DECISIONS OF ; NATIONAL LABOR RELATIONS BOARDchanged his tactics in 'operating a car since he has been signing men up?Rep. Pennington, answered no.Rep. Perry said no one can say Mr. Pen-nington is a coward, I just heard Mr. Tucker say he was one of the Company'slargest blood donors.Mr. Pennington has staked 23 years service with theCompany- when he went into this work of organizing. The men at Mr.Pennington's location are being called in by the superintendent and askedif their representative'had asked them to join a union.'Thereupon Rep. Perry made a motion, seconded by Rep. Pennington torequest the Company to issue a bulletin stating that employees may joinany union they desire and that there will be no interference by the'coinpany:***President Clarke ruled the motion was out of order.'Rep. Perry then 'requested a vote on the legality of the motion. - ThisPresident Clarke` did not recognize.Rep. Hafer then made a motion to ezpell (sic) from' the Union any 'memberof the Board who was affiliated with an outside union. Rep. Haymakerseconded the motion.A roll call vote was taken.The Vote : 14 for`the motion, 5 against, 11 declined, 1 absent.The management was called,in.Mr. Perryirequested Pres. Clarke to tellthem of the expulsion.President Clarke addressing Mr. Potter, Mr. Duvall and Mr. Wolf statedthat the Board had just voted to expell (sic) Mr. Perry=and Mr. Pennington.Mr. Potter said he was very sorry to hear this.Mr. Perry, asked Pres.Clarke to tell them why.Pres. Clarke then said these men had been expelledbecause-they admitted they were organizing another, union.Mr. Potter said that was enough.That the Board had acted wisely.Thathe was surprised and disappointed in both of these men. - That,;they bothshould be ashame (sic) tQ look us in the face. "You both will regret this.You will be bated by your fellow workers, you have turn judas. (sic)Whatdo you expect to get out of this? I can tell you, you will get nothing, theother organization will not trust you after you have double 'crossed' thisorganization.I am thin with you. Rep. Perry said in answer to you, andMr. Potter said he was still talking so Rep. Perry sit down.Mr. Pottercontinued saying would be here to meet the organizers if you should getorganized, and it will be cold business, and none of the organizers will be ableto do for you what this Union has done. I have been around and I knowwhat these labor leaders do for you, I can be just as hard as fhey'aie. In,,citieswhere these ' labor, unions are everybody is at everybody's throat.The people dont get the service we give.You men were elected to representyour men in this Union, and that is what you should do. Yes you have aright to organize, this is an American privilege.You have free speech, andif you want e free fight you will get a free fight.Mr. Perry than replied, saying that he was in the fight to a finish, that heand I will give you a free fight and as fair a fight as you ever had.That withthis Union the management did not get a chance to see the real picture thatthe men present to the Committee, and if you were in this room and couldhear what is said and later hear what is said when you come in 'you wouldnot think it is the same body of men.You think you know how the men feel,but you don't.You get on a car slap a man on the back and ask him how iseverything, sure he says ok, but not to, me.He'is not going to talk to youas he does to me. No I am not going to abuse you' or Mr.'Duvall. You callme a judas, but I tell the men you are a genius. You have all the artilleryand I am undefended but I am, going, ,out and sign ,up, the men. ,. Superin- THE BALTIMORE TRANSIT COMPANY165tendents are calling men in and asking them if Mr.Pennington is talkingunion to them.Does he think they are fools enough to tell him.Mr. Pen-nington called in by Mr..Duvall and Threaten (sic) because he had notpunched transfers, not pulling to the curb, not stopping at crossings, and heis operating 'as he always has for the past 23 years.And even then Mr.Pennington did not go out and abuse Mr. Duvall to the men.Why Mr. Pen-nington said the way Mr. Duvall talked he felt some what ashame. (sic)Mr. Duvall said he should be ashame.(sic)That for a man to be onthis Committee and go out and try to organize another Union against thisUnion was like a man holding a position with this government and thengoing out to give aid to Hitler. I can't think.of anything worse than beinga Judas who has been hated for 2000 years.Mr. Perry replied, that is whatI have just been called.Mr. Duvall then said we just signed an agreementand the ink is hardly dry, doesnt that mean anything to you.Then we wentover to the hotel drank to each-others health, and broke bread together,and all the time you were trying to under mind (sic) this Union,, do youthink that is honest?Mr. Perry said 'if you will rephrase that question Iwill answer you.Rep. Atkinson said if a true picture had been given Mr. Hill at our wagemeeting all this would not have happen. That the Management doesnt geta fairpicture.Rep.Haymaker said "Mr. Potter gets a fair picture from me." Rep.Atkinson said "You did not paint a fair picture at our wage meeting."Mr.Potter said "He did not think the company's officials should, be present tohear petty quarrels by the representatives."He urged all to pull together.`All for one and one for all. If we dont learn to get along with one anotherwe may lose this war. "I believe-90% of the employees are willing to goalong with this Union.Why should there be any strike in war industries.If you ever try to pull a strike on this property you will, see what yourfellow men think of you."Rep. Atkinson begged the Board to go out and work together and getMr. Perry and Mr. Pennington to go along with us. Rep. Haymaker saida vote had been taken and there were no way we could get them to goalong with us.,The condemnation of Perry and Pennington by Potter and Duvall, as aboverevealed, was effective.At the next committee meeting, on February 17, Clarkecalled for another vote on the expulsion. This time all 29 representativesapproved the action. Immediately after this vote, according to the minutes,President Clarke said, "I am now going to call Mr. Hill in and ask foranother 6%on our bonus.And he doesn't know a thing about this meeting.Rep. Hafer said, "This is sudden that you are calling the officials in andrequesting a raise.While they are in, ask them if we have their support orshall I ask them?"IManagement officials were called in.Excerpts from the minutes follow :President Clarke speaking to Mr. Hill, Mr Potter, Mr Duvall and Mr.Wolf said,"You have heard what is going on around the property."Mr.Hill said, yes, he had heard something about it. President Claike thensaid "Well, I think this is the time for the loyal men of the Company toget the 6%you promised us."Mr. Hill said, "I did have an idea that I would come around soon andmake a step in that direction,but this is too sudden.I can't bind theCompany today. I want you to' have all you can get, but I must take this 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDup with the Board. I will talk to you at yournext'meetingIwill promiseyou that we will take a step toward the 20% but I cannot promise thewhole way.Allow me to make an announcement to you a week today."Rep. Hafer said, "A couple of years ago I told you at our wage meetingthat we did not have any Kohns or Comenskis in our ranks but since thena couple got in and we have gotten rid of them.We havefought to keepthis.littleUnion and now we need all the moral support the Company cangive us.When you take the increase to the Board of Directors will youalso ask them to give us their moral support?We need the support youmight be able to get us.".1Mr. Hill said the Board of Directors have nothing to do with this.Thisquestion is more than moral support, I can't, tell you anymore. * *[Italics supplied ]Mr. Potter then talked. * * * "Yes, men, I am behind you 100%, whenthis organization goes there will be nothing around here left that is worthfighting forOne for all and all for one."Mr. Duvall said, "You have made a request today and I am whole heartily(sic) in sympathy with you. It was no easy job to convince the courtand receivers of the Company to keep what we have.My faith is withthe CompanyEveryone is interested in pensions, we are anxious aboutSocial Security.We don't know what is going tohappenwiththis fundwith the war cost such as it is."You have my- moral support as the head of the largest department ofthe Company.I am behind you solidly.I amalsosolidlyagainst anytwo-faced, double-crossing bastardthat tries to destroy what we have builtup here in pensions and sick benefits and hospital and doctor's service."[Italics supplied.]Mr. Wolf said, "I feel that I am one of you. I have helped fight for whatwe have, and I am solidly behind you to keep what we have.I am swingingfrom the ground up, and anyone who comes around me trying to undermine(sic)what we have, I am going to let him have it."At the hearing Duvall denied having used the wofli "bastard," as abovequoted.He admitted the substantial accuracy of other statements attributedto him in the same minutes. Although not asked about this specific entry,Secre-tary Dunaway testified that the minutes accurately reflect statements made atmeetings.,The undersigned does not credit Duvall's denial and finds that theabove-quoted excerpts are substantially a true reflection of events occurringand statements made at the two meetings.67d.The respondents' coercion of O'ConnorBus Driver 0 Connor, as found above, was one of the employees who, havingjoined the Union,in 1937, were sent to Duvall's office and by him coerced intoabandoning the Union.. 'He again joined the Union in January 1942'but kept his membership secretOn February 17 he filed application for renewal of a Credit Union loanTwodays later, when calling at the Credit Union office for the expected check, hewas told by the clerk that renewal of the loan had been turned down.O'Connorwent to Duvall and -asked if he knew why his application had been rejected.Duvall said that he did not know but, unless he was, mistaken, 'O'Connor had67Duvall attempted to discredit Dunaway's accuracy by declaring that he"doesn't takeshorthand "He admitted, however, that -he sat "close enough to the secretary to touchhim," and later testified that although he had attended an Independentmeeting since thealleged "error" had been called to his attention he had said nothing to Dunaway about it. THE BALTIMORE TRANSIT COMPANYbeen making "nasty" remarks about him and the company. O'Connor 'deniedthe accusation.Duvall then said that-he was surprised at the recent actionof men at the Bush Street terminal, that most of the men there had been withthe company a long time and knew how good the company was to them, andthat it seemed to him they were going out of their minds.Duvall further de-clared that he was not going to permit a few men to tear down what had takenyears to build up.The superintendent finally called Wolfe, head of the CreditUnion, in O'Connor's presence, and asked that the loan be approved.He thentold O'Connor that he was doing this in the hope that it would get him straight-ened out.As O'Connor left, Duvall cautioned him to "keep (his) nose clean."O'Connor then went to Wolfe who told him to come back the next day for his.check.When the employee returned, however, he was informed by the clerk,after she had telephoned to Attorney Trageser, that approval had again been heldup.O'Connor proceeded to Trageser's office and made inquiry about his appli-cation.Trageser indicated that he, knew the employee had consulted Duvallthe' day before, and then declared that he had received reports to the effectthat O'Connor had joined an outside Union., O'Connor denied this.Trageser'then asked what the matter was with the men at Bush Street and demanded,,"Just what do you think this fellow Perry is, anyhow?Whatever he says downthere goes "O'Connor replied that he was not "in this thing," and could not,understand why the attorney was talking to him like thisTrageser then saidthat if the Union got in, the Credit Union would have to disband, the "associa-tion"would be gone, along with sick benefits, hospitalization, and doctors.Again O'Connor. denied being in the Union.Trageser then wrote on'a slip ofpaper:,I have not joined any outside labor organizationI do not intend to, aslong as I am employed by the Baltimore Transit Companyand asked O'Connor to sign it.O'Connor signed.Trageser then wrotea similarstatement upon the face of the loan application, witnessed the employee's sig-nature, and told the employee, as he went out, "Don't forget who yourfriendsare."O'Connor immediately received his check at the loan office.°°(6)The discharge of Clayton Perrya.Other events leading up to Perry's dischargeWith permission of his dispatcher Perry did not work on February 11.Hewent to the Bush Street terminal, however, and posted a notice to employees thathe had been expelled from the Independent. The notice was soon removed bydispatcher Patterson who explained to Perry that if he did not take it downMartin, Supervisor of Bus Operations, would "probably give him' hell " 69 Thefollowing day Perry also obtained permission to be off, reporting that he had aE8\U'Connor's testimony as to his visit to Trageser's office is undisputed, although Trageser,'as one of the counsel of record for the respondents, was in the hearing room daring hisexaminationCounsel for the Board asked counsel for the respondents to produce the'statements signed by O'Connor.Counsel replied, "One momentIdon't knowThis isnews to me, whether we have any such statement I want to confer with Mr Trageserabout that, whether such a paper was ever signed, made up, or whit is b,ick of it, or whathas become of it "When asked by the Trial Examiner if he had the document. Tr.igeserreplied in the negativeDuvall denied discussing "any labor activities or membership or,anything else" with O'Connor on the occasion of the employee's visit to him, but admittedthat he asked the Credit Union to approve the loanIn view of Duvall's hostility toward theUnion, already clearly established, and of Trageser's action the following day, the under-signed does not accept Duvall's denial.61The quotation is from Perry's testimony, undisputed on this point 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD,cold.During the day he went to the terminal.While in discussion with line-superintendentWisner about his expulsion from the Independent,the latterstated that his brother,as a member of an A. F. of L. union, did not enjoy thebenefits accorded to the respondents'employees,extolled the advantages of theIndependent,and told Perry that he believed he had made a mistake.`° Perrythereafter asked the dispatcher for sick-benefit funds which he had been ac-customed to take periodically to another- employee.The dispatcher said he mustfirst get permission from one of the company's officials.Perry telephoned to .Duvall and made the same request, but was refused.In the same conversation,Duvall said he thought he was sick and, when Perry replied that he had a cold,commented,"You don't act much like a sick man." 81 A few minutes later, Martinand Crass,"'chief of the company's police force,appeared at the trouble sta-tion B° from which Perry had called Duvall.Martin told Perry he didn't looklike a sick man to hiin,and Crass asked the employee to leave the property.Onthe way out Perry said,"Mr. Martin,we' don't want any personal feelings toenter into this thing.As far as I am concerned,I feel the same way toward youas I have always did."Martin replied, "That is all right, but you are making adamn. fool out of yourself." 04'Afterleaving,Martin Perry' went home and,, early in the afternoon,to the',office of Dr.Plassnig, one of the company physicians.,Dr. Plassnig examinedhim, and.prescribed for a cold in the head"and chest.'On the following day; February-13, Perry returned to work, and was assignedto his regular run.During the day, road bosses Gooding and Ostendorf rodehis bus at different times; an unusual occurrence 86Gooding and Osteiidorf arethe two road bosses,or inspectors,assigned to the line on which Perry operated,and part of their dutiesis to observeinfractions of rules.According to therespondents'records, Perry was reported as having violated,,on February 13,60The findings as to this conversation rest upon Perry's testimony.Wisner answered inthe negate a when asked if he recalled having told Perry that "he bad made a mistake," deniedever having told any employee that he had a brother in the A F of L , and was not questioned,about other statements on this occasion attributed to him by Perry.However, the linesuperintendent testified- that lie had heard of Perry's union activity, as well as his expul-sion,and readily admitted, as described more fully hereinafter, that he later told Perrythat he was "100%1o against him" unless he could show that the Union offered somethingbetter than the Independent01The finding as to Duvall's remark is based upon Perry's uncontradicted testimony.Duvall admitted having refused to permit Perry to deliver the sick benefits.61 Sometimes referred to in the transcript as "Krantz ".G+ Duvall described the trouble station as "merely a relief point," where operators eattheir meats, and from which trouble trucks are dispatched°'Martin admitted having sent- Perry home on this occasion, but denied having told himthat he was making a fool of himselfMartin further testified, however, "I told him, 'Ithink you are foolish in the move you made ' " The findings, rest upon Perry's credibletestimonyDuvall admitted having sent Martin and the chief of police to the trouble stationto evict Perry, but explained that he had issued these instructions immediately afterreceiving an "anonymous" telephone call to the effect that Perry was trying to stir uptrouble aniong the men thereThe Trial Examiner cannot accept, as true, Duvall's explana-tion of an anonymous telephone call.Perry's testimony is undisputed that a few minutes{before the arrival of Martin and Crass he had talked with Duvall over'the telephone fromthe s'ime trouble stationMartin testified that he found Perry creating no disturbanceand the respondents adduced no evidence that Perry had, in fact, been interfering with otheremployeesIn view of preceding and subsequent events, the Trial Examiner is convincedthat Duvall's order that he leave the property was the first act of a series, all designed bymanagement to harass Perry in' rebuke for his open declaration of Union affiliation.05Perry's testimony, in general, as to this visit, was corroborated by Dr. Plassnig68This finding restsupon Perry's testimony.Ostendorf testified that be did not "recall"being on Pen y's bus any more "them last three weeks than I was before" ; and Goodingadmitted having been on Perry's bus on the 13th. THE BALTIMORE TRANSIT COMPANY169four operating rules 67The same records reveal 'that, until February 13, 1942,Perry had not been reported for a similar violation since January 1940, a 'periodof more than two years.,The next morning, which was Saturday, Perry. was followed throughout thetwo hours of his first round trip, by night supervisor Ayres, in his automobile.38At about 8: 30 the same morning, while turning a corner with his bus, Perry wasseized with a pain in his back.He called the dispatcher, and was relieved "when,he, reached the terminal.He went home, and later the same day visited Dr.Plassnig.The doctor told him that probably the pain was. caused by his cold,.and advised him to go home and put hot applications to his back G8 - Perry fol-lowed the instructions,, and remained at home until the,following Monday.:When his back had not improved on Monday, Perry went to see his owmfamilyphysician.The doctor examined him, advised him that he had a sprained backand a "bronchial condition," and gave, him a prescription., Two, days laterthe doctor visited him at his home, where he treated him,for acute bronchitisand acute laryngitis.Perry remained at home the remainder, of the weekAlthough not fully recovered from the trouble with his back, and not reportingfor work, Perry did not remain confined to his home during the week beginningFebruary 22, but went out occasionally and talked with some of the employees.On February 23 night supervisor Ayres sent the following letter to Duvall :I saw C. Perry badge number 208, and another man whom I did not know,come out of a house in the above block of York Road and get into an autolicense number 158-088 and Perry drove it south on York Road.I understand Perry is off and on the sick list.On the same day Topping, superintendent of No. 8 line, wrote Duvall the follow-ing letter,Clayton Perry, badge #208, bus operator, from Bush Street garage.He isoff duty, on sick leave.While on sick leave, on February-23rd, I saw himget out of an automobile, bearing license #158-088-Md. on St. Paul nearRead Streets, at 11: 35 P. M. and enter the Madison Hotel.'On February 26 Perry again went to Dr. Pass' office, and had his back strappedwith adhesive tape.On the same day, inspector Ostendorf was sent to Perry's,home with instructions that the latter should report to Martin and Wisner thenext day.Perry reported at the office the next morning.Before going to MartinorWisner, he was informed by Jenkins, of the paymaster's department, that hispay had been held upMartin opened the interview by asking Perry where hehad been, and.when the latter replied that he had been at home, stated, "Youhave been other places besides home, too."He then ordered Perry to see Dr.Kourey, head of the respondent's medical department, and get a certificate fromhim as to whether he was "sick or well or not." 70 In a letter dated February 27,Wisner thus reported the interview to Duvall:O7 Perry was cited, on this date, for failing to stop at a railroad crossing,for leavinghis bus unattended,forrleaving headlights burning,and for passing the bus ahead of him.It is unnecessary here to determine whether Perry actually violated rules on this date.,The respondents offered no substantial proof that violations were committed and, as laterrevealed,contended that Perry was discharged for other reasons.68Perry's testimony on this point is undisputed.69 The testimony of Perry and Dr. Plassnig is in agreement as to this visit also70 Perry's testimony on this interview,upon which the finding rests, was substantially'corroborated by Martin and Wisner. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwish to advise that Chauffeur C. Perry, Badge 208,in service 23- years,who has been off sick since February 14, 1942, reported to me this morningat 0:00 A. M.I asked him what was his trouble and he said,"I have been sick and I amhaving trouble with my back."I asked him if he had been to the Doctor and he said,he-had been to his ownDoctor twice,a Dr. Pass, 4001 Wilkens Ave., and he also had been to seeDr. Plassnig twice. I then asked him if he was ready to go to work andhe remarked,"I am broke and want to work."WhenI told him to go see Dr. Kourey he wantedto know ifDr. Koureywas qualified to say whether he was sick or not. I told him.that Dr.Koureymost certainly was and Perry remarked that, he was going to see his ownDoctor.I told Perry he still had to go see Dr. Kourey and I wanted a report fromhim by Saturday morning as a release for work or stating he was still underthe Doctor's care.At the same interview,according to Wisner's own testimony,he and Perry dis-cussed the relative advantages of the Union and the Independent.The followingexcerpt is fromWisnei's testimony:He (Perry)says, "You know,you are on one side of the fence and I amon the other."I says, "Well, according to what you mean, I am probably 100 per cent-against you until you can show me something better.What have you gotto offer?"He said, "You would be surprised."I says, "Well,I guessI will.",I said, "Well, now, let me tell you what I can offer, because what I got-"And, I explained to hini what I had received * * *.After Perry assured Martin that he had "every reason in the world" to want topendent Union he was now receiving no sick benefits, he went to Dr. Kourey'soffice.He told the doctor that he had been sent there to get a certificate fromhim as to whether he was "sick or well," upon orders from Martin. The doctorquestioned him briefly, and entered the following notation of Perry's statementon his health record:Two weeks ago yesterday on Thurs.'2-12th, went off duty because of acold and saw Dr. Plassnig.Went to work Fri. 2-13th, worked this day andreported,for work on Sat.About 8 AM had pain in my back while turningthe corner from Milton to Lafayette; called dispatcher Patterson and wasrelieved at 8:35 AM. at Redwood St.went home and stayed in until I saw Dr. Plassnig At 1 PM.He said thepain in my back was due to a reaction from the coldHe gave me a Rxand prescribed heatWent home and stayed in the house until Mon. SawDr Pass at his office and was examined -he prescribed for my back and toldme if it did not improve he would have to tape it. Took wife in the machineto a place she had to go-I took her because of the rain, and then went homeand remained there until Sat.Dr. Pass was called to see pt. at home onWed 2-18th, at this visit he had developed laryngitis,,and bronchial troubleand back still bothered himRx for back helped somewhat but he retainedthe cold.He was advised by Dr. Pass to stay in the house and not to do anybending or stoopingIwent out periodically for 2 hours at a time.Dr.I12 THE BALTIMORE TRANSIT COMPANY171Pass' instructions to him were to treat the back c heat and rub it c winter-green oil and refrain from stoopingDr. Kourey advised Perry to go back and continue under the treatments ofreturned home, called Martin, and reported the result of his interview with thedoctor informing him that the doctor had given him no certificate.Martintold him, according to the Supervisor's own testimony, that "that was perfectlyall right."On March 5 Perry and a Union official went to the Regional Office of theBoard in Baltimore and filed charges against the respondent, the original chargesin these proceedings.Early the next morning, while Perry was at Dr. Pass' officeOstendorf again visited his home, and left a message for him to be at Dr. Kourey'soffice at 11 o'clock.'Perry obeyed the instructions.The doctor's written report of this visit submitted by the respondents is quotedfully as follows:'3/,6/42,Pt. visited this office.When asked how he felt, the answer was"So-So."Ques. Do you mean that you don't feel all right or that you do feel all right?Ans. Still have pain in my back.Ques. Have you been going to your doctor?Ans. Yes, saw him this morning, 3/6/42.Ques. Have you been following your doctor's instructions? Staying in or.on to say:"Why am I asking him whether he is staying in or going out? 'In this so-called democratic country, can't we do what we like (sic) being questioned as-to our motives? It seems to me that you are acting as an investigator or tryingto investigate me rather than acting in the capacity of a doctor. I don't meanto say that you have anything against me, because you and I are friends-youand I have played poker and have always gotten along " (The inference aboutplaying poker refers to the altogether social games played during our outingseveralmo's ago.)At this point, the pt brought in the ques "Why is it Ihave to be asked such ques. or be, investigated, when others, have not been soinvestigated?Dr: Kourey, as I have said before, you and I are friends andI have worked with this Co: 20 some years and this is the first time I have beenoff and I don't oven draw any benefits-why is it that I should be so questionedwhen C. Insley was ill for several mo's. and was not so'investigated.You knowthat it was I who got you to see him and you examined him, determined histrouble and went ahead to do something for him ; also ; there is V. Farace whowas off for a long time,' both of these individuals were not taken into accountas I have been-neither of them have been with the Co. as long as I have."'nThis finding rests upon Perry's testimony.Dr. Kourey admitted that he told Perryto return to the care of his own physician, but added that he also told him that if he"was going out or able to go to his doctor's office to return and see me in two or three.days-I think I specified three days, or probably Monday, March 2d"The undersignedcannot accept Dr. Kourey's uncorroborated testimony on this point.His records failto show that he gave Perry this, or any other instruction, on that dateIt was clearlyapparent to the doctor on February 27 that Perry was then, and had been for a week,able to go outTherefore no reason existed for the provisional "if able to go to hisdoctor's office", and hence no probable reason for the instruction itself. In any event, therespondent makes no issue of the fact that Perry did not 'appear at the doctor's officethree days later or, as the doctor said, "probably Monday, March 2 "rdThis finding is based upon Perry's testimony and upon the respondents' records.Osten-dorf's testimony as to dates and messages he left was obviously confused, and the under-signed places no reliance upon it.-I0 172DECISIONS OF.'NATIONAL'LABOR RELATIONS BOARDMy answer : "Mr. Insley was admittedly an ill man and this fact ,was known bythe proper department ; V. Farace, I understood his conditions quite' well so thatJs nothing new to me."Ques. "Mr. Perry, I would like very much to go over you, i. e , to examine you."'Ans. "No, I don't think I want you to examine me, I don't think it is yourplace to examine me for I have a doctor attending me."Ques. "Mr. Perry, in my capacity as a physician and the medical officer ofthis Co. it is my obligation and duty to perform or make an examination todetermine whether or not an individual is ill or not and to make recommenda-tions,accordingly, this right I have contrary to your opinion,that I do not possesssuch rights.I am not examining'you for' the purpose of treating you, but merelyto determine if illne'ss`isnpres'ent or not and if so, to what extent.Ans. "I don't believe you'have the right to,examine me, since I have a doctor,talking care of me-couldn't you take the doctor's word?" I replied, "I willtake the doctor's word provided you are sick, but in spite of that, I still havethe right to examine you. I further asked, "If your doctor, was consulted andwa§ agreeable to have you examined by me, would you be willing to cooperateand, submit to an exam."Pt. answered in the following, manner, "I want to look into that beforeI give an answer. I want to see my doctor first but I don't think I want tobe examined."Mr. Perry went on to say that a man may come into, me forexam.'and his pulse may be fast and I inay want to retire him,. "You knowhow that goes-a man may be excited, etc. and he may then go to an,outsidedoctor who may find him perfectly all right and capable of working.,'My reply was "Mr. Perry, I take into consideration the psychic elementwhen a pt. appears for exam, and applicants or individuals are, not turneddownrfor.an acceleration of pulse provided there be no organic lesion presentto account for such a condition.All individuals are treated c the greatestrespect and when a man is turned down or pensioned after repeated exams.the decision always has for its basis, an incapacitative condition which wouldrender the individual unsuitable for .the type of work he is performing orapplying for.Frequently an alternative type of work is suggested."Ans "Well-you may say a man is unfit but an outside doctor may say heis.all,right-doctors have different'opinions.",My,reply : "Mr. Perry; you are only partially correct in assuming thatdoctors may disagree on certain things, you are wrong in assuming thatattitude per se.As I have stated before, whenever an individual is pentsioned, there is always a certain definite incapacitative condition presentand when such an organic condition is present, an outside doctor'could notdisagree c me in such.a 'mater.Here it isn't a question of difference ofopinion but a ques. of determining. facts., I personally don't believe an out-side doctor would deliberately disregard facts, even though he be very anxiousto help his pt.Now, Mr. Perry, all of this is aside from the ques ' I'mnot here in any other'capacity than that of examining physician, there areno hard feelings. I am willing and anxious to help you as much as I can..I only wish to perform my duties and'fulfill my obligations to you and to thecompany. I will ask you again, if you will be willing to have me look youover for the purpose of determining the illness which you say you are suffer-ing from."Ans. "Dr. Kourey, you and I are friends and want to remain as such, but I"Mr. Perry, I am sorry that you feel that way about it, there is, nothingfurther I can do. I suggest that you see Mr. Duvall, the Supt. of the Trans.Dept." THE BALTIMORE, TRANSIT COMPANY173In substance, Perry's testimony as to this interview accords with the above-quoted portion of the doctor's document, and the Trial Examiner finds that Perryobjected to submitting to an examination by Dr. Kourey, following the physician'squeries as to his whereabouts, until he had an opportunity to consult his ownphysician.Perry then went to Duvall's office, where he waited for about an houror until about 1 o'clock before being admitted. In the interim Dr. Kourey re-ported to Duvall,- according to his own testimony, that Perry had absolutelyrefused to be examined.Martin was also present at Perry's brief interview withDuvall.Duvall asked what was wrong with him. Perry replied, that he washaving trouble with his back, and 'wasp taped up.Duvall' then said, "You don'tact much like a man that is troubled with his back ; the things that you have beenrunning around doing.You are. not going to continue to make a damned foolout of me, so I will make it short and sweet."He then told Martin to give Perryhis time.Perry asked for a recommendation, pointing out that he had servedthe company for 23 -years.Duvall refused, stating that for, the past 23 years hehad not been doing the things he, had lately.ub The respondents' contentions as to Perry's dischargeEarly in Perry's examination, counsel for the respondents stated that theemployee was discharged ',for good and sufficient reasons and for violating thecompany's rules."Duvall at first testified that Perry was discharged "for stay-ing away and reporting sick and would not cooperate with us in helpfng ine toestablish whether he really was sick or not."Again, Duvall testified that hedischarged Perry because "he would not submit to an examination by ourphysician,which is required."At another point in his examination, Duvalltestified :Mr. Perry's case was reported to me,, that he was repeatedly seen, andIwent to our doctor and asked him to check upon it and the records willshow-the memoranda will show chat I sent for Perry and asked him to seethe doctor on the 27th day of February,at which timeI thmk,Dr. Koureyreferred him back to his own doctorHe continued to be sick and I sentfor him again and asked that he submit to an examination by Dr Koureyand he refused to do that,point blank;there'was no uncertainty about Mr.,,Perry's refusal to let Dr. Kourey examine him.The substance of Duvall's version of his talk with Perry, at the time, of hisdischargeon March 6,is as,follows :When Perry came into,his office hd askedthe employee about his-sickness,and was told that the latter had been at homea week,but thereafter had gone outHe then told Perry that he wanted him toseethe doctor,to get a report on his actual condition.Perry objected,explain-ing that he was under the care of his own doctor..Duvall insisted;"in a way,"and when Perry insisted that he would not permit it, he dismissed, him.c.Conclusions as to the respondents' contentionsThe respondents' contentions as to the reasons for. Perry's discharge. lackfactual support in the testimony of their own witnesses.Counsel's statement"The findings relative to occurrences in Duvall's office are, mainly, based upon, Perry'scredible testimony.Duvall's,account of this interview,which the Trial; Examiner cannotaccept as accurate is discussed in'the subdivision of this report next following;also,,Duvall'admitted telling Perry that he would''not let Perry make a`"monkey"'out of him.but denied using the expression"damned fool."The difference;the Trial'Examindr' con-siders, is academic.Duvall also admitted that Perry told him, on this occasion,that hisback,was, strapped. 174DECISIONS, OF NATIONAL -LABOR _REI:ATIONS BOARDthat-Perry was discharged for violating the `.`company rules" is refuted by Duvall,who stated that he "doubted" if he would have discharged Perry. on his deport-ment record. It is true. that inspectors and other supervisors had followedPerry on February 13 and for two trips on, February 14, and during those fewhours had turned m_7 briefs against him,-more than had been recorded against.the employee for similar alleged violations in the preceding 3 years.Also it isprobable that if the factor of Perry's absence from work had not arisen toprovide Duvall with another pretext for discharging Perry, he would haveavailed-himself of the employee's deportment record as a pretext, as, is foundhereinafter to have been the case with other discriminatory discharges. Sup-port for this probability is found in Duvall's testimony that he did not referto Perry's briefs at the time of the discharge, but- would have if he had notdischarged him on other grounds.Perry clearly violated no company rule in not subjecting himself to an exami-nation by Dr. Kourey.Although the latter at first testified that it was Perry's"duty" to submit to the examination, he later admitted that he only "considered"it a duty, and that he did not know of any rule covering the matter. The recordestablishes that the only rule compelling an employee to visit a company doctorcovers cases where he has been out ill, and wishes to report back to work.Hemust then consult a company doctor and obtain a "release", a procedure whichmay or may not entail a physical examination.Nor is there credible evidence in the record that Perry was told by any one inauthority that he must submit to Dr. Kourey's examination on March 6, thuscreating a situation wherein Perry might hate been charged with,, violatingspecific instructions.The respondents' records show only that "Inspector Osten-dorf stopped at his house at 7: 51 a. in. and told him to be at Dr. Kourey's officeat 11:0 a. in. same day."When asked if Perry had told him on March 6 thathe had been ordered to submit to an examination; the doctor replied as follows :A.He was told-I think probably he did convey the thought ; I am not socertain about that, though, your Hono U but he was told to report to myoffice for an examination. -Q. Did Perry tell you that?A. I believe he did.Q.Were you told by Mr. Duval or anyone to give him an'examination?A On'March 6th I was told by Mr. Duval to send for Mr. Perry and hewould like for me to examine him and report to him.Q.Were you definitely told to examine him and report-A. That is right.Q. And Mr. Perry told you definitely that he had been sent to you forexamination?A. Definitely.The undersigned must reject, as inaccurate, the doctor's testimony that Perrytold him he had been sent to have an examination. Dr. Kourey was asked bythe respondents' counsel:Q. Doctor, does the memorandum of March 6, 1942, of your conversationwith Mr. Perry embrace every word-that,was uttered by both you and he?A. Practically, yes, I would say practically every word,The memorandum referred to, quoted fully above, establishes that Perry did not(make the statement attributed to him by.the doctor.The undersigned cannot believe Duvall's testimony .that he insisted, at hisinterview, with Perry, that the employee go to Dr. Kourey and be examined.' THE BALTIMORE, TRANSIT COMPANY,175Perry had just come from the doctor and, before seeing Perry, Duvall had beeninformed by, the doctor, according to the latter's own testimony, that Perry hadrefused to be examined.Moreover, it is reasonable to believe that, had Perryreceived a definite order from Duvall, he would have obeyed, as he had when sentby Martin to Dr. Kourey on February 27.Thus it is clear that Perry violated neither a general rule nor a specific order.Nor does the evidence support a finding that Perry flatly refused to submit toan examination by Dr. Kourey.He denied having refused. An excerpt fromanother notation on the doctor's medical record of Perry, covering a telephoneconversation between himself and Dr. Pass at about 2: 00 o'clock,-after Perry,had been discharged,-reads as follows :I asked finally if it would be agreeable to him for me to make an exam ofMr. Perry.His reply was that' he was willing and agreeable for, me tomake any examination that I felt was necessary.When confronted with the inconsistency arising from his testimony, and askedto explain why, if Perry had refused to be examined under any circumstances, ashe testified he had reported to Duvall, he thereafter called Dr. Pass to find outif he might examine Perry, Dr. Kourey at first replied :I called his doctor exactly for the simple reason that I knew that this manwas malingering.74'Pressed for an answer, to the question, and 'after many evasive replies, hetestified :-`That is the customary thing. I want to make sure I am on' solid ground.I didn't have to call his doctor for the examination.Again, in reply to the same question :I didn't know what was going to happen to Mr. Peiry. I thought possiblythat he might return to me and I wanted to make sure that I would have'the statement before him that his doctor hadn't any objection to examininghim if he did return.Finally, answering-the same question:In professional courtesy, sir, because I had asked Perry if he would permitit,and he said "No", I want to see how his doctor felt about it.In the lack of any reasonable explanation as to why Dr. Kourey'asked Dr. Passfor permission to examine Perry if, in fact, Perry had definitely refused to beexamined anyway, as Dr. Kourey also testified, the undersigned must draw theonly reasonable inference,-which is supported both by Perry's testimony and'the doctor's written report,-that at no point in the consultation did Perry refuse,'but simply objected and stated that he first wished to confer with his ownphysician.Therefore the undersigned finds and concludes that Perry violated neithergeneral rules nor specific instructions given either by Duvall or Dr. Kourey.As to Perry's objecting to an examination before consulting with his own'physician, the record is plain that at no time was Perry made aware that hisemployment was in jeopardy.When asked by counsel for the respondents ifhe told Perry that his job depended upon submitting to an examination, Dr.Kourey replied :"Oh, no,' indeed ; I did not, not by any means."74 This statement, made by a doctor who had not examined the patient, was not only -lackingIn'professional restraint, but clearly was a reflection of animosity displayed towardPerry by other officials of the respondents. - 176DECISIONSOF NATIONALLABOR RELATIONS BOARD'As to the respondent's apparent contention that the decision to discharge Perryalso rested somewhat upon the fact that he had been seen away from home, whileon the sick list, Duvall admitted that he could point to no rule thusviolated by'Perry.Thus it is unnecessary to review,here, the testimony on this point ad-duced by the respondents.There is no credible testimony that Perry was seenby any employees except those exercising supervisory powers, and despite Du-vall's sweeping statement that Perry's conduct had a-demoralizing"effect thelater admitted that he could not cite an instance of such effect.It is established that Perry's absence from work created no personnel problem.Assistant dispatcher Hoffmaster,a witness for the respondent, 'admitted thatthere were other drivers to take Perry's place.CONCLUSIONS AS TO PLRRY'S DISCHARGEThe undersigned is convinced that the following excerpt from 'Duvall's testi-mony reveals the real reason for Perry's discharge:,I-Mr. Wheatley, we knew what his activities were; he was around talking'to'the men and we knew he was talking about his pet labor activities, andnot sure-literature of various kinds; the magazine that is put out by theAmalgamated.In the discharging Perry, Duvall rid the respondents of one of the two em-ployees whom he had referred to on February 17 as "two-faced, double-crossingbastards," and whose expulsion from the Independent on February 10 followingPerry's reasonable motion-"to request the Company to issue a bulletin statingthat employees may join any union they desire and that there will be no inter-ference by the Company.". Perry's motion was not voted upon by the represent-atives, but the respondents' answer to his proposal was summarily served uponhim on March 6. when he was discharged, because of his union, activities.(7)The discharge of Penningtona.Other events leading up to his discharge.For the first time in his 20 years of service for the respondents, Penningtonwas summoned to the office of Duvall on February 7, 1942, and' reprimanded bythe superintendent of transportation for violation of operating rules.And alsoon this date Pennington was first made aware that the management knew of hisunion activities.When Pennington reached Duvall's office he was asked,according to the superintendent's own testimony :why it,was that after so long a service as he had that lie was beginning toviolate some' of the rules that it was so easy to carry out.Pennington told him he did not believe that he had been called in because ofbriefs, but because of his labor activities.Duvall then replied, also accordingto his own testimony :,I told him that I wasn't surprised when he told 'me that, to hear it, because.I had known' for some little' time that his attitude had changed.Just whathad been wrong with him I didn't know, but that his belonging to any labororganization did not license him and I would not permit ,him ,to go oninto trouble[Italics supplied ]- -to "particularly direct''the examiner's attention to this portion of the testimony. THE BALTIMORE TRANSIT COMPANY177Duvall then cited the nature of a number of briefs, beginning February 4,charged against the employee, such as not pulling to the curb, not calling',outstreets, and not stopping at rapid transit. crossings and fire engine houses.Theemployee, however, was not shown the briefs, in order that he might know thespecific charges, nor was he told who had filed them against him.48 '40 Pennington's entire deportment record,fromJanuary 1939 to the date of his discharge,is as follows :1939-no violations1940Nov. 29Failed to make rapid transit stop at Howard & Centre causing GBus to makesecond stop___________________________________R&Ce1941Jan. 10Failed to call streets while operating T T______________________ R&COct. 2Failed to pull to Curb.Howard & Pratt Sts____________________ C*1942Jan. 12Arrived at Howard & Preston Sts. 2 minutes sharp______________ CJan 30Feb. 4Due off at 6: 10 PM. Arrived Potomac St 6 02 PMFeb. 4Failed to make rapid transit stop Preston & Brevard 5': 42 PM.Feb. 415 pass.Feb 4Feb 6Failed to make stop at fire house W. Blvd. & Archer St. 4: 59 PM.Feb. 6Failed to make stop at fire house W. Blvd. & Archer St. 5 : 23 PM.Feb. 6Failed to pull to curb at Preston & St Paul to discharge pass.Feb. 6Failed to pull to curb at W. Blvd. & Archer to discharge passengersat 4:58 PM.Feb. 6Failed to wait for pass. from #19,6ar Federal & Harford 4: 34 PM.Feb. 6Due off at 6: 10'PM. Arrived Potomac St 6: 03 PM.Feb. 6Failed to stop at school house Federal & Eden 8: 41 AMFeb. 6Failed to wait for transfer pass Federal & Harford 8 . 45 AM.Feb 6Failed to make rapid transit stop Lanvale & Carrollton 6: 59 AM.Feb. 6Crossed Preston & Guilford on red trafficsignal7 : 12 AM.Feb 6 'Failed to make stop at school house at Federal & Eden 8 : 40 AM.Feb.'6Failed to pull to curb at Preston & Calvert 8: 54 AMFeb. 6Failed to make rapid' transit stop Preston & Cathedral 4: 42 PM.Feb. 6Arrived Preston & Howard 4: 43 PM. Due 4. 46 PM.Feb. 6Failed to make rapid transit'stop Preston & Brevard 5 . 42 PM.,Feb. 7Failed to make sapid transit stop Preston & Cathedral 11 : 33 AM.Feb. 7Crossed Preston & Charles on red traffic light 5 : 22 PM.Feb. 7Arrived Preston & Howard 10: 51 AM. Due at 10: 53 AM.All of these except the first two were handled by Mr. J. B. Duvallat Main Office, Feb. 7, 1942.Feb. 13On short list for $1.00. Talked to WoolstonFeb. 14Failed to call Camden Station at 10 : 41 AM. and also failed to callFeb 14 ,Feb. 17Feb. 18Mt Royal Station 10: 51 AM. Rep. by Woolston.Arrived Howard & Pratt St. 10: 42 AM. Due at 10: 45AM______R&CArrived Howard and Pratt St. 5: 301/2 PM.Due at 5:321/2PM__R&CArrived Wash. Blvd. & Freemont 4: 57 PM.Due at 4:59 PM____R&CFeb. 18," Eastbound 8: 12 AM. failed to call' any streets' from Monroe St.Loop to Luzerne St Loop ---------------------------- I______ R&CFeb. 19thedral to Potomac St_____________________________________ R&CFeb. 21Standing Federal St. Loop 9: 35 AM. smoking cigarette with twopassengers on trolley.Mar. 3Talked to regarding continued. violationsAdmitted not callingstreets and stated that he could not call them. Told'if he con-tinued this practice Mr. Duvall would send for him again..S.Woolston.'Mar. 78 similar violations, did not' deny them.Dismissed.JBD:'.cautioned613024-43-vol. 47-12 178 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennington admitted some of Duvall's allegations, but denied that of notpulling to the curbs, and insisted that he was driving the same as he had for 20,years.'Duvall countered with the statement that he had.followed him, himself,and had caught him not pulling in at curbs: The superintendent then told Pen-nington that he did not have his mind on his work, and was trying to do too manythings at once.He further declared that the ink was hardly dry on the-wage andworking agreements, just entered into with the Independent, and he was "out 'do-_this.",Finally, he told the employee to "get that thick head" of his together,think it over, and go back to work 78'Three days later, as found above, Pennington was expelled from the Independent,an action which received the open approval of Potter and Duvall.As found above,-in the presence.of his fellow-emplbyees'Pennington's efforts to organize the Unionwere declared by Duvall to be like "giving aid to Hitler."Despite Duvall's warning,, Pennington continued his union activity. Soon afterFebruary 10 Inspector Harrison approached him, and asked-him to come back,on "their side," pointing out the difficulty he would find in organizing the employees.He urged Pennington to tell the men they had made a mistake.49Between February 13 and February 21, inclusive, according to Pennington'sdepartment record quoted in footnote 76 above, 8 more alleged 80 violations were,recorded.On'March 3, nearly two weeks after the last preceding violation-hadbeen filed against him, Pennington was called in by Woolston and "talked to' -re-,garding continued violations,' according to the notation on the record.Penning-ton admitted to Woolston that he did not always call all stations, and neitheradmitted nor denied the charges of running ahead'of time.'After March`3, Pennington continued his union activities.On March 7,' hereported for his early morning run, but was told by the dispatcher to be at Duvall'soffice at 10 o'clock.Woolston and Martin were in Duvall's office when Penning-ton was admitted.Duvall had before him 7 individual briefs,81 as follows.Mar. 1 Failed to pull to curb.-Mar. 4 Failed to call streets.Mar. 4 'Failed to bring car to stop--Mar. 4 Crossing against red light.Mar. 4 'Arrived garage 5 min. ahead of time. 'Mar. 5' Arrived garage 7 min. ahead of time.Mar. 5, Failed to bring car to stop.-The interview was brief. Duvall informed Pennington that he was doing the samethings, again cited the nature of some of the briefs, and stated that he would haveto let him go.Duvall did not show Pennington the briefs, nor did he tell himwho had charged him with the alleged violations. Pennington admitted that"Duvall at first testified that Pennington did not deny any charges on February 7.Hethe curbs and running through a red light.78The testimony of both Pennington and Duvall as to what was said at this interviewof February 7 is in'substantial agreement.79Pennington's testimony on this incident is undisputed.80The respondents did not call witnesses to testify as to,whether or not these viola-tions actually occurred,but only that the briefs had been recorded.As discussed more'fully hereinafter,errors in the deportment record of Pennington were discovered duringthe hearing, and Duvall himself admitted that he could not attest to their validity.The.Trial Examiner clearly informed counsel for the respondents that these documents, at thetime of their,admission in evidence,would not be considered as proof ofactual violations,unless and until further evidence upon them was adducedSiThe record, quoted.,in footnote 76, states"8."Duvall admitted that one was a:duplicate. THE BALTIMORE TRANSIT. COMPANY-179he had failed to stop at rapid transit crossings and fire engine houses, and had notcalled out streets, but said he could not recall running through a red light.Duvalldischarged him.Inb.The respondents' contentions as to Pennington's dischargeDuvall testified that he discharged Pennington because he couldn't stop himfrom violating the rules and regulations.He admitted that prior to February 4the employee's record had been "good.Duvall also testified that, "shortly, priorto. February 7" he sent for Pennington's deportment record, because Woolston andMartin told him Pennington was having a "good many violations recorded againsthim," and they were-having difficulty in straightening him outHe further testi-fied that Woolston had spoken to him about this matter "sometime within a week"before,February 7.When it was pointed out to Duvall that the records showedno violations filed against Pennington until February 4, Duvall said that it mighthave been "two days or three days or four days" before the 7th that the linesuperintendent "told me himself that this man, had briefs piling tip on him."Duvall's testimony on this point lacks corroboration by Woolston, Martin, or theresponde'nts',records.Even if Duvall's testimony is to be accepted at face value,the records clearly establish that two days before February 7, there were onlythe few briefs of February 4 "piling up;" and three or four days before, there werenone.There is no substantial evidence that Woolston had made efforts, beforeFebruary 7, to "straighten" Pennington out.The Trial Examiner cannot creditDuvall's testimony on this point, and finds that the employee was not, summonedto his office on February 7 for the reasons offered by the superintendent-of trans-portation.As to the alleged violations themselves, the respondents did not call the super-visors who filed any of the briefs against Pennington.That errors were madein some of them was proven and admitted during the hearing.When it waspointed out that Pennington was not working at the time cited on one of the briefsof March 5, Duvall admitted that it had been erroneously charged against Pen-nington.'2Furthermore, when it was pointed out that although Pennington'srouting had been altered sometime before, the time schedule had not been short-ened accordingly, Duvall admitted that 4 minutes should have been deductedfrom each of the briefs charging Pennington with arriving at the garage or ter-minal ahead of time.Of this type of briefs cited against Pennington on March7, and noted above, that of March 4 should have been only 1 minute ahead of time,and that of March 5, 3 minutes ahead of time. ' Thus, of the seven briefs broughtagainst Pennington on March 7, for which the respondents contend he was dis-charged, 3 were 'errors, and one of them completely falseThe Trial Examiner considers it unnecessary here to determine whether or notPennington committed any or all of the specific violations charged against him.He admitted some,of them, others he did not deny.The respondents adduced noproof to rebut Pennington's testimony that immediately prior to his discharge heoperated the same as he had for 20 yearsEven if it be assumed that all chargesfiled agaiiist him from February 4 to March 7 were actual and accurately re-corded, the assumption would only serve to support the testimony of Woolstonthat "some men would give you a chance to write 20 briefs against, them" in, asingle night, if followed, by inspectors,And, as found in the same subsection,such minor infractions of the company's rules were common practice.'Although many days had elapsed since discovery of this error,and despite the fact:that'theridentity of the employee against whom the'brief should have been 'charged wasknown by Superintendent Woolston, the latter admitted on cross-examination that theindividual had not been called to account for the alleged violation. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner concludes and' finds that there is no merit in the respond-ents' contentionthatPennington wasp discharged because of violation of rules.c.Conclusions as to Pennington's dischargeAs in the case of Perry, discharged the day before, Pennington had incurred theopen displeasure of the management for his union activity.Despite the warningof Duvall and Harrison, Pennington continued to exercise the right guaranteedto employees by the Act. By his action, in discharging Pennington on March 7,Duvall gave concrete demonstration of his feeling against the employee, as ex-pressed on February 17, and carried out his. promise of ""solid support" to theIndependent in its campaign to, combat the Union organization.It is clear that beginning on February 4 a special effort was made by inspectorsand others to catch Pennington violating rules. It is reasonable to infer thatthey did so at Duvall's behest.The accumulation of briefs served as a readypretext for discharging the employee, while the real reason. was clearly his unionactivity.The Trial Examiner finds that Pennington was discriminatorily discharged onMarch 7 because of his union activity.(8)Discharge of Carroll Lee Struppa.Events leading'up to the dischargeAt the time of his discharge on March 19, 1942, Strupp had been a bus driveron the "Q" line for about 9 years.He was first employed in 1928 as a conductor:He thereafter served as a motorman until transferred to bus driver.Struppjoinedthe Union on January 27, 1942, and thereafter solicited' member-shipamong the employees at the Bush Street garage and other places on thesystem.A few days after Perry's expulsion, from the Independent, Strupp wasnominated for his vacancy on the board of representatives. Strupp thereupon onFebruary 25 went to Wisner, his line superintendent, told him of his nomination,and said that he thought it fair to inform him that he was also a member" of theUnion.Wisner asked him why he had joined the Union. Strupp answered thathe had found the Independent was illegal.Wisner then informed, him that justthat morning he and Martin had submitted his name, as one among five, for pro-motion.After Strupp left his' office, Wisner wrote the following letter to Duvall.For your information Chauffeur C. Strupp,Badge147, in service 14 yearscame'into my office today and stated he wanted to inform me that he hadjoined the A. F. of L. and that he had put in an applicationto run as repre-sentative for the men in the independent Union at Bush Street Garage.I asked him why he joined the A. F. of L. and he said he had been studyingup on the labor situation over the country and wrote and received papers,from the Labor Relations Board a' in Washington and he finds through thisinformation that the Independent Union is run against the laws and theGovernment is in back of the other unions.' Strupp says the men now repre-senting the groups of men are being paid by the Comp'mny to be in their83When asked why he wrote this letter to Duvall,, Wisner answered that he thoughtitwas important,'"for the simple reason that he came in and' told methathe joined' theA. F. of L. and also was going to represent the Independent Union."He further testifiedthat "it was so out of the ordinary that I never heard of anything like that before; andhe (Duvall)Ismy,superior,and I thought it was, no more than right'that I should. lethim know that,,s,* — * 'Lhave instructions from Mr.Duvall to notify him. of anythingout.of the ordinary."''{ THE BALTIMORE TRANSIT COMPANY181favor when the Company wants them to I asked him how he knew thisand he said all the Committeemen that are off now are being paid by theCompany and when they go to dinners or take trips it is all paid for by theCompany.Strupp had to leave at this time to take his run due out 4: 01 PM andstated he would like to put the interview off until he had more time to talk, Itold him I would be glad to hear him when he had more time: 14On the following day, while at the chauffeur's table in the office preparingfor his day's work, President Clarke of,the Independent approached him' andasked to speak "privately" to him in Martin's office. ' When in the Supervisor'soffice, Clarke asked. him if it were true, as he had learned from Wisner, thatStrupp hadjoined the A. F. of L.A day or two later he was calletl'into, Martin's office and accused of startinga disturbance at the barn the night before. Strupp explained that an argumenthad developed 'over the rumor that he had withdrawn from the election.Mar-tin declared that he had told the dispatcher to throw him out if it happenedagainThe Supervisor then called Strupp's attention to two briefs againsthim, told him he had his mind more on union activities than his work, andwarned him that he was not going to stay around unless he railroaded to a "T".'Martin further told him that Strupp had been his ace in the hole for dispatcher,thanked God that he had not gotten the promotion and declared, "Wouldn'tyou put mein a hell of a fix."At their meeting of March 3, representatives of the Independent expelled-Strupp from the organization, because of his membership in the A F. of L. Onthe same day Strupp was called into Martin's office.When Strupp arrived,Martin went out, leaving the employee with Clarke and Pittinger, a representa-tive.Strupp was informed of his expulsion.On March 7 Martin again called Strupp to his office, and cited the nature ofa number of briefs against him.Strupp said he couldn't understand why so manybriefs were being filed against himMartin replied, according to a letter hewrote to Duvall on March 9 that "his trouble was he was working with otherthings on his mind "During the conversation, which in the same letter Martindescribed as occupying about 30 minutes, the Supervisor remarked that he hadheard Perry was getting $10,000 to organize the company. Strupp counteredwith the statement that he had heard the company had $50,000 to fightorganiza-tion withMartin then said that he couldn't see why the men wanted to causeall "this trouble," and asked Strupp why, if lie didn't like it around here, hedidn't quit.Martin further accused Strupp of running up,and down the linewith his eyes open, but of not seeing where he was going.84During the bearing it developed that these"papers" were issued 'bv.the Bureau, ofNational Affairs of Washington D C, preparedby the staff of the Labor Relations Reporter.85The findings as to this incident rest upon the credible testimony of StruppMartindenied telling Strupp that he would have him thrown out, or of accusing him' of starting afight.He admitted, however, knowledge of the argument to which Strupp referred, and oftalking to the employee about itHe also admitted having warned Strupp,although not"in that sort of language,"-referring to "railroading to a T,"-but placed it as havingoccurred at a later occasionMartin admitted having been told by Wisner that Strupphad Joined the A.F of L.He did not deny,having spoken to Strupp about the proposedpromotion,or about his having his mind on union activitiessaThe findings as to this interview are based,in the main,upon Strupp's credible testimony.Martin admitted that Perry was mentioned in the conference, but denied ever telling Struppthat the employees could leave if they wanted to.The 'Trial Examiner does not creditMartin's denial. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about 6 o'clock the same afternoon, Strupp telephoned to Martin at hishome, and agreed to talk.87Martin promptly obtained a relief for him, and soonmet him at the garage Strupp told Martin that he knew the company was put-ting pressure upon him with briefs, and that since it was' a case of talking orgetting fired that he had decided to talk.Martin then asked him about theorganization, and informed, the- employee that he knew . where, they had obtainedthe organizer from. , Strupp told Martin that he was pretty close to Perry, andindicated that he might be able to obtain the membership list 88Two or three days later Strupp was told by the dispatcher that Martin wantedto see him.When Strupp went into his office, however, Martin looked aroundhis desk, and then pleasantly said that he didn't want to see him about anything.Strupp offered the information that Perry had been at his house that morning,and had 65 union, applications with him.Martin then said, "Carroll, you havegot. yourself in a, precarious spot,-why don't you do something about 'it?""Strupp replied that he had signed up quite a few men at that location, and if heshould tell them he had made a wrong move, "probably some of them wouldkillme."Martin declared that possibility was unlikely, but Strupp said hewanted to think it over for awhile.Martin then said, "You do, and step iuand,see me."On March 13 Strupp approached Martin, told_him he had thought it over, andwanted to admit having made a mistake.Martin approved.Strupp said, how-ever, that he did not want to tell the men one at a time, but in a group, to preventmisinterpretation of what he said.Martin told him to go ahead, and, offeredto have Pittinger, the Independent representative, help him.Strupp then toldthe dispatcher that he had Martin's permission to speak to the men.He mounteda bench, and about 25 employees grouped aroundHe told them that they knewhe had been active in organizing and that he had been running for representative.During that time, he continued, he had talked to Wisner, Martin, Clarke andPerry, and in that time had found that the only one who had not lied to him wasPerry.He then declared that he was_not going to be fired for briefs or criticismof his work, but because he had been fooling around with union activities.Oneemployee, Flaherty, whose discharge is discussed hereinafter, applauded himopenly, and started to walk out with him. Immediately after Strupp had finishedhis statement to the men, he was sent to Martin's office by dispatcher Woolford.Martin upbraided him, declaring that he was a trouble maker, if ever there wasone.The Supervisor accused him of double-crossing him. Strupp insisted thathe had told him that he was going to tell the men what a mistake he had made.srMartin testifiedthat Struppasked for a reliefon the ground 'that he hadsomethingimportant to tell, him.sa The findings as to this incident rest upon Strupp's testimonyMartin testified thatStrupp told himthat he had gottenhimself inthemiddle, that he had notjoined theA. P of L to make trouble, but to get information ; and that he was afraid Perry would"get him "Martin, however, did not deny reference to Perry and Union "applications,"stating onlythat he did not remember any mention of that In view of subsequent events,Strupp's version is more reasonable of belief, particularly since the record shows thatMartin's recollection of the occasion was confused, in that, at first, he placed it as arisingout of his callingStrupp in on briefs.The Trial Examiner can place littlereliance upon.Martin's letter of March fi to DuvallIt was written two days after the event, and clearlydoes not contain a full account of the conversation that night.Although Martin denied ever telling Strupp that he was on a :'precarious spot," or thathe asked him why he didn't get off that spot, Martin,did not deny the occasion of the aboveinterview, or the other statements attributed to him by Strupp, upon whose testimony thefindings arebased.i THE BALTIMORE TRANSIT COMPANY183Martin then declared,in effect, that he would be watched carefully,and Struppreplied that he expected that he would be "like a Jew in Germany." 90That same day Martin wrote to Duvall the following letter:This afternoon Chauffeur C. Strupp, Badge 147, came in my office atabout 3: 30 P. M. and said lie would like to talk to me. I asked him whathe wanted and he said he had not slept for 3 weeks and wanted to' clearhimself of the mess he was in and he asked if he could'go out in theassembly and talk to the men regarding his position as he wanted to gethimself square with the men again.I told Strupp I did not get him in his mess and I was not going to tellhim how to get out of it and he would have to get out the same way hegot in.About two minutes later Dispatcher Woolford came into my officeand said Strupp had made a speech on a bench and told the men he hadbeen to Washington and had talked to Ray Clarke and C. Perry and foundhe was doing right in sticking with the A.F. of L.I sent for Strupp and asked him what his idea was in going out thereand doing what he did.He said it was a free country and he had aperfect right to do what he did.I told him I had never seen a man change as often and as much as hehad in the past two weeks.As will be noted in the summary of Strupp's deportment record,quoted in fullhereinafter,within half an hour after his speech to the men another brief wasnoted against him, although none had previously been filed since March 6, theday before Strupp had agreed to"talk."And within a period of 4i hours, 4briefs had been noted.The next day,about an hour and a half before he was due to take out his run,Strupp's wife called the office and reported him ill.He did- not work that dayor the following,which was Sunday. On Monday he reported to Dr. Plassnig,one of the company's physicians.According to the doctor's testimony which theTrial Examiner accepts as true, "he called on me in the morning office hoursshortly after 9 o'clock, and seemed to be quite agitated,and complained ofextreme nervousness and he couldn't sleep, and when I asked him how heaccounted for this nervousness he said that he was being spied upon andshadowed and run down because he signed upwith the AFL."The doctor gavehim a prescription,and advised him to stay at home so "they couldn't followhim through the house."Two days later, on March 18, the doctor called at hishome.Strupp was out, and the physician left a message for him to visit hisoffice the next day.Strupp called as requested,reported that he was feeling"swell,"and wanted to go back to workHe was given a release,and reportedfor work the same morning,March 19.Upon reporting he was told to be at Martin's office at 2 o'clock.At Martin'soffice, he was instructed to go to Duvall's officeWhen admitted to the super-intendent's office, Martin was already thereDuvall turned to Martin and asked,as Strupp entered,"Is this the fellow you have been talking about?"and thenasked what he had against him.Martin handed the superintendent a number ofbriefs.After a brief comment that the employee had been "cutting up," Duvallasked where he had been the previous Saturday night, at midnight. Strupp saideither at home or at the neighborhood lunch room.Duvall pointed out that he wasw Martin denied giving Strupp permission to talk to the-men, or that Strupp asked for it.However,both the letter quoted immediately above and the Supervisor's testimony Indicateclearly that permission was asked and granted,and that Martin's sole objection was theemployee's not telling the men what he had expected. '184DECISIONS? OF NATIONAL LABOR. RELATIONS BOARD.supposed to have been sick, and when Strupp asserted that he had been, askedthe cause.Strupp replied that it was his nerves, upset by being followed.Duvallsaid his sickness was caused by union activities and demanded to know why he,had joined the UnionStrupp replied that he had found out that the Independentwas "violating all the laws of the United' States."Duvall declared that he."wasgoing to violate another law"and discharge him.He turned to Martin and toldhim to'make out' Strupp's time.81b.The respondent's contentions as to Strupp's dischargeDuvall testified'that he discharged'Strupp "for violation of instructions and notcomplying with the doctor's instructions when he was supposed to be off sick."He further testified that he sent for the employee on March 19 because Martin orWisner had taken'up with Strupp"several violations,"and because,during hisfive days off,"he went to the company's'medical examiner and he was doing exactlywhat Perry did, in'a sense, he was not staying home,not acting the way an'ordinary sick man would and when he was released some additional briefs hadcome in on him.".The superintendent testified that when he confronted Strupp with four briefsthe employee did not deny them.The'employee was asked,according to the super-intendent's testimony,what doctor he had seen and what advice had been given,to him.When,Strupp admitted that he had been told to keep "quiet"Duvall, ac-cording to his own testimony,accused him of not—obeying these instructions, andpointed outthatbe knew he.had been out "sometimes,away after midnight.;'Also according to Duvall,Strupp then told him that he had been engaged in laboractivities and over his objections,proceeded to tell him what they were.Whenthe employee.told him that he had been to Washington within the past 30 daysand found out, according to Duvall, "that he as an American citizen was exercis-inghis constitutional,right in,lining up with the Federation of Labor"and thatthe company had violated every"law of the land," he then told Strupp that whilehe didn't think,the company had violated such laws,"I would probably violate onemore because I wasn't going to keep him and I let him go."Duvall also testified that he had,before Strupp's discharge,received the infor-mation contained in the, letters from Martin and Wisner, above referred to, butsaid that he did not"think that the contents of either letter had much bearing orany on his dismissal."Strupp's deportment record1939Feb. 10Mar. 10Apr. 11June 15Oct.7Sitting behind operator of trackless trolley,talking.tohim------------------------------------.-------Crossed Polaski St.'on a red light-------------------'Failed to make a full stop at Redwood & Lib. St-----Operating bus with 14 windows closed--------------Failed to turn out lights or shut off motor while layingRep*RepRepC*r.over------------------------------------------ RepRep. means "reprimanded," C means "cautioned,"R&C means"reprimanded and cautioned," andWEM means interviewedby W. E. Martin,the Supervisor.0'The findings as to this conference are based upon Strupp's credible testimony, as wellas the probabilities inherent in the surrounding circumstances.Duvall's account of whatwas said on this occasion, which the undersigned cannot accept as wholly accurate, is dis-cussed in the section next following. - THE BALTIMORE TRANSITCOMPANY. '1851940Jan.9Sitting in bus smoking cigarette-------------------- Sus 1 dayMar. 24Holding conversation with man sitting in back ofchauffeur-------------------------------------- RepApr. 10 Taking layover at Gas Station at Monroe St., leaving2y2min. back---------------------------------- RepJune 15 Failed to wait for car at Edmondson Ave------------ R&COct.7Missed 36 Orleans St. 6:52 A. M.Reported 7:01 A.M.Oct.7Was due to leave Chas. & Balto. at'8:04 AM.Was atMulbery 8:03 AM------------------------------ RepOct. 16 Issued transfer without cancelling time-------------- RepNoly. 28Missed 32 Orleans St. 7:08 AM.Reported 7:12 AM.t''1941.Ma,y5Failed to pull to curb at Lombard,and Greene Sts---- RepOct.2Operating bus without block number, it was in officeon board ------------------------------------- C1942,Feb. 25Due to arrive Liberty & Redwood St. 12:01 AMAr-rived 11:58 AM.Also failed to stop at RedwoodSt.Rapid Transit stop and traffic signal was notworking--------------------------------------- R&CWEM*Feb. 26 Chauffeur 'operating centei doors 'after passengersalightwith door switch on dash instead of lettingthem work on the automatic--------------- ---- R&C WEMFeb. 27Rep. for drinking in Toneys at Morrell Park. Denied-- R&C WEMOrleans St.Crossed Central Ave. about 15 milesan hour --------------------------------------- R&C WEMFeb. 28 Failed to stop before crossing Orleans & Central Ave.which is R. R. Crossing at 5:57 PM-------------- R&CMar. 3 Failed to make rapid transit stop Preston & Milton10,:34 PM------------------------------------- R&CMar. 3 Failed to make stop for R. R. crossing Wilkens &Catherine 9:25 PM ----------------------------- R&CMar. 4 Arrived Patterson Pk & Biddle 4:25 PM. Due 4:27PM ------------------------------ `------------- R&CMar. 4 Failed to make stop for RR crossing Penn & Lombard11.02 PM -----------------------------------R&CMar. 4 Failed to make stop for RR crossing Central & Orleans10:51 PM-----------------------------'-------- R&CMar. 4 Failed to make rapid transit stop Preston & Milton'10:43 PM and crossed street on red traffic light----- R&C WEM'Mar. 4 Failed to stop motor on layover N & G from 10:36 to10:41Y2 PM------------------------------------ R&C WEMMar. 5 Failed to make stop for RR crossing Lombard & Penn10 13 PM------------------------------------- R&CMar. '6 Failed to make rapid transit stop. Broadway & Monu-ment 10:27 PM-------------------------------- R&C*Rep,means"reprimanded,"C means"cautioned,"R&C means "reprimanded andcautioned," and WEMmeans interviewedby W. E Martin,the Supervisor; 186DECISIONS :OF NATIONAL -LABOR RELATIONS BOARDMar. 6 Smoking on Bus at Halethorpe Terminus from 9:40 to9:50 PM-------------------------------------- R&CMar. 13 Failed to pull to curb Lombard & Fremont 5:44 PM.Mar. 13 Failed to stop for RR crossing Lombard & Penn 4:01PM.Mar. 13 Crossed Orleans & Central'8:36 PM on amber light.Mar. 13Arrived Patterson Pk & Preston 4:25 PM.Due 4:27PM.Mar. 14His wife reported him sick at 2:30 PM. Said he wasnervous DISMISSED AT MAIN OFFICE BY MR.DUVALL MARCH 19, 1942.c.Conclusions as to Strupp's dischargeIn determining whether or not merit can be found in the respondents' conten-tions as to Strupp's discharge, the Trial Examiner must consider not only therecorded facts, but the surrounding circumstances, including the general practiceof writing up briefs, as described heretofore.As in the case with other similarrecords produced-by the respondents, no substantial proof was offered that anyviolations were perpetrated by Strupp, but only that certain briefs had beenrecorded.For the purpose of this analysis, however, the Trial Examiner willassume that violations occurred as recorded.It is to be noted that for the entire year of 1941, the employee had- but twoentries made on his deportment,sheet. In. 1942, the initial entry shows that thefirst violation charged against Strupp occurred within a few hours °- after Wisnerhad been informed on February 25 of his union affiliation and after Wisner had-written to Duvall, as described above.Furthermore, although it has ,been estab-lished that customarily the line- superintendent handled briefs, the records hereshow that, beginning with the February. 25th entry, Supervisor Martin inter-'viewed Strupp on the briefs.Although Wisner, the line superintendent, at firsttestified that he turned Strupp's case over to Martin as a matter of his ownjudgment, because violations began to "pile" in, when it was pointed out to himthat until February 25 there had been no briefs since October of 1911 he changedhis testimony, and admitted that Martin instructed him to turn the briefs overto him.After February 25, with the exception of March 1-and 2, briefs continued to befiled against Strupp daily up to the nightbeforethe employee went to Martin and'offered to "talk."Throughout the ensuing week no briefs were noted until about30 minutes after Strupp had, as Martin expressed it, "double-crossed" him.Andin the following period of about 4 hours, as many briefs were charged againsthim.It is plain that more than normal coincidence is required to explain thesudden recording of briefs during the time management believed Strupp to beactive in the Union, and the equally sudden cessation of such recording whileMartin had been given to believe that the employee had recanted.and would co-operate in breaking up the Union. It is reasonable to believe, and the TrialExaminer finds, that as soon as management became aware on February 25 ofStrupp's union activity, inspectors or others acting under management's instruc-tion followed Strupp for the sole purpose of recording briefs against himIt islikewise found that this "hounding," as Inspector Graves characterized such02Disp,itcherWoolford, who made, entries on the deportment record, admitted that anerror had been made in the entry for February 25; that it should have been 11 : 58p.m.,and not a in. THE BALTIMORE -TRANSIT COMPANY187practice, ceased during the week that Strupp was apparently "cooperating"-withMartin but that it was promptly resumed on March 13. Furthermore, the TrialExaminer concludes and finds that as in the cases heretofore described of Perry,Pennington, and others management's purpose in obtaining briefs against Struppwas to create a pretext for discharging the employee. It follows that the re-spondents' contention that in part Strupp was discharged because of "violations,"is without merit, and the Trial Examiner so finds'In the absence of credible evidence to the contrary it is reasonable to inferthat management only knew of Strupp's being out "at midnight" the Saturdaybefore his discharge by having the employee followed. The Trial Examiner failsto find that any one of the respondents' 293 rules makes it mandatory that anemployee oe at home at midnight, when off duty.Dr. Plassnig's testimony, whichthe-Trial Examiner credits, indicates clearly that he told Strupp to stay at home-not t%solely as a health measure-but to keep from being followed. In any event,within 2 days after visiting the doctor Strupp had recovered and reported thathe was ready for work. The Trial Examiner finds no merit yin Duvall's conten-tion that, in part, Strupp was discharged because he did not comply with theDoctor's instructions.The real reason for Strupp's discharge lies in his refusal to abandon the Unionand in his continued union activities, and the Trial Examiner finds that onMarch 19-he was discriminatorily discharged by Duvall.9.The discharge of Joseph M. Flahertya.Events leading up to the dischargeFlaherty has previously been identified as the employee who applauded Strupp'sspeech to a group of employees on March 13, which was soon followed by thelatter's discharge. ,,-He,was first employed as a bus driver by the respondents in October 1941.At the time he was interviewed, as an applicant for employment, he was askedby Duvall whether or not he had any union affiliation and was informed that -anindependent .union was in existence 0'Flaherty denied any union affiliation andwas hired.He was assigned as an extra driver, a position-held by him until hisdischarge.During the following months he was assigned to different routes.Soon after his employment he joined the Independent, signing an applicationgiven to him by Perry, then a representative.On March 1, 1942, Flaherty joined the Union, signing an application alsooffered him by Perry.Within a few days after joining he was approached byInspector Peregoy, previously identified as instrumental in aiding Duvall tobreak up organizational efforts in 1937.Peregoy told him that the, fellows join-ing the Union would ,lose out, would get themselves into a lot of trouble, andasked if he had joined. Flaherty gave him a noncommittal reply. Peregoy`declared that if he were a member, he would lose out.04 Flaherty nevertheless&'Duvall did not specifically deny Flaherty's testimony on this interview, but stated :"I told each man that was employed that he did not have to belong to any union, not eventhe Independent, if he did not so desire."At another point in hisexamination,Duvalldenied ever asking new employees whether or not they were members of any other labororganizations, but added, "Many of them told it voluntarily, in the course of the conversa-tion."Duvall's anti-union hostility has. already clearly been established, and the TrialExaminer cannot accept his broad denials in the light of many instances of specific proof tothe contrary04leregoy denied ever having talked about the Union to Flaherty.As previously found,however, Peregoy was instrumental in breakingup organizationalefforts in 1937.Hisdenial is not-accepted as true. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDactively urged other employees to join, passing out leaflets and forms in thelunch room.On March 13, Flaherty was the only one °' of the group of employees -openlyto applaud Strupp's'speech.Soon thereafter Flaherty began to noticeincreas-On March 16, for the first time since his employ-ment, two briefs in a single day were charged against him, according to hisdepartment record.On March 18, nine briefs were filed. The nextmorningMartin, sent for him, and told him that he "must have been having a picnic onhis line last night."Flaherty asked to see the briefs.He glanced at them, anddeclared, "You framed me right, didn't you'" and when Martin asked why, addedthat it looked like a "Hitler" job.Martin thereupon told him that they could use him no longer since he did notseem to be taking an interest in his work. Flaherty testified, "That/soundedlike he wasfiring me."He turned in his badge and equipment.About 2 weeks later he called Duvall and asked to be reinstated. Duvallreplied that he would not have him if he were the "last man on earth." 08b.The respondents' contention as to FlahertyThe respondents contend that Flaherty was not discharged, but that he quit.,'Counsel for the respondents declared "He quit cold, of his own volition."Martintestified that when he started to read off the briefs to Flaherty, the employeetook off his badge and declared "I am' going to resign," and that he promptlyaccepted the resignation.The Trial Examiner cannot accept Martin's testimony on this pointas true.Martin twice denied that Flaherty claimed that the briefs were false, butinsisted that' "Flaherty didn't say anything," simply took off his badge andresigned.When confronted with a letter dated March 19', purportedly writtenby him to Duvall, he admitted that his recollection was not clear, and thatFlaherty"might have said that." In this letter, just referred to, Martin wrote:I had 9 briefs; and after reading them to him, he said the man that wrotethem was a liar. I told him they were'not liars he then took his badge offand threw it on the desk, and said lie was going to resign. I told him thatwas O. K. that I would give him his time.When counsel for the respondents offered in evidence Flaherty's deportmentrecord he stated, "if it should be held that we did discharge him we want toshow that we-had good "grounds for doing so."Martin was then on the witnessstand, and at this point the following colloquy occurred :Trial`Examiner WHITTE-ioRE. I would like to ask the witness a question,_if you have no objection, on that point :When you called Flaherty into your office on March 19th did you intendto discharge him?A No, sir, we had no idea.Q. Was his record such that you would have discharged him in the normalcourse of events?A.Well, it would have been later if he hadn't improved on it.°G DispatcherWoolford admitted that Flaherty was the "sole applauder."D°Duvall's testimony on this point differs from that of Flaherty only to the extent that hesaid "the last man in Baltimore "He gave no reason for the retusalD7The respondent called three witnesses to testify that they had heard Flaherty say,after leaving Martin's office, that lie had quit.One was Duvall's chauffeur,another wasnephew of Instructor WoolfordFlaherty denied having told anyone he quitThe TrialExaminer credits Flaherty's denial.In any case, the issue here is not what Flaherty mayhave said after the event, but the actual nature of the event itself. THE BALTIMORE TRANSIT COMPANY189Q. But at that time his record was not such that you had any Intentionof discharging him at that time?A. In the first place, Mr. Examiner, I couldn't have discharged him had Iwanted to ; that was beyond my authority to do.Q. Or recommending his discharge to Mr. Duval?A. No, sir ; I had no idea of that.c.Conclusions as to Flaherty's dischargeMartin denied having told Flaherty that he could use him no longer. Toaccept this denial as true would necessitate crediting the remainder of histestimony on this interview.To credit this testimony to the effect that on thisoccasion he had no intention of discharging Flaherty or of recommending suchdischarge, because of his deportment record, would leave unexplained not onlyhis prompt acceptance of the alleged resignation but also Duvall's hostilerefusal to consider. the employees' reinstatement "if he were the last man onearth."Thus to believe that Martin did not make the above-quoted statementleads but to a conflict of unreasonable conclusions.While it cannot be found, from Flaherty's own testimony, that Martin statedin so many words, "You are discharged," the supervisor's declaration that hecould not use the,employee any longer carried but one unmistakeable implica-tion, correctly interpreted by Flaherty.Flaherty considered himself discharged,he promptly received his "time," and any hope of reinstatement by Martin'ssuperior was dissipated by Duvallsoonthereafter.The Trial Examiner is not impressed by Martin's testimony that he had noauthority to discharge any employee.While true that customarily Duvall aloneexercised this power, the record establishes that in July 1941, employee PerDieu was discharged by Supervisor Smith, whose powers are relativelythe sameas thoseof Martin.In any event, it is well established that the respondents themselves precipi-tated a situation from which Flaherty emerged without a job. To meet theevidence adduced by the Board, in support of the allegation of discriminatorydischarge for union activities, the respondents were provided full opportunitynot only to refute this evidence but also to give a reasonable explanation, ifany, of Flaherty's separation from his employment.The respondents failed inboth respects.Flaherty's discharge was plainly of the same pattern as others discussedherein.He refused to heed i?eregoy's warning, but continued his union activi-ties.Immediately after his open applauding of' Strupp's speech, which wasadmittedly known by management, he was followed by supervisors and briefsin unprecedented numbers were filed against him.The Trial Examiner finds itunnecessary here to consider the merits or demerits of these alleged violationssince, as above found, Martin testified that on March 19 his record wasnot suchThat he would have even recommended discharge.The Trial Examiner therefore concludes and finds that Flahertywas dis-chargedon March 19 because of his union activities.(10) The discharge of John W. McHenrya.Events leading up to the dischargeFirst employed in January 1927, McHenry worked continuously for the re-spondentsfor more than 15 years, until his discharge on March 20, 1942. Atthe time'of hisdismissalhe had been a trackless trolley operator for about 4 :190DECISIONSOF NATIONALLABOR RELATIONS BOARDyears, and before then had been a one-man operator.He worked out of thePotomac Street terminal under the supervision of superintendent Woolston.He joined the Union in December 1941 and thereafter actively solicited members.On March 3 McHenry went to Woolston and informed him that he had joinedthe Union.Woolston asked him "what was his trouble so sudden," 98 and told theemployee that while it was his privilege he did not see how he could; benefithimself beyond the present set-up.After some conversation concerning compara-tive wages in other transportation systems, McHenry left.On the same day,Woolston wrote the following letter to Duvall :On this date J. McHenry, operator, badge 2116, in service 15 years, informedme that he had joined the A. F. of L.He stated that he wanted to tell me before I had heard it from others.He said this Company had always been fair with him but that his entirefamily had always been 100% union and as an American he felt it his privi-lege to do so.I did not question this man as to why he had taken this attitude.But toldhim that what he belonged to or joined was a matter for him to decide. Thatour job was to provide public transportation.Two days later President Clarke and Representative,Zumbrun of the Independent,invited him into Woolston's office.Martin and Woolston, there as the employeesentered, then went out.Clarke and Zumbrun told McHenry that he would beexpelled from the Independent, and would lose both pension and sick benefits.Clarke declared that Perry and Pennington were getting $1 for each union appli-cation turned in, and that McHenry had thus spent one of his dollars.Clarke alsostated "You fellows think that we come under the Wagner Act," and whenMcHenry admitted that he knew little about it, continued, "Damn the WagnerAct,-we don't even come under the baby Wagner Act." eaMcHenry was expelled from the Independent on March 10. On the next day hecalled Clarke by telephone, told him that if he was looking for union informationhe could take him where it was obtainable. Clarke promptly arranged relief forMcHenry and met him at the garage. They proceeded downtown, to a point nearthe union headquarters.Clarke, however, declined to go in, stating that counselfor the Independent had advised against it.Later that evening, while on theway home, McHenry rode for a few blocks on a bus operated by employee Field.During a short conversation McHenry told Field that Clarke was yellow. Thenext day Field reported the incident to Woolston.McHenry was thereupon calledbefore Martin and Woolston.The former told McHenry, according to Martin'sown testimony, "You are trying to make a fool cut of Clarke." The supervisorwarned him against talking to operators while he was in civilian clothes, and toldhim that if he were caught Potter would fire him' On the same occasion Martincalled McHenry's attention to a number of briefs, turned over to him by Woolston,which had accumulated since March 3, the day McHenry informed Woolston ofhisunionmembership.McHenry denied committing the alleged violations.During this interview McHenry remarked that he did not realize he was goingto be watched 24 hours a day, and Martin agreed that he would have to "railroad"from then on.08 The quotation is from Woolston's testimony.ODMcHenry's testimony as to this incident is uncontradicted.The Trial Examiner findsthis to be a clear and specific instance of the role played by Clarke as the agent of therespondents in their anti-union campaign.IMartin denied thus warning McHenry. In view of the fact that he admitted Woolstonhad complained to him about McHenry's talking to Field andadmitteddiscussing the ClarkeincidentwithMcHenry, the Trial Examiner does not accept his denial as. true. THE BALTIMORE TRANSIT COMPANY191On March 20.McHenry was sent to Duvall's office.Duvall read off a numberof briefs, 12 of which had been turned in since March 10, and instructed Martin,who was also present, to give the employee his time.b.The respondents' contentions as to McHenry's dischargeDuvall testified that he discharged McHenry "for repeated violations of in-structions, rules and regulations." In support of this contention, the respondentsintroduced McHenry's deportment records which, for the years 1940-41-42, arequoted below:1940Jan. 26 Failed to stop at R. R. crossing -------------------- RepFeb.8Failed to pull to curb_____________________________ R&CApr.7Running 2 minutes ahead of time___________________ CMay 7 Failed to pull to curb properly --------------------- R&CMay 19 Failed to collect fares from woman pass. on trolleyR&C WEMJune 3 Talking to passenger while operating T. T. across Blvd_ Rep& rein-structAug. 15 Failed to call streets______________________________ CAug. 15 Failed to pull to curb_____________________________ CAug. 15 Started on amber to red light---------------------- RepAug. 19 Failed to stop at intersection_______________________ R&CAug. 26 Short list_____________________________ RepOct.5Failed to ask pass. not to smoke. All windows down-- R&COct.5Talking to pass. standing beside him while crossingRepBlvd.Nov. 12 Failed to stop at Bus rapid transit crossing_ _RepNov. 20 Failed to leave end of line on time------------------ RepDec. 28Missed.Reported 2:30 PM----------------------- Talked to1941Feb. 14 Failed to display proper destination signs------------ CJune9Failed to pull to curb_____________________________RepAug.5Missed 5:55 A. M.Reported sick at 8:00 AM_______ Talked toAug. 16Missed run.Failed to report.Sent to his home and Rephe, was not there.Oct. 19 Injured in auto accident while off duty.AdmittedTalked todrinking before accident.Accompanied by V.Fannon & J. Wood.Dec. 22 On short list_____________________________________ Rep1942Feb. 14 Failed to call any streets__________________________ RepMar. 3 Failed to announce B&O station--------------------Mar. 3 Failed to display proper destination sign ------------Mar. 6 Pulled into garage 3 minutes ahead of time- _ _ _ _ _ _ _ -- Rep and C.Mar. 9 Sitting in operator's seat at end of line smoking------Mar. 10Running 2 minutes ahead of time -------------------Mar. 10 Failed to ask to show school identification cards------ 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following individual briefs were turned over to Duvall after March 10:DateTimeSummary of briefReported by-p. M3/128 09Failed to pick up 2 pass front of car overcrowded------------------Ins. Edrington.3/178 03Failed to reduce speed crossing intersection------------------------Woolston.3/178 44 6Failed to pull to curb properly -------------------------------------Do.3/l78 45Failed to make full stop for crossing--------------------------------Do.3/178 54Failed to reduce speed crossing intersection------------------------Do.3/178 5456Failed to reduce speed crossing intersection------------------------Do.3/188 01Full speed across intersection--------------------------------------Ins Pruitt.3/188 1656-----do------------------------------------------------------------Do.3;1810 59----Do3/1910 35Wbile on layover smoking on trolley------------------------ -------Ins. Peregoy.am.3/1912 39Failed to stop at rapid transit crossing-----------------------------"Do.3/1912 46Failed to wait for passengers at transfer point----------------------Chief Ins. Ford.As in the case of similar records, introduced by the respondents,' no proof wagoffered to show' that the alleged violations actually occurred.Nor were theyspecifically denied by McHenry.The -Trial Examiner; for the purpose- of ap-'praisingthe merit of the respondents' contention that they were the cause of theemployee's discharge, will acept them as substantially accurate.The record establishes that McHenry's briefs were accorded the same 'treat-ment as those of other employees, found herein to have been discriminatorilydischarged, but contrary to the respondents' general practice.SuperintendentWoolston, under whom McHenry worked, handled all of the employees briefsupto the very dayhe was informed of his union affiliation. All briefs from March 3on were,handled by Martin or by Duvall.Woolston's explanation' as to why heturned the case over to Martin is unreasonable.He stated, "... it was the sud-denness ..., which was so unusual.'We hadn't been getting briefs like 'that:"Hefurther testified-that they had not been having a lot of trouble with McHenry; but"at this time I wasn't having any success." ,'Woolston admitted that the employeehad a very good record in 1941, and that he only handled his first brief in 1942,that of February 14. It is patent that this single brief,-the first since the previ-ous October,-created no "unusual" situation which, if Woolston's explanation isto be believed, required the transfer of McHenry's case to his superior.IFrom March 3 until his discharge McHenry like other union members hereinvolved, was under the unusual surveillance of inspectors and instructors.Asnoted above, within a period of 10 minutes on March 17 Woolston himself turnedin 4 briefs against the employee.Although Woolston declared that he consideredthat McHenry was endangering the lives of passengers and the public by drivingas he had reported on that occasion, and although McHenry was directly underhis supervision, he admitted that he "had no occasion" to speak to McHenry aboutit, because the "case had been referred to Mr. Duvall." 2It is unnecessary to review here the relative seriousness of the violations,asalleged.It is clearly implied in Woolston's testimony that management wasinterested solely in obtaining a record of accumulated briefs against McHenry,which would serve as a pretext for discharging him. This campaign of collectingbriefs, as pointed out above, began immediately after Woolston was informed ofhis unionaffiliation.'The Trial Examiner finds no merit in the respondents' contention that McHenrywas discharged because of his deportment record.,The Trial Examiner can place no reliance upon Woolston's testimony,not only becauseitwas palpably inconsistentwithestablished facts, but becauseat one pointin his testimonyhe flatly denied going out to"investigate"McHenry.He later testifiedthathe made whatcounsel for the respondents termed a "personal inspection of McHenry,"and almost Im-mediately thereafter stated "I didn't purposely follow" the employee.I THE BALTIMORE TRANSIT COMPANY193cConclusions as to McHenry's dischargeMcHenry had long seri'ice with the respondentsAs soon as his union meniber-ship was made known to management Clarke and Zlunbi un visited the employee,and in the superintendent's office urged hnn to revoke his membershipWhentheir efforts failed management exercised its power to discharge himThe TrialExaminer finds that the discharge was discriminatory, and caused by his unionmembership and activity.(11)The discharge of T. J PeacockaEvents leading lip to Peacock's dischai gePeacock, found above to have been one of the leaders in organizing the Unionduring the latter part of 1941, was discharged on April 14, 1942First employedby the respondents in 1920, he served continuously thereafter, except duringnumerous sick leaves, until his dischargeAt first lie worked as a conductor, lateras operator of a one-man car, and at the time of his discharge was operating atrackless trolley.At different times during his long employment, lie receivedletters of commendation for his work from management and oral complimentsfrom supervisors.During the winter of 1935-36, Peacock suffered from a serious illness. was inthe hospital for about 6 months, and remained at home for another 2 monthsThe illness left him with It, "sinus condition" and arthritis, and during the follow-ing years, until his discharge, lie was off sick on many occasionsThe respond-ents' records show that in 1938 he was out 40 days, in 1939 6 days, in 1940 17 days,in 1941 10 days, and in 1942, prior to the period immediately leading tip to hisdischarge, was out from January 12 to 20, and from January 23 to 28Duringthose periods of not iworking his whereabouts and actions were never questionedby management, although he was not confined to bed nor was be ever called byDuvall or Potter.At the time he returned after his long illness, while lie was arepresentative, Potter told him to take things easy, and to work only when hefelt like it.As found above, Peacock had served as a representative for nearly ten years,was defeated in 1941, and shortly thereafter joined Perry and Pennington in theirefforts to organize the Union.Like Perry and Pennington, Peacock at first en-deavored to keep his union activities under coverOn February 11 Perry informedhim that he and Pennington had been expelled from the Independent, and toldhim of other events at the meeting.Peacock then wrote a resignation from theorganization, and prepared a notice announcing his resignation and his affiliationwith the Union, outlining the reahons for his actionHe mailed the resignationthat night,, and the next morning, when reporting for work, posted the notice onthe assembly room bulletin boardWhile he was there, Acting DispatcherMcKinney read the noticeWhen the employee returned to the terminus aftera couple of trips, he observed that his notice had been removed.He was iii-formed, upon inquiry of McKinney, that line Superintendent Weisheit had takenit down about an hour after Peacock had posted it.' That same morning Peacockwas relieved from his run, reporting a sore throat.Records produced by therespondent do not reveal when he retuned to work and Peacock was not ques-tioned upon the point `According to the employee's deportment record, however,3R'eisheit adnntted having removed the notice4As noted more fully hereinafter, Peacock was inductedintothe U S Armysoon after hisdischarge,and his examinationtook place in Atlanta, GeorgiaItwas considered imprac-ticable by the Trial Examiner to return to Atlanta again,for the purpose of obtaining,Peacock's explanation.if any,of certain inconsistenciesin recordsproduced by the respond-ents duringtheir rebuttalof his examination-in-chief513024-43-vol. 47--13 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDit appears that he was working on March 1, when he missed an early morningrun, and was assigned to one later in the day.During the.latter part of February or early in March 6 briefs began to becharged against Peacock, although none of a similar nature had been filed againsthim since November, 1941.He was called in by Weisheit, who read off the briefsto him.During 'the several conversations Peacock had with Weisheit, on theseoccasions, he told the superintendent that he believed these briefs to be a formof persecution, directed at him because of his union activities, and that he didnot like it and resented it. -Weisheit replied that there was nothing he coulddo about it,-that it was his duty to call him in. Peacock protested that no oneelse on his line was being so treated, and declared that he was doing nothing tohurt the company, but only trying to help himself and his fellow employees.Onone occasion, when he had been cautioned by Weisheit for running ahead of time,Peacock asked him how many other men he had called in that day for a similaroffense.The superintendent replied that every one on whom a report had beenfiled had been called in.Peacock then questioned 22 employees, whom he knewto run ahead of time, and all denied even being reported.6During this period Peacock was continuously and repeatedly under the sur-veillance of inspectors, motorman instructors,Weisheit, and Supervisor Smith.According to Peacock's testimony, which the Trial Examiner credits, "One wouldget on and ride eight or ten or twelve blocks, and get off.On the corner he wouldget off, there would be another one standing there to get on to take his place, andthat continued day after day, several days. I have had them on for round trips.I have had them on from WVoolford, on down, Woolford was the boss of the motorinstructors."On or about March 13 Supervisor Smith called him into his- office. Iii sub-stance, Smith informed him that he wanted to talk to him on a personal matter,and cautioned him against revealing what would be said.He then told Peacockthat lie was wrong in engaging in union activities, warned him that plenty oftrouble would arise from it, and urged him to "quit the whole business " Pea-cock declared that what lie was doing was known by the officials, as in the casesof Perry and Pennington, but that there were others not yet known by the com-pany.He further told Smith that he had promised himself to go through withorganization, having started it, and declared that if the men did not organizethen,_with the help they had, it would never be doneIn answer to Smith's queryas to what help they had, Peacock named one of the union officials, whom Smithadmitted he knew personally, as a friend. Smith again urged Peacock toabandon the Union, pointing out that he was getting along in years ; advised himto go "down town," make a clean breast of the whole thing to Duvall and Potter,and they would overlook what he had clone.Peacock declined; although admittingthat he fully expected to be discharged, as had Perry and Pennington. "So faras Perry and Pennington being fired," he said, "and possibly myself being fired,that's not going to stop" union organization "You could put Perry and Penning-ton and myself," he continued, "out in the woods ninety miles from town andbuild a wall around us,-this unionism of the employees is going on6 Peacock testified that compjaints began to be made the latter part of February.Thedeportment records show that they began on March 5.As discussed more fully hereinafter,the Trial Examiner can place but little reliance upon part of these recordssPeacock's testimony as to these interviews, upon which the above findings rest, was notcontradicted' byWeisheitNor did the respondents offer the deportment records of anyother employee on Peacock's line to rebut his testimony that others were not reported forrunning ahead of time during this period_Smith was not called as a witness b9 the respondentsThe findings rest upon Peacock'suncontradicted testimony. THE BALTIMORE TRANSIT COMPANY '195On April 2 Peacock was again summoned by Weisheit,who had seven .or eightmore briefs against the employee.Peacock declared that this persecution wasworking on his nerves,and that he was getting sick and tired of it.Weisheitreplied"If that's the way you feel about it, why don'tyou go and talk to Mr.Duvall?"Peacock asked why he should see him, since Duvall probably knewmore about it than Weisheit did.The latter then instructed Peacock to be atDuvall's office the next morning8Weisheit was with Duvall when Peacockarrived.'Peacock told Duvall that he was doing his work as well as he could,but that he was tired of having these briefs filed against him.Duvall told himthat if-he,were not violating the rules he would not be written up, accused him ofhaving other things on his mind which he must get rid of,and warned him thatunless he did so,and buckled down to his job, be would be "run away from here."Peacock told Duvall'that he could not improve the quality of his work, anddeclared that the previous afternoon,after seeing Weisheit about briefs, he badobeyed each and every rule he had ever heard of, for,the next four and half hours,but was unable to maintain schedrile,and that when he stopped work he was 21minutes late.'°He further told Duvall that he simply could not obey all of therules,since being late was in itself a violation,and that lie guessed the reportswould have to keep coming inDuvall bccame angry, and declared that he wasnot,there to argue.Peacock turned to Weisheit, and asked the superintendentif he had any complaints against his work, and Weisheit answered in the nega-tive.'Duvall reached toward his table and picked up copies of the union publi-cation, and accused Peacock of distributing"things like this."Peacock admittedhaving distributed the magazines.Duvall then ordered him back to work'sPeacock worked the next day and the following,'April 5.Worried andnervous with the threat of losing his job hanging over his head,with inspectorsriding his trolley and fellow employees telling him they were surprised he wasstillworking,Peacock called in sick at midnight of April5,anddid not workon April'6He worked April 7, called in sick late that night,and didnot workthereafterOn April 11 Peacock went to Dr Grenzer,"one of the company physicians, toobtain the necessary release for return to work on the following Monday In8Weisheit denied that he told Peacock to go to Duvall's office, but testified that Peacockrequested the interviewAs found more fully hereinafter,the Trial Examiner cannotacceptWeisheit's uncorroborated testimony.In this particular, however, the Trial Exam-iner is-persuaded,by the surrounding circumstances including Peacock's own testimonyas to occuriences at Duvall's office, that while Weisheit made the decision and gave theorder as to the interview,Peacock was not averse to it,and that the tiip to Duvall'soffice wasby mutual consent.9Peacock testified that "it seemed to" him that Smith was also presentDuvall andWeisheit denied the supervisor's presence.Smith was present at a later interview, whenPeacock was discharged.1O Peacock declared that on this occasion he had strictly obeyed "rules that requireyou to start andstopeasy, half speed over crossings,rules requiring you to slow around -curves, calling out all stations,all transfer points or points of interest;all sorts of rulespertaining to the safe and careful operation of your trackless trolley "n Weisheit denied being asked this question by PeacockFor reasons discussed later,the Trial Examiner places no reliance upon Weisheit's testimony, and does not credit hisdenial.32The findings as to this interview are based upon Peacock's credible testimony, themajor portion of which was corroborated either by Duvall or Weisheit.Duvall deniedcalling Peacock's attention to the union magazines on this occasion, but admitted thathe did on April 14. Since Duvall further admitted that he had many copies of this maga-zine which had come in to him beginning early in the year,it is reasonable to believe thathe would have brought them to Peacock's attention at the fist interview, as found12Counsel for the respondents offered in evidence an affidavit from Dr Knapp, whoretired on March 31 and whose place was taken by Dr Grenzer, as refutation of Peacock'stestimony,as interpreted by counsel,to the effect that the employees had consulted Dr 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDconformity with the existing rules that no release was to be issued for more than24 hours ahead, the doctor, after giving him a thorough examination, declinedto give him a release that day Peacock returned on Monday, received hisrelease,and reported for work the following morning, April 14He waspromptly instructed to go to Duvall's officeDuvall declared that he had warned him, that he had been running aroundallweek long, and had been drunk it few days before. Peacock denied havingbeen drunk, but admitting having gone into a saloon to bring out an employeewho was in there Duvall then stated that he would no longer tolerate his-behaviour, told him he could not do as he was doing and work for him anylonger, and discharged the employeeA World War veteran and 44 years old,Peacock immediately after his discharge informed the Draft Board of his unein-ploymentOn May 22 lie was inducted into the U S Army. At the time of thehearing he was receiving instruction to serve as an instructor, because of his pastexperience, in the motor transport schoolb The respondents' contentions as to Peacock's dischargeDuvall gave "two outstanding reasons" for the discharge of Peacock:(1) his repeated violation of instructions and defiant attitude, and (2) his notstaying at home while "presumably" sick and not seeing' any doctor except toobtain his releaseIn support of their contentions as to his deportment record, the respondentsoffered ledger sheets extending back to 1936.One sheet indicates that for theseyears lie had violations charged against him as follows1936---------------------------------------------------------21937---------------------------------------------------------11938--------------------------------------------------------81939--------------------------------------------------------- - 161940--------------------------------------------------------11941---------------------------------------------------------4A second sheet contains five entries front January 30 to March 1, 1942, all ofwhich relate'to reporting late or getting off sick,-and none of which, accordingto Weisheit, was considered a violation except the last, concerning tardiness inreportingThe same entry, however, shows that he was assigned to another runthat day and,worked nearly 9 hoursOn the same sheet,following the march 1entry, is a long typed memorandum which Weisheit testified was dictated to himby Smith and bearing the date ofFebruary 26This memorandum relates mainlyto a'request Peacock had made for a vacation beginning March 1One para-graph states that on that day Smith had warned the employee about talking topassengers on several occasionsOn one side of the third sheet are listed, in the m,lnner of other deportmentrecords quoted heretofore, a number of violations in 1942, summarized as follows :3/5Failed to call out streets3/6Failed to call out streets3/6Due at point 8: 13 AM Arrived 8' 11 AM3/6South-Howard & Preston St due 12: 24 Noon arri. 12 25 Noon'Knapp between April 7 and April 13.The affidavit states that Peacock's last visit to.Dr.Knappwas on March 31This is not inconsistent with Peacock's testimony, in whichhe admitted confusion as to the actual calendar date but was sure that it was on the dayDr Knapp retired THE BALTIMORE TRANSIT COMPANY1973/6South-Howard & Bernard 12. 25'noon failedto stop at intersection."3/9Due at point 8:13 AM Arri 8:10 AM.3/9 , Failed to call streets.3/12Wrong sign on trolley3/17Talking to another operator3/233/263/263/263/263/203/263/26while car in mot ionFailed to call streetsFailed to-stop at r r crossing.Failed to stop at r. r. crossingFailed to call Mt. Royal stationFailed to call streets.Operated 30 mphFailed to stop at rapid transit crossingFailed to stop at r r. crossing.On the opposite side of the same sheet are nine entries from March 10 to March31, inclusive, relating to his being off sick on the respective dates or missing arun, and the following entries in April :4/ :5/4212:00 midnight phonedwould notwork on 4/6/42-sick 1 day.4/ 7/421215 midnight phoned reported sick-was'off six days4/ 8/421:28 AM North and LindenAves '(Mr Duvall)4/ 8/421:35 PM T. Peacock#1041 and C.Hudson#1060 came out of it cafeopposite Army(inst.L Huster)4/14/42DischargedAs to his not remaining at home during the week prior to his discharge, amotorman instructor reported to Duvall on April 8 that he had seen Peacockand Hudson, another employee, come out of a saloon that afternoon,' and'Peacock `appeared" to be druid:The instructor based this conclusion, hetestified, upon the fact that Peacock waved his arils at hum as he went by_Although Hudson was called nn by Duvall, he was not dischargedNor does itappear that Duvall-gave weight to this incident, several days later in theinterview with Peacock, other than as proof that the employee was not at home.'It is unnecessary here to rei new, at length, the auittei of Peacock's allegedviolationsIn the first place, the Trial Examinei can place no reliance upotrthe above-quoted second and third sheets of the recordsAlthough' oitered bythe respondents as records kept si milaily to others, it was disclosed upon crossexamination of Weisheit that 'the third sheet was not nit original record, but itcop} allegedly made because the original had become worn and tattered fromconstant useSince at least one of the other sheets covers a period of morethan 5 years, and shows neither Wear not soiling, it is not reasonable to believethat it sheet covering it period of it little over one month should become illegible-The Trial Examiner cannot accept, as true, 1Veisheit's testimony on this point,and has grave doubts as to the authenticity of this exhibit or that it reveals;accurately the notations on the'originalAs to the second sheet, above referredto, no satishictory explanation rigs given as to'why a long entry, allegedly madeon February 20, should tollow one dated March 1The entire exhibit was notoffered until the hearing resumed in Baltimore, following Peacock's examinationin Atlanta, GeorgiaCleaily aweiror fins been made, in this entry of the one precedingIt is inconceivablethat Peacockcould have arrived atSouth Howard & Preston, and at thesome moment have,failed to stop at the intersection of Sonth Ilowai d and Bei nailib In histestimony,Huster laid stiesson his statement that Peacock, on thisoccasion,was wearingthe trousers of hisuniformHe thereafter admitted, howevei,that it wascommon to mistake theunifoim trouseisfoi other khaki pants 198DECIS;ONS OF NATIONALLABOR RELATIONS BOARDPeacock's testimony is undisputed that briefs began to be charged againsthim duringthe latter part of February, yet the first here recordedis on March5Furthermore, the employee's testimony is also undisputed that inspectors andothers continued to follow him after his interview with Duvall on April 3,-yet the deportment record is barren of any entry of violation after March 26.1°If the record is to be believed, then Duvall's testimony that Peacock continuedto violate rules lacks essential support. If the recordis notto be believed, inpart, then it can be given' no more than limited weight as a wholeAs to Peacock's not remaining at home while out ill or seeing a doctor beforeobtaining his release, as found above, there is no rule that required him to doeitherHe was not under doctor's orders, not company orders.His testimonyis undisputed, and is substantiated by the records, that since 1936 he had beenout for similarly short; periodsNor did the respondents adduce any evidenceto rebut the employee's testimony that lie never betore had been questioned asto his whereabouts or actions while off duty. Suiely there were special circum-stances governing Duvall's sudden reversal of policy, of which the employee hadnot been forewarnedPeacock plainly may not be held responsible for continu-ing to follow a practice which he had followed for years, and which had initiallybeen urged upon him by PotterThe Trial Examiner finds no merit in either of Duvall's contentions as to thereasons for Peacock's dischargeThe conclusion is inescapable that the viola-tions and the failure to stay indoors served as a pretext for, the employee'sdismissalcConclusions as to Peacock's dischargeThe evidence shows that Peacock did not o1bey Smith's admonition.He con-tinued active, and was known by Duvall to be distributing A F. of L. literature.'He refused to get "hismind off" union activities, as Duvall ordered.The TrialExaminerconcludes and finds that Peacock, as in the case of Perry andPennington,' was discharged because of his union activities.(12)The discharge of Charles L MuelleraEvents leading up to his dischargeMueller was discharged by Duvall on April 22, 1942, having served the respond-ents continuously since November, 1923At the time of dismissal he had beenoperating a trackless trolley for about 4 years, and before then had run a one-man trolley and had been a motormanWoolston was his line superintendentFor a period he had been a representative under the U II AHe joined theUnion in January, 1942Thereafter he quietly and under cover solicited support-for the Unionamongemployees at the Potomac Street and Irvington car housesuntil soon after March' 10, when McHenry was expelled from the IndependentHe then "came out into the open," as he testified, and announced his Unionaffiliation to representative Pittenger, telling the committeeman he could reportthe fact so that the Independent could expel him if it wished. Alhough Muellerwas not expelled by the board of representatives until their meeting of mid-April, the employee immediately began to be subjected to intensified Surveillanceof inspectors; who boarded his car and found fault with things about \%hich theyhad not previously complainedla It is significant that there appears on this exhibit no entry for April 2, the day when,according to Peacock'suncontradicted testimony,be was 21 minutes late,as a result oftrying to observe all other rules. THE BALTIMORE TRANSIT COMPANY199Mueller was away from work, ill and under a company doctor's care, fromMarch 16 to March 28, and from March 29 to April 4" On March 20 inspectorPruitt called on Mueller at his home, and on the same clay reliorted to Duvall byletter,18 part of which is as follows :***I stayed there a good half hour talking to him and wife I learnedthat Dr. Kourey has been attending hint for La Grippe.He brought me out toHarford Rd during which time he told me F. Pennington had called himthis morning and told him that J. McHenry had just been fired from the Balto.Transit Co.Despite this clear and unequivocal evidence, produced by the respondents them-selves, that Mueller was out ill, from March 16 to April 4, the respondents alsosubmitted, as evidence to support their contentions relative to Mueller's dis-charge, the employee's deportment record for 1942, which bears, among others,19the following notations of alleged violations:Mar. 19Running 3 minutes ahead of timeMar. 24 Failed to call all streets.Mar 25 Failed to stop for Intersection.Mar. 25Failed to ask passengers to move to rear of TT.On April 13, Mueller was summoned to Woolston's noffice, where the linesuperintendent read from 3 or 4 briefs, without revealing the identity of theindividual who brought them.According to the same deportment record above-quoted there is but one entry between March 25 and April 16,-that of April 9for failing "to call streets "20Upon being charged with violating rules for thefirst time since January, 1942, Mueller raised the question, "Mr. Woolston, thepressure is not being started to be put on me, now, is it . . . because I am amember of the Amalgamatedi"Woolston told him he was not worried aboutthat, but insisted that the railroad was going to run, no matter what kind of iunion they hadThen Woolston asked what the employee had against thecompany.Mueller denied talking about the company, but about the Independent,pointing out that the Independent officers were only seeking to better themselvesWoolston declared that he did not think any other Union would be better thanthe Independent, which had been built up "from away back" under the UnitedRailways.The next day Woolston wrote the following letter to Duvall: 2117This finding is supported by Mueller's testimony,by his personnel record and a letterfrom Pruitt,noted aboveiePruitt's act was plainly one of surveillance.Although the inspector testified that beoften visited the sick, lie said that he could recall no other instance of writing a letter toDuvall about such a call19 The record shows that counsel for the respondents was aware of the inconsistency ofMueller's testimony and the deportment records, if not between the latter and the employee'spersonnel record 'Counsel offered no explanation but, as the following excerpt from thetranscript indicates, tried to break down Mueller's testimonyQ Well, now, do you remember that on March 24th you were' reprimanded forfailing to announce streets?A.Well,if I was off sick from March 19th to the 241h, (as the same counsel had justtold him)how could I be reprimanded for not calling out streets if I was off sick?Q Well, if you were calling out streets you would not have been off sick, would you?A If I was off sick I couldn't call out streets when I was home.2° It follows that Woolston must therefore halve charged him either with some of the allegedbriefs dated from March 19 to March 25, which obviously could not have been committedby dueller, or with others which were not recordedThe respondents offered no explanation.21Woolston admitted that he could not account for the coincidence that the only twomen about whom lie wrote to Duvall,-Mueller and McHenry, were soon thereafter dis-chargedIt is of revealing significance that each of the letters informed the superintendentof transportation that the employee had joined the Union. 200DE-CISIONS OF NATIONAL LABOR RELATIONS BOARDWish to report that on April 13, I talked to Operator C Mueller, 2113, inservice 19 years, on four briefs regarding violationsHe admitted that he failed to announce streets and also admitted that hehad on occasions failed to stop at crossings-However, he stated that lie felt that the purpose of the briefs was due tothe fact that he had joined an organization and his reason for joining itwas because he wanted to be a member of some organization and we hadinone here, and that the representatives of the Independent Union were,init for themselves only.I told him that he could decide for hinselt about the Unions, but that weexpected him to perform his duty in a proper manner.The next day, April 15, the board of representatives expelled Mueller fromthe Independent-On,the following day, according to, the respondents' records,Mueller's case was turned over to MartinWithin the next 5 days, 14 briefswere charged against him as follows:April 16-1April 17-7-April 18-2April 20-1April 21-3On April 21, when "turning in" after his run, he was sent by the dispatcher toWoolston's ofhce, shared with Martin.Both Woolston and Martin were present.Martin told Mueller, that lie had 15 briefs against him,-all for failing to stopat rapid transit or railroad crossings and at fire-engine houses. -Mueller replied.according to the employee's testimony, which the Trial Examiner credits, "Idon't believe,Mr Martin, that you could get 15 briefs in one day against aiiian.1have been railroading now better than I ever railroaded beforesince I woi ked for the companyAll I can tell you, it is a pack of damn liesI am being persecuted because l belong to the American Federation of Laborand, trying to live an American life 'Martin declared, "I don't have to takethat off of you," and Mueller replied, "Well, 1 don't have to take it off of you, I-1111talking to you as man to ii.nn,YOU called me in here. and.I a m tell-ing you what I think " Martin ordered him to be at Dirvall's office the nextmorning Mueller was not shown the briefsUpon reaching his parked automobile, after, leaving Martin, Mueller foundinspector Pruitt awaiting humPnutt demanded to know it lie had turned in adetention report, and accused Muellei of being 5 minutes late at one point thatafternoon and'7 minutes at anotherMueller asked, "What were you doing,following me around this afternoon, pitting the pn essure on me, the 'same as youwere this morning?"Pruitt replied, "Nobody is tollowing you around," butMueller insisted that he must have been, or lie would not have known that lie waslate at two different pointsThe employee turther declared, "I know why this isput against me, and so do you; prossure is put on me on account of the union,but this is one time you are going to get beat, whether you like it or not " Pruittthen wrote another letter to Duvall, excerpts of which follow:***J said to him did you make out a detention for that last trip youjust made to which he very rudely said a detention report for what. I thensaid you were 5 nnnutes back southbound Brevard and Preston Sts and 7minutes back at Caroline and, Orleans StsHe then blew up right and saidwhat a shit-hear (sic) you turned out to be (meaning me) I told him 'I didn'twant to hear that kind of stuff lie then replied you are my superior and I'lltell you same as I'll tell the others lie then added you were riding around THE BALTIMORE TRANSIT COMPANY201behind my,car this uaoining in an auto with Instructor Peregoy to which Itold him he had been misinformedHe said you are all it bunch of shit-healsand said all you all do is'follow and report everything anyone does that isconnected with a union and let every one else get away with anything so longas they salute and say Heil to Mr Duvall and the independent union but hesaid it won't do any of you any good because we are going to have a realunion around here he then added your kind got rid of McHenry and the restof them fellows that have been fired but added we are still going to have anA F of L union :wound hereDuring this course of talk I waS corrected (sic) an error in schedule withwhite iilk and just Iistened to him but- made no reply he then left and got inhis auto #175-713 Md and drove-vest on Preston StOn the morning, of April 22 'Mueller n epos ted to Duvall as instructedWhenMueller came in, Duvall asked Martin to explain why the employee had beensummonedMartin told him that when he had talked to Mueller about briefs theday before, the latter had cursed hornMueller denied cursing him, and whenMartin modified the accusation to "Well, you cursed," Duvall inteaaupted anddeclared, "Let-me tell you something. young iuanYour record around here isnone too good " Mueller admitted it, and admitted having had words with Pruittthe day beforeDuvall then said. he had sent Martin over to straighten loon outand, instead, Mueller had jumped all over hintThereupon Duvall discharged theemployee ^hThe respondents' contention as to Mueller's dischargeCounsel for the respondents contended at the hearing that Mueller was dis-charged for "violation of rules and insubordltmtion "An entry on Mueller'spersonnel record for April 22 reads: "Dismissed for various violations andinsubordination."Duvall testified that Mueller was discharged, "Primarily forhis insubordination.Mueller has a violent temper in(] that is the reason, main,reason,main troublevery violent temper " 21Duvall testified that Martin reported to him by telephone "Mueller's actions"in his office on April 21, and that Martin wrote him a letter which was in hisoffice at'the time of his interview ttith the employeeThe letter referred to byDuvall, which bears the date of April 22, reads its follows :Yesterday afrernoon at 4. 315 I' M T had Operator C Mueller, Badge 2113,in the office at Potomac St to talk to lmnn about a number of violationsI told him about a number of briefs I had against him for various viola-tions such as not stopping at Enging Houses, failing to pull to the curb,runningahead of time, and not stopping at Rapid Transit Stops, etc22Except as it corroborates Mueller's testnuony that an aigument aiose, as previouslyfound,the Trial Examiner places no reliance upon this letterMueller's testimony is,un-contradicted that he had never before been reprimanded for faihme to turn in a detentionreport,'-23The findings as to this interview are based upon Mueller's credible testimonyDuvall'sversion,which the Trial Examiner can place little reliance upon, is summarized elsewhereabove24Although Duvall' did not state that lie discharged Mueller because of his deportmentrecord,be testified that before the employee's dismissal he had these records before him,and in oflermg them, together with similar aecoids of other employees discharged by Duvall,counsel too tic,, iespondents stated "when this gentleman (Mr Duvall) acted upontie discharge of these Wien he had before him" these recordsCounsel also stated, "If theinformation contained theisin was at that time faulty, then he had no right to dischargethem 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe said, What in the hell is this, the Purge' I asked him what he meantby Purge, and he said, you know; you God damned people have been afterme and you know it. I told him that no one was after him,-we were onlytrying to get him to do his work in the proper manner.He then started to-curse everybody working for'the company, and saidwhat we were doing was "Un-American."I told him that I would not handle his case and instructed him to be inyour office this morning at 10. 00 A M.After leaving Potomac Street he went to Preston and Caroline Sts. andmet Inspector H. Pruitt, and cursed him, -Mr. Woolston and myself.Mr.Woolston was in the office while I was talking to him.Duvall further testified that he read this letter to Mueller as well as theabove-quoted letter from PruittAs to the Martin letter, he testified thatMueller "admitted that lie cursed in Martin's office, and that the letter was true,except that he did not curse Martin, lie cursed at him, as he put it.-Had not cursed him, cussed at him, he admitted that he had been cursing in theoffice***"As to the Pruitt letter, "lie denied that but admitted that hehad had words with Pruitt or argued with Pruitt on the street, but he deniedusing somefilthy language that was in Pruitt's letter." z5Duvall then statedthat he discharged Mueller "primarily for his insubordination "Mueller was not questioned as to whether or not Duvall read these letters tohim, but he testified that he was in Duvall's-office only about a minute and a half,which would not have provided time for such reading.The Trial Examiner canplace no reliance upon Duvall's uncorroborated testimony.On two major pointsDuvall's testimony is contradicted by Martin and Woolston.Duvall testified thathe instructed Martin to write the above letter, while Martin flatly denied thatDuvall asked him to write it.As to Duvall's testimony that Mueller had a "veryviolent temper," Woolston testified "as a rule, he is a very pleasant fellow," andthat he had never seen him display temper except in Martin's office.Woolston, as-Mueller's immediate superior, saw the employee frequently, while Duvall did not.In any event, whether Duvall rend the letters to Mueller or not, Mueller deniedcursing Martin and, as Duvall admitted, denied using the language attributed tohim by Pruitt.Duvall further admitted that he did not interview Pruitt on thematter.The Trial Examiner, having observed Mueller on the witness stand forparts of two days without sleep in-the interim," believes the employee's denials.Mueller was unshaken by gruelling cross examination, and his testimony wasstraightforward and coherent, in marked contrast to that of Duvall and WoolstonThe -latter testified, with reference to the interview in Martin's office :'And, the exact words.1 can't give, but then there was some more swearing;something everybody around here, every God damn soul around here, some-thing, about that purge, or something between this purge, something aboutthat purge-there wasn't a lot said. Just like a flash, it was all over."From the incoherence of Woolston's testimony comes the single nugget of truth,Mueller resented the "purge.".It appears to the Examiner that Mueller's i esentnient was a natural and normalreaction of an employee, well aware of his rights as guaranteed by law, who hadseen his fellow employees Perry, Pennington. Peacock, McHenry, Strupp andFlaherty similarly treated, and who now found himself the mark of Duvall'sadmitted hostility toward the Union.His expressed belief that the briefs Martinu Mueller also denied at the hearing, cursing'Pruitt or"giving him a tongue lashing," ascounsel for the respondents expressed his question16At the time of hearing,Mueller wasa'police officer forthe MarylandDrydock Company. THE BALTIMORETRANSIT COMPANY203confronted him with were"lies" was not without the foundation of probable truth,since it has been established that those previously filed against him in March wereclearly false.However his resentment may have been expressed,itwas plainly precipitatedb^ the respondents,-and the responsibility is that of the respondents alone.TheTrial Examiner finds no merit in the respondents'contention,therefore, thatMueller,was discharged because of insubordinationNor can the Trial Examiner find merit in the contention that he was dischargedbecause of his deportment recordAs in other cases,the respondents offeredno credible proof that any of the violations actually occurred.At least four ofthem are proved by other records of the respondents to be false,and grave doubtthus attaches to the accuracy of the entire record.c.Conclusions as to his discharge.The real reason for Mueller's discharge was plainly the employee's continuedUnion activities, and the Trial Examiner so finds.(13) Conclusions, in summary, as to the discharges.The Trial Examiner concludes and finds that the respondents, by dischargingthe following employees, on the dates set opposite their names, have discriminatedin regard to their hire and tenure of employment,' thereby discouraging member-ship in the Teamsters and in the Union, and interfering with, restraining, andcoercing their employees in the exercise of rights guaranteed in Section 7 of theAct :,George May--------------------------------------------- September 25— 1941George Silberzahn--------------------------------------- October 14, 1941Arthur W. Rawlings------------------------------------- November 6, 1941Clayton Perry------------------------------------------- March 6;,1942Frank Pennington---____________________________March 7, 1942Carroll Lee Strupp------------- -------------------------March 19, 1942Joseph M. 17laherty ---------------------------------------Do.John W.McHenry ------------------------- '---------------- March 20, 1942Theodore J. Peacock------------------------------------- April 14,1942Charles L. Mueller---------------------------------------April 22,1942IV THE EFFECT OF_ THE UNFAIR LABOR PP.ACTICFSS UPON COMMERCElThe activity of the respondents,set forth in Section III above,occurring inconnection with the operation of the respondents described in Section I above,have a close, intimate and substantial relation to trade, traffic and commerceamong the several States,and tend to lead to labor disputes burdening and ob-structing commerce and free flow of commerce.V THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices the Trial Examiner will recommend that they cease and desist therefromand take certain affirmative action, designed to effectuate the policies of the Act.It has been found that the respondents have dominated and interfered withthe formation and administration of the Independent and its predecessors, theU. R. A. and the B T. E. A. and have contributed financial and other supportthereto.It has been found that the Independent representatives have been, andare being, utilized by the respondents-asmediafor the obtaining of information 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespecting employees' Union activities, and as disseminating agents for their ownanti-umninhostilityThus, in this great public transportation system upon whichdepend many thousands of workers engaged in war production designed to pre-vent the enslavement of our nation, there functions a compact group, under theguidance, support and protection of the respondents' highest officials, engaged indepriving their fellow-employees of their freedom to organize and thereby de-feating the democratic principles of the ActThe effect and consequences of therespondents'domination of, interference with. :and support of the Independentand its predecessor uiganizations; as well as the continued recognition of theIndependent as the bargaining representative of their employees, constitute acontinuing obstacle to the free exercise by their employees of the rights guaran-teed inthe ActBecause of the respondents' illegal conduct with regard to it, theIndependent is incapable of serving, the respondents' employees as a genuinecollective bargaining agencyAccordingly, the Trial Examiner will recommendthat the respondents disestablish and withdraw all recognition from the Inde-pendent as the representative of any of its employees for the purposes of dealingwith them concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employmentIt has also been found that the agreements entered into between the respondentsand the Independent have been a means whereby the respondents have,utdizedan employer-dmninatecl labor organization to frustrate self-organization anddefeat genuine collective bargaining by their employeesUnder these enrcuni-stancesany conhnnation, renewal, or modification of the current agreementwould perpetuate the conditions which have deprived employees of the rightsguaranteed to there by the Act and would render ineffectual other portions ofthese remedial recommendationsItwill therefore be recommended that therespondentscease giving effect to any agreement between it,and the Independent,or to any modification or extension thereofNothing'in these'reconirnendationsshould be taken, however, to require the respondents to vary those wage, hour andother substantive features of its relations with the employees theniselves, if any,which the respondents established in performance of the agreement as extended,renewed, modified, supplemented, or superseded 28The Trial Examiner is also of the opinion that, under the circumstances of thiscase, the respondents should, as a means of restoring thestatus quoand remedy-ing the unfair labor practices found, reimburse each employee for the amount offees and clues which the respondents checked off his wages and,paid over to theIndependent since June 2, 1942,''° lessany amount already returned to hun by theIndependent It will be so recommended-It has also been found that the respondents dnscrinninated as to the ]tire andtenure of employment of George May, George Silberzahn and Arthur W Rawlingsbecause they assisted the Union ; and that the respondents dnscrimmated as to thehire and tenure of employment of Clayton G Perrv. Frank 1'@nnington, CarrollLee Strupp, Joseph i1I Flaherty, John McHenry, Theodore J Peacock and CharlesM. Mueller,because of their membership in and activity on behalf of the Union.In orderto effectuate the purposes and policies of the Act, it will be recommendedthat the respondents offer George May. George Silherzahn, Arthur W Rawlings,-21 See NL B' B v Newport News Shtpburldoiq and Drydock Company,308 U S 241;N. L R B v The Fall Corporation,308 U S 453;'NL R B v Pennsylvania greyhoundLanes,303 U S 26121 SeeNational Licorice Co v 1V atsonal LaborRelationsBoard,309 U S 350 aff'g as mod104 F (2d) 655 (C C A. 2), enf'g as mod 7 N L R B 537;National Labor RelationsBoard v J Greenebauna TanningCo ,110 F (2d) 984 (C C A 7)'Pnt'g as-mod 11N. L R B 300, cert. den 311 U S 662.29This is the date upon which the complaint was issuedI THE BALTIMORE TRANSIT COMPANY205Clayton G. Perry, Frank Pennington, Carroll Lee Strupp, Joseph M' Flaherty,John McHenry, and Charles M. Mueller immediate reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority andother rights and privilegesItwill also be recommended that the respondentsmake each of the aforementioned employees whole for any loss of pay lie hissuffered by reason of the respondents' discrimination, by payment to him of asum of money equal to the amount lie normally would have earned as wagesfrom the date of the discrimination to the date of the offer of reinstatement, lesshis net earnings30 during that periodAs to Theodore J Peacock, it will berecommended that the respondents, upon application by Peacock, within forty (40)days after his discharge from the armed forces of the United States, offer him re-instatement to his former of a substantially equivalent position, without preju-dice to his seniority or other rights and privilegesItwill further lie reconr-mended that the respondents make Peacock whole for any loss of earnings lie mayhave suffered by reason of the respondents' discrimination against him, by pay-ment to him of a sum of money equal to the amount lie would normally haveearned as wages during the periods (1) between the date of,his discharge by therespondent, and the (late of his induction, and (2) between a date five (5) daysafter Peacock's timely application for reinstatement, and the date of offer ofreinstatement by the respondents, less his net earnings" during those periods.Upon the basis of the foregoing findings of fact and upon the entire record inkthe case, the undersigned makes the following.CONCLUSIONS OF LAW1Amalgamated Association of Street. Electric' ltailw<iv and 'Motor CoachEmployees of America, Division 1300, affiliated with the A. F of L, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers. affiliatedwith the A. F. of L ,; and The Independent Union of the Transit Employees ofBaltimore City are, and the Baltimore Transit Employees' Association and TheUnited Railways Employees' Association of Baltimore were labor organizations,,within the meaning of Section 2 (5) of the Act2B' dominating and interfering with the formation and administration ofthe independent, Union of the Transit Employees of Baltimore City, the UnitedRailways Employees' Association of Baltimore and,The Baltimore Transit Em-ployees' Association, and by contributing support to them, the respondents haveengaged in unfair labor practices, within the meaning of Section S (2) of theActi3By discriminating in regard to the hire and tenure of employment of GeorgMay, George Silberzalm and Arthur W. Rawlings ; thereby discouraging member-Ship in the International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers,, affiliated with the A F of L ; and by disciiniinating in regard tothe hire an(T tenure of employment of Clayton G Perry, Frank, Pennington,Carroll Lee Strupp, Joseph Al Flaherty, John McHenry, Theodore J Peacock,an(] Charles L. Mueller; thereby discouraging membership in Amalgamated As-sociation of Street, Electric Railway and Motor Coach Employees'of Americo,10 By "net earnings' is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining woik and working elsewherethan for the iespondents, which would not have been incurred but for his unlawful dis-SeeMatter offCrossett Lumber CoinpanijandUnited Brotheihood of Carpenters andJoinersof America,.Lumbers Workers Union, Local 2590,8 N L R. B 440 Monies ieceiied foi work performedupon federal, State, county, municipal, or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporation v N L R B ,311 iJ S 7.,See footnote 127supra 206DECISIONS OF NATIONAL LABOR RDLAT'IONS BOARDDivision 1300, affiliated with the A. F. of L., the respondents have engaged in.and are engaging in unfair-labor practices, within the meaning of Section 8 (3)of the Act.4.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial 'Examiner recommends that the respondents, The Baltimore TransitCompany and The Baltimore Coach Company, Baltimore, Maryland, and theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America, Division 1300, affiliated withthe A F. of L., International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, affiliated with the A. F. of L, or any other labor organiza-tion of their employees, by discharging or refusing to reinstate 'any of theiremployees or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of their employment ;(b)Dominating or interfering with the administration of The IndependentUnion of the Transit Employees of Baltimore City by whatever name it may beknown or with the formation or administration of any other labor organizationof its employees, and from contributing financial or other support to the Inde-pendent Union .of the Transit Employees of Baltimore City or to any other labororganization of their employees ;(c)Giving effect to the working-conditions agreement dated January 18, 1942,between the respondents and The Independent Union of the Transit Employees ofBaltimore City, or any extension, renewal, or modification thereof, or any othercontract or agreement between the respondents and the said labor organizationwhich may now be in force ;(d)Recognizing The Independent Union of the Transit Employees of BaltimoreCity as the representative of their employees for the purpose of dealing with therespondents concerning grievances, labor disputes, wages, rate of pay, hours ofemployment, or any other conditions of employment ;(e) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of,the right to self-, organization,. to form, join, or` assistlabor organizations, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of collective bar-gaining and other mutual aid, or protection, as guaranteed in Section 7 of theAct.2.Take the following afuimative action which the Trial Examiner finds willeffectuate the policies of the Act(a)Withdraw all recognition from and completely disestablish The Independ-ent Union of the Transit Employees of Baltimore City by whatever name it maybe known and the United Railways Employees' Association of Baltimore and theBaltimore Transit Employees' Association in the event that either of the twolast-mentioned organizations shall at any time hereafter function as, the repre-sentative of any of their employees for the purpose of dealing with the respond- THE BALTIMORETRANSIT COMPANY207ents concerning grievances, labor disputes, rates of pay, wages, hours of employ-ment, or other conditions of employment.(b)Reimburse all their, employees whose fees and: dues in the Independentwere checked off for the amounts thus deducted from their wages since September29, 1937;(c) Offer to George May, George Silberzahn, Arthur W. Rawlings, Clayton G.Perry, Frank Pennington, Carroll Lee Strupp, Joseph M Flaherty, John McHenryand Charles L. Mueller immediate, and full reinstatement to their former orequivalent position, without prejudice of their seniority and other rights andprivileges; and notify Theodore J. Peacock by registered mail, that upon hisdischarge from the U: S. Army he will be reinstated to his former or substantiallyequivalent position,without prejudice to his seniority and other rights andprivileges ;(d)Make whole George May, George Silberzahn, Arthur W. Rawlings, Clay-ton G. Perry, Frank Pennington, Carroll Lee Strupp, Joseph M. Flaherty, JohnMcHenry, and Charles L. Mueller for any loss of earnings they may have sufferedby reason of the respondents' discrimination against them by payment to each ofa sum of money equal to that which he would normally have earned as wagesfrom the date of the respondents' discrimination against him to the date of suchoffer of reinstatement, less- his net earnings 32 during said period;(e)Upon application by Theodore J. Peacock within forty (40) days after hisdischarge from the armed forces of the United States, offer him immediate andfull reinstatement to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges ;(f)Make whole Theodore J. Peacock for any, loss of earnings suffered byreason of the respondents' discrimination against him, by payment to him of asum of money equal to the amount he would normally have earned as wages'during the periods (1) between the date of his discharge by the respondentsand the date of his induction, and (2) between a date five (5) days afterPeacock's timely' application for reinstatement and the (late of the offer ofreinstatement by the respondents, less his net earnings 34 during those-periods.(g) Immediately 'post notices to its employees in conspicuous places through-out their system in Baltimore, Maryland, and maintain such notices for a periodof at least sixty (60) days from the date of posting, stating (1) that therespondents will not engage in the conduct from which it is recommended thatthey cease and desist in paragraphs 1 (a), (b), (c), (d), and (e) of theseRecommendations : (2) that they will take the affirmative action set forth inparagraphs 2 (a), (b)', (c), (d), (e), and (f) of these Recommendations; and(3) that their employees are free to become or remain members of AmalgamatedAssociation of Street, Electric Railway and Motor. Coach Employees of America,Division 1300, affiliated with the A. F. of L. and the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, affiliated with the A F.of L, and that they will not discriminate against any employee because ofmembership in or activity on behalf of said labor organizations;(h)Notify the Regional Director for the Fifth Region, (Baltimore, Mary-land) in writing within twenty; (20) days from the date of the receipt of thisIntermediate Report what steps the respondents have taken to comply therewith.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report the respondents notify said Regional Directorinwriting that they have complied with the foregoing recommendations, theS2 See Footnote 127supra.33As provided in paragraph 2 (e) of these recommendations.14 See Footnote 127supra. 208DECISIONS OF NATIONAL LABOR RM ATIONS, BOARDNational Relations Board issue an order requiring-the respondents to take theaction atoresaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2-as amended, any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shorehain Building, Washington, D C, an original andfour copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof., As further provided insaid Section,33, should any party desire permission to argue orally before theBoard, request 'therefor must be made in writing to the Board within twenty(20), days from the date of the order transferring the case to the BoardCW WHITTEMORE,'t'rialEdwin ones.Dated September 23, 1942.